Case 20-12841-MFW    Doc 681-1     Filed 01/25/21    Page 1 of 92




                          Exhibit A

        (Nature of Work Performed by the Professionals)
                 Case 20-12841-MFW                    Doc 681-1           Filed 01/25/21            Page 2 of 92




                                                                                           Invoice No. : 5578625
                                                                                           File No.    : 157998.010800
                                                                                           Bill Date : January 22, 2021


YouFit Health Clubs, LLC
1350 E. Newport Center Drive
Suite 110
Deerfield Beach, FL 33442




                                                            INVOICE




Re: Strategic Transaction
    Claim #:LIT-50504

Legal Services through December 31, 2020:

                                                                         Total Fees:                  $                695,300.50


Expenses:
      Court Fees                                                              185.25
      Deposition/Court Reporters                                              355.90
      Filing Fees                                                              39.00
      Off-site Printing and Copying Charges                                   387.20
      Postage                                                                  24.25
      Service Company Charges                                               1,098.69
      UPS Charges                                                              33.62
      Information and Research                                              1,283.18
                                                                   Total Expenses:                    $                3,407.09

                                                                 Current Invoice:                     $             698,707.59




BIM:JJC
Tax ID: XX-XXXXXXX

          Greenberg Traurig, P.A. | Attorneys at Law | 401 East Las Olas Boulevard | Suite 2000 | Fort Lauderdale, Florida 33301
                                          Tel 954.765.0500 | Fax 954.765.1477 | www.gtlaw.com
               Case 20-12841-MFW         Doc 681-1        Filed 01/25/21            Page 3 of 92
Invoice No.:      5578625                                                                            Page 1
Matter No.:       157998.010800


Description of Professional Services Rendered:


TASK CODE:              803        BUSINESS OPERATIONS


DATE           TIMEKEEPER            DESCRIPTION                                       HOURS       AMOUNT

12/01/20       Nancy A. Peterman     Exchange email with B. Gleason (CRO)               0.20        230.00
                                     and P. Corrie (Board) re CEO candidates.
12/01/20       Nancy A. Peterman     Draft email to C. Schreiber (W&S) re CEO           0.20        230.00
                                     candidates.
12/08/20       Eric J. Howe          Analyze issues related to go-forward               0.60        504.00
                                     insurance
12/08/20       Nancy A. Peterman     Draft email to B. Gleason (CRO) re                 0.20        230.00
                                     GreyLion’s request for financial
                                     information.
12/08/20       Thomas L. Woodman     Review and respond to emails from E.               1.80       1,899.00
                                     Howe (GT) regarding insurance coverage
                                     (.4); review status of coverage (1.0); email
                                     to E. Howe regarding same (.4).
12/10/20       Thomas L. Woodman     Telephone conference with Eric Howe                0.60        633.00
                                     regarding status of D&O insurance (.2); tail
                                     coverage (.2); going forward coverage (.2).
12/16/20       Thomas L. Woodman     Telephone conferences to brokers/insurers          0.80        844.00
                                     re options to extend D&O insurance.
12/17/20       Thomas L. Woodman     Telephone conference to brokers/insurers           0.50        527.50
                                     regarding options to extend D&O
                                     insurance.
12/18/20       Thomas L. Woodman     Telephone conferences to brokers/insurers          0.70        738.50
                                     regarding options to extend D&O
                                     insurance.
12/19/20       Sara Hoffman          E-mail to T. Woodman (GT) regarding                0.50        430.00
                                     insurance policies.
12/19/20       Jeffrey M. Wolf       Conference call with Messrs. Woodman               1.10       1,094.50
                                     (GT), Howe (GT), Ms. Peterman (GT) re:
                                     insurance matters in connection with
                                     transition of assets to lenders.
12/19/20       Thomas L. Woodman     Conference call with brokers regarding             2.20       2,321.00
                                     D&O insurance and other insurance issues;
                                     telephone conference with Nancy Peterman
                                     and Eric Howe regarding same, telephone
                                     conference and emails with brokers
                                     regarding same.
12/20/20       Thomas L. Woodman     Review W&S emails, telephone conference            2.30       2,426.50
                                     and emails with Side A broker regarding
                                     going forward and tail coverages, package
                                     policy revisions.
12/21/20       Thomas L. Woodman     Numerous telephone conferences to Eric             4.40       4,642.00
                                     Howe, Nancy Peterman, and brokers
                                     regarding D&O tail (primary and Side A)
                                     and going forward policies; issues related
                                     to going forward coverage under business
                                     package policies.
               Case 20-12841-MFW            Doc 681-1       Filed 01/25/21          Page 4 of 92
Invoice No.:      5578625                                                                               Page 2
Matter No.:       157998.010800

Description of Professional Services Rendered

12/23/20       Nicholas E. Ballen       Confirmation from D. Mayer (YouFit) that        0.10            55.00
                                        certain insurance policy covered by order
                                        on insurance motion
12/23/20       Sara Hoffman             Review emails from D. Mayer re:                 0.10            86.00
                                        insurance premium payments.

                                                                   Total Hours:        16.30

                                                                              Total Amount:        $ 16,891.00




TIMEKEEPER SUMMARY FOR TASK CODE 803,

           BUSINESS OPERATIONS

Timekeeper Name                             Hours Billed                     Rate          Total $ Amount
Eric J. Howe                                       0.60                    840.00                  504.00
Nancy A. Peterman                                  0.60                  1,150.00                  690.00
Jeffrey M. Wolf                                    1.10                    995.00                1,094.50
Thomas L. Woodman                                 13.30                  1,055.00               14,031.50
Nicholas E. Ballen                                 0.10                    550.00                   55.00
Sara Hoffman                                       0.60                    860.00                  516.00
                          Totals:                 16.30                  1,036.26      $        16,891.00
               Case 20-12841-MFW            Doc 681-1        Filed 01/25/21           Page 5 of 92
Invoice No.:      5578625                                                                              Page 3
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               804        CASE ADMINISTRATION


DATE           TIMEKEEPER               DESCRIPTION                                      HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Ongoing correspondence with P. Wu (GT)            0.10         55.00
                                        re tracking of adequate assurance
                                        information requests and cure objections
12/01/20       Sara Hoffman             Email to P. Wu (GT) re: preparation of            0.60        516.00
                                        CNOs and CoCs. Review email re:
                                        objection to utilities motion.
12/01/20       Sara Hoffman             Email to P. Wu (GT) re: CNO for creditor          0.80        688.00
                                        matrix motion (0.3); review of emails re:
                                        case (0.5).
12/01/20       Eric J. Howe             Telephone conference with B. Gleason              0.90        756.00
                                        (Phoenix) and N. Peterman (GT) to discuss
                                        negotiations with lenders, sale process,
                                        second day motions, and other case issues
12/01/20       Jeffrey M. Wolf          Review recent pleadings, including                0.60        597.00
                                        objections of landlords.
12/01/20       Patrick Wu               Draft status chart (1.5); draft summary of        2.10       1,050.00
                                        recently filed pleadings, including the
                                        objection to de minimis asset sale motion
                                        by Maricopa County Treasurer (0.6)
12/02/20       Nicholas E. Ballen       Call with S. Hoffman (GT) re status of            0.50        275.00
                                        settlement of utilities objections, CRO
                                        retention order and various other matters
12/02/20       Nicholas E. Ballen       Correspondence with D. Meloro (GT), S.            0.10         55.00
                                        Hoffman (GT) and P. Wu (GT) re status of
                                        certificates for orders for 12/4/20 and
                                        revisions thereto, including sign-off from
                                        UST
12/02/20       Nicholas E. Ballen       Review (0.40) of all order                        0.70        385.00
                                        certificates/certifications and
                                        correspondence (0.30) with P. Wu (GT) re
                                        global revisions to same
12/02/20       Nicholas E. Ballen       Review (0.10) of and prepare (0.20) CNOs,         0.40        220.00
                                        and submission (0.10) of the same for
                                        filing
12/02/20       Nicholas E. Ballen       Correspondence with S. Hoffman (GT) and           0.10         55.00
                                        P. Wu (GT) re status of order revisions and
                                        certifications for such orders
12/02/20       Nicholas E. Ballen       Correspondence with Donlin team re                0.10         55.00
                                        inclusion of Small Business Administration
                                        on service lists and related matters
12/02/20       Eric J. Howe             Email to H. McCollum (UST) regarding              0.20        168.00
                                        member notice (.1); email to R. Gayle
                                        (Phoenix) regarding member notice (.1)
12/02/20       Eric J. Howe             Telephone conference with N. Peterman             0.40        336.00
                                        (GT) to discuss multiple case issues
12/02/20       Jeffrey M. Wolf          Review various pleadings (.3); E-                 0.40        398.00
                                        communication with GT team re same (.1).
               Case 20-12841-MFW            Doc 681-1        Filed 01/25/21           Page 6 of 92
Invoice No.:      5578625                                                                              Page 4
Matter No.:       157998.010800

Description of Professional Services Rendered

12/03/20       Nicholas E. Ballen       Review newly filed objections                     0.40         220.00
12/03/20       Sara Hoffman             Review draft CNOs and CoCs (1.9); revise          2.80       2,408.00
                                        draft final order of creditor matrix motion
                                        (0.5); send suggested revisions of final
                                        creditor matrix order to P. Wu and D.
                                        Meloro (0.2); call with E. Howe re: notices
                                        and outstanding objections (.2).
12/03/20       Dennis A. Meloro         Review COC and proposed order on                  0.30        330.00
                                        creditor matrix motion (.2), prepare for
                                        filing/submission (.1).
12/03/20       Patrick Wu               Draft summary of objection to the DIP             2.60       1,300.00
                                        financing motion by the Unsecured
                                        Creditors' Committee, cure objections, and
                                        the supplemental objection to the utility
                                        motion (1.9); update cure objections status
                                        chart. (0.7).
12/04/20       Nicholas E. Ballen       Call with E. Howe (GT), S. Hoffman (GT)           0.50        275.00
                                        and P. Wu (GT) re case administration
                                        issues.
12/04/20       Sara Hoffman             Send D. Meloro (GT) and W. Cathers (GT)           2.40       2,064.00
                                        DIP order documents for upload to court
                                        (0.4); call with E. Howe, P. Wu (GT) and
                                        N. Ballen (GT) re: status and tasks (0.5);
                                        coordinate filing of lease rejection motion
                                        certification of counsel and revised order
                                        (0.3); update docket status chart (0.8).
12/04/20       Eric J. Howe             Telephone conference with S. Hoffman              0.50        420.00
                                        (GT), N. Ballen (GT), and P. Wu (GT)
                                        regarding multiple case administration
                                        matters
12/04/20       Patrick Wu               Draft status chart (0.5); telephone               2.00       1,000.00
                                        conference with E. Howe (GT), N. Ballen
                                        (GT), and S. Hoffman (GT) regarding case
                                        administratioin issues (0.5); compile
                                        adequate assurance information (0.2); draft
                                        summary of recently file documents (0.8).
12/05/20       Patrick Wu               Draft summary of recently filed pleadings.        0.40        200.00
12/06/20       Patrick Wu               Draft status chart (0.5); draft summary of        0.70        350.00
                                        recently filed pleadings (0.2)
12/07/20       Nicholas E. Ballen       Call partial with S. Hoffman (GT), D.             0.80        440.00
                                        Duerdoth (GT) and P. Wu (GT) re case
                                        administration matters.
12/07/20       Nicholas E. Ballen       Draft summary of task.                            0.50        275.00
12/07/20       Danny Duerdoth           Conference with N. Ballen (GT), S.                1.10        478.50
                                        Hoffman (GT), and P. Wu (GT) regarding
                                        case administration and assignment of
                                        responsibilities.
12/07/20       Sara Hoffman             Emails with E. Howe (GT), N. Ballen               2.10       1,806.00
                                        (GT), P. Wu (GT) and D. Duerdoth (GT)
                                        re: case administration matters (0.3);
                                        review notes re: tasks for call (0.3); call
                                        with N. Ballen (GT), D. Duerdoth (GT)
                                        and P. Wu (GT) re: next steps (1.1); review
               Case 20-12841-MFW            Doc 681-1        Filed 01/25/21            Page 7 of 92
Invoice No.:      5578625                                                                               Page 5
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        email from N. Ballen (GT) re: assignments
                                        (0.3); discuss monthly fee applications with
                                        P. Wu (GT) (0.1).
12/07/20       Jeffrey M. Wolf          Review recently filed pleadings.                   0.40         398.00
12/07/20       Patrick Wu               Confer with S. Hoffman (GT), N. Ballen             2.00       1,000.00
                                        (GT), and D. Duerdoth (GT) regarding
                                        case administration matters (1.1); draft
                                        status chart (0.5); draft summary of
                                        recently filed pleadings (0.4)
12/08/20       Nicholas E. Ballen       Correspondence with Donlin team re                 0.10         55.00
                                        updates to service lists
12/08/20       Nicholas E. Ballen       Review of case file to locate certain non-         0.20        110.00
                                        compete agreement
12/08/20       Patrick Wu               Draft summary of recently filed pleadings.         0.30        150.00
12/09/20       Sara Hoffman             Review of emails re: sale process and draft        0.60        516.00
                                        order, employment agreements and
                                        insurance policies. Reply email to N.
                                        Ballen re: fee applications.
12/09/20       Patrick Wu               Draft summary of recently filed pleadings.         0.30        150.00
12/10/20       Patrick Wu               Update adequate assurance information              0.40        200.00
                                        (0.2); draft daily docket briefing (0.2)
12/13/20       Patrick Wu               Draft summary of recently filed pleadings.         0.30        150.00
12/14/20       Patrick Wu               Update status chart (0.3); draft objections        1.70        850.00
                                        chart (1.3); draft summary of recently filed
                                        pleadings (0.1).
12/15/20       Patrick Wu               Draft master objections chart (0.9); e-mail        1.20        600.00
                                        E. Howe (GT), P. Kieselbach (GT), N.
                                        Ballen (GT), D. Duerdoth (GT), and S.
                                        Hoffman (GT) regarding the master
                                        objections chart and related dockets (0.3).
12/16/20       Nicholas E. Ballen       Call with S. Hoffman (GT) on sale process,         0.40        220.00
                                        cure objections and various other matters
12/16/20       Nicholas E. Ballen       Call with E. Howe (GT), S. Hoffman (GT),           1.10        605.00
                                        P. Kieselbach (GT), D. Duerdoth (GT) and
                                        P. Wu (GT) re overall case status and tasks
                                        going forward
12/16/20       Eric J. Howe             Telephone conference with D. Meloro                0.40        336.00
                                        (GT) D. Mayer (YouFit) and Phoenix team
                                        (B. Gleason, M. Karbiner, A. Mink) to
                                        prepare for 341 meeting
12/16/20       Nancy A. Peterman        Participate in call partial with GT team re        1.00       1,150.00
                                        all open issues on case generally.
12/16/20       Patrick Wu               Draft summary of recently filed pleadings.         0.20        100.00
12/16/20       Patrick Wu               Confer with N. Peterman (GT), E. Howe              1.10        550.00
                                        (GT), N. Ballen (GT), S. Hoffman (GT), P.
                                        Kieselbach (GT), and D. Duerdoth (GT)
                                        regarding the sale, cure, and adequate
                                        assurance objections.
12/17/20       Nicholas E. Ballen       Request to Donlin team re additional               0.10         55.00
                                        updates to service lists
12/17/20       Nicholas E. Ballen       Email UST of information on 341 meeting            0.20        110.00
                                        participants
12/17/20       Nicholas E. Ballen       Call with S. Hoffman (GT) re overall status        0.70        385.00
               Case 20-12841-MFW            Doc 681-1        Filed 01/25/21            Page 8 of 92
Invoice No.:      5578625                                                                               Page 6
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        of case and various tasks and assignments
                                        therein, including preparations for
                                        upcoming hearing
12/17/20       Nicholas E. Ballen       Correspondence with P. Wu (GT) on                  0.20        110.00
                                        updated case calendar.
12/17/20       Eric J. Howe             Participation in 341 meeting                       1.70       1,428.00
12/17/20       Dennis A. Meloro         Prep call/email with E. Howe re: 341               0.20         220.00
                                        meeting.
12/17/20       Dennis A. Meloro         Prepare for and attend section 341 meeting.        2.30       2,530.00
12/17/20       Patrick Wu               Research statutory deadlines (1.1); update         1.70         850.00
                                        case calendar (0.5); draft summary of
                                        recently file pleadings (0.1)
12/18/20       Nicholas E. Ballen       Conference with Donlin team re                     0.10         55.00
                                        preparation for upcoming hearing
12/18/20       Nicholas E. Ballen       Request to Donlin team for service of              0.10         55.00
                                        today's filings and follow-up to confirm
                                        same
12/20/20       Patrick Wu               Draft summary of recently filed pleadings.         0.20        100.00
12/21/20       Patrick Wu               Draft summary of recently filed pleadings          0.50        250.00
                                        (0.3); analyze and update case calendar
                                        (0.2)
12/22/20       Patrick Wu               Draft summary of recently filed pleadings.         0.20        100.00
12/23/20       Sara Hoffman             Discuss status of matters with N. Ballen           0.50        430.00
                                        (0.1); review draft notice re: continued
                                        hearing (0.1); conference with P. Wu re:
                                        benefit agreements and APA disclosure
                                        schedules (0.3).
12/23/20       Patrick Wu               Draft summary of recently filed pleadings.         0.20        100.00
12/24/20       Nicholas E. Ballen       Email Donlin team to confirm size of               0.40        220.00
                                        creditor matrix and related follow-up
12/24/20       Nicholas E. Ballen       Call with D. Mayer (YouFit), E. Howe               0.60        330.00
                                        (GT) and P. Wu (GT), YouFit insurance
                                        broker, lenders and counsel for lenders and
                                        buyers re certain insurance contracts and/or
                                        employee benefit policies
12/25/20       Patrick Wu               Review daily docket                                0.20        100.00
12/28/20       Nicholas E. Ballen       Call (0.10) with P. Kieselbach (GT) re             0.20        110.00
                                        service/notice of various papers and
                                        instructions (0.10) to Donlin team re same
12/28/20       Nicholas E. Ballen       Analysis of wages order and background             0.40        220.00
                                        on retirement plan, for D. Mayer (YouFit)
12/29/20       Nicholas E. Ballen       Call with E. Howe (GT), P. Kieselbach              1.00        550.00
                                        (GT), S. Hoffman (GT), D. Duerdoth (GT)
                                        and P. Wu (GT) re case management going
                                        forward
12/29/20       Danny Duerdoth           Conference with E. Howe, S. Hoffman, N.            1.00        435.00
                                        Ballen, and P. Wu re next steps in cases
                                        including bar date motion and combined
                                        disclosure statement and plan.
12/29/20       Sara Hoffman             Review of emails re: OCPs and service of           1.40       1,204.00
                                        recently filed motions/orders entered (0.4);
                                        status call with E. Howe (GT), N. Ballen
                                        (GT), D. Duerdoth (GT) and P. Wu (GT)
               Case 20-12841-MFW            Doc 681-1         Filed 01/25/21             Page 9 of 92
Invoice No.:      5578625                                                                                    Page 7
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        (1.0).
12/29/20       Eric J. Howe             Telephone conference with N. Ballen (GT),            1.00           840.00
                                        S. Hoffman (GT), P. Wu (GT), and D.
                                        Duerdoth (GT) to discuss multiple case
                                        administration issues
12/29/20       Patrick Wu               Confer with E. Howe (GT), N. Ballen                  1.60           800.00
                                        (GT), S. Hoffman (GT), and D. Duerdoth
                                        (GT) regarding next steps in the
                                        bankruptcy process after the sale hearing
                                        (1.0); draft task list (0.4); draft summary of
                                        recently filed pleadings (0.2)
12/30/20       Sara Hoffman             Begin draft of motion requesting                     0.60           516.00
                                        enlargement of time to remove civil
                                        proceedings (0.3); review emails from N.
                                        Ballen re: case matters (0.3).
12/30/20       Patrick Wu               Draft task list (1.2); draft summary of              1.60           800.00
                                        recently filed pleadings (0.4)
12/31/20       Patrick Wu               Draft task list                                      0.60           300.00

                                                                     Total Hours:           56.30

                                                                                 Total Amount:          $ 37,518.50




TIMEKEEPER SUMMARY FOR TASK CODE 804,

           CASE ADMINISTRATION

Timekeeper Name                             Hours Billed                        Rate            Total $ Amount
Eric J. Howe                                        5.10                      840.00                  4,284.00
Dennis A. Meloro                                    2.80                    1,100.00                  3,080.00
Nancy A. Peterman                                   1.00                    1,150.00                  1,150.00
Jeffrey M. Wolf                                     1.40                      995.00                  1,393.00
Nicholas E. Ballen                                 10.00                      550.00                  5,500.00
Danny Duerdoth                                      2.10                      435.00                    913.50
Sara Hoffman                                       11.80                      860.00                 10,148.00
Patrick Wu                                         22.10                      500.00                 11,050.00
                            Totals:                56.30                      666.40        $        37,518.50
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 10 of 92
Invoice No.:      5578625                                                                              Page 8
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:             805         CLAIMS ADMINISTRATION & OBJECTIONS


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS         AMOUNT

12/17/20       Sara Hoffman             Call with N. Ballen (GT) re: cure objection     0.80          688.00
                                        issues.

                                                                    Total Hours:        0.80

                                                                               Total Amount:        $ 688.00




TIMEKEEPER SUMMARY FOR TASK CODE 805,

           CLAIMS ADMINISTRATION & OBJECTIONS

Timekeeper Name                             Hours Billed                      Rate         Total $ Amount
Sara Hoffman                                        0.80                    860.00                 688.00
                         Totals:                    0.80                    860.00     $           688.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 11 of 92
Invoice No.:      5578625                                                                             Page 9
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               806        EMPLOYEE BENEFITS/PENSIONS


DATE           TIMEKEEPER               DESCRIPTION                                  HOURS          AMOUNT

12/08/20       Sara Hoffman             Search for employee/former employee non-       0.50          430.00
                                        disclosure agreement.
12/15/20       Sara Hoffman             Review emails re: former employee sale         0.30          258.00
                                        objection.
12/20/20       Sara Hoffman             Email with P. Wu and N. Ballen re:             0.30          258.00
                                        employee benefit plans per buyer request.
12/23/20       Nicholas E. Ballen       Efforts to obtain certain employee benefit     0.50          275.00
                                        and other insurance contracts for the
                                        lenders and related parties
12/31/20       Nancy A. Peterman        Telephone conference with B. Gleason           0.60          690.00
                                        (Phoenix) re employee benefit issues, TSA,
                                        rent and budget.
12/31/20       Nancy A. Peterman        Review employee motion and order re            0.30          345.00
                                        bonus programs.

                                                                   Total Hours:        2.50

                                                                              Total Amount:       $ 2,256.00




TIMEKEEPER SUMMARY FOR TASK CODE 806,

           EMPLOYEE BENEFITS/PENSIONS

Timekeeper Name                             Hours Billed                     Rate         Total $ Amount
Nancy A. Peterman                                   0.90                 1,150.00               1,035.00
Nicholas E. Ballen                                  0.50                   550.00                 275.00
Sara Hoffman                                        1.10                   860.00                 946.00
                          Totals:                   2.50                   902.40     $         2,256.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 12 of 92
Invoice No.:      5578625                                                                              Page 10
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               807        STAY RELIEF


DATE           TIMEKEEPER               DESCRIPTION                                    HOURS         AMOUNT

12/30/20       Nicholas E. Ballen       Review of newly-filed stay relief motion         0.30          165.00
12/30/20       Nicholas E. Ballen       Review (0.30) of past objections and             0.40          220.00
                                        agreed orders on similar stay relief motions
                                        and summary (0.10) of potential
                                        application to instant stay relief motion
12/30/20       Dennis A. Meloro         Review Aguilar stay relief motion.               0.20          220.00
12/30/20       Patrick Wu               Analyze Motion of Juanita Aguilar for            0.40          200.00
                                        Relief from Automatic Stay

                                                                    Total Hours:         1.30

                                                                                Total Amount:        $ 805.00




TIMEKEEPER SUMMARY FOR TASK CODE 807,

           STAY RELIEF

Timekeeper Name                             Hours Billed                       Rate         Total $ Amount
Dennis A. Meloro                                    0.20                   1,100.00                220.00
Nicholas E. Ballen                                  0.70                     550.00                385.00
Patrick Wu                                          0.40                     500.00                200.00
                          Totals:                   1.30                     619.23     $          805.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 13 of 92
Invoice No.:      5578625                                                                          Page 11
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               809         FINANCING MATTERS & CASH COLL


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS       AMOUNT

12/01/20       Sara Hoffman             Call with counsel for Texas taxing             0.90        774.00
                                        authorities re: DIP motion (0.5); email to
                                        separate counsel for Texas taxing
                                        authorities re: same (0.4).
12/01/20       Sara Hoffman             Review of proposed Final DIP Order (1.3);      2.00       1,720.00
                                        call with J. Lemkin re: landlord objection
                                        to DIP motion (0.3); email to J. Lemkin re:
                                        same (0.4).
12/01/20       Eric J. Howe             Telephone conference with S. Hoffman           0.40        336.00
                                        (GT) to discuss objections to DIP financing
                                        motion
12/01/20       Eric J. Howe             Telephone conference with B. Rich              0.30        252.00
                                        (Berger Singerman) to discuss DIP
                                        financing motion
12/01/20       Peter D. Kieselbach      Email correspondence with GT team              0.10         61.50
                                        regarding DIP motion objections
12/01/20       Nancy A. Peterman        Telephone conference with C.                   0.30        345.00
                                        Schreiber(Winston) re UCC DIP financing
                                        order objections.
12/01/20       Nancy A. Peterman        Telephone conference with E. Howe (GT)         0.40        460.00
                                        re UCC issues with DIP financing order.
12/01/20       Nancy A. Peterman        Review UCC markup of DIP financing             0.20        230.00
                                        order.
12/01/20       Nancy A. Peterman        Telephone conference with C. Schreiber         0.20        230.00
                                        (Winston) re possible resolution of UCC
                                        case/DIP financing issues.
12/01/20       Nancy A. Peterman        Telephone conference with B. Gleason           0.80        920.00
                                        (Phoenix) and E. Howe (GT) re Planet
                                        Fitness LOI and DIP budget.
12/02/20       Sara Hoffman             Draft email to objecting creditor re:          1.20       1,032.00
                                        proposed language to resolve objection to
                                        DIP.
12/02/20       Sara Hoffman             Review emails re: agreed upon language         0.60        516.00
                                        for revised DIP order and relay same to
                                        objecting parties.
12/02/20       Eric J. Howe             Review and comment on revised draft of         0.80        672.00
                                        final DIP financing order
12/02/20       Eric J. Howe             Review and analyze committee objection to      0.90        756.00
                                        DIP financing (.4); telephone conference
                                        with C. Schreiber (Winston) regarding DIP
                                        financing issues (.5)
12/02/20       Eric J. Howe             Review and comment on proposed                 0.30        252.00
                                        language for taxing authorities related to
                                        DIP financing
12/02/20       Eric J. Howe             Email to B. Gleason (Phoenix) regarding        0.40        336.00
                                        committee resolution of DIP financing
                                        objection (.2); review committee resolution
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 14 of 92
Invoice No.:      5578625                                                                          Page 12
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        of DIP financing objection (.2)
12/02/20       Dennis A. Meloro         Review/analysis of committee DIP               0.30        330.00
                                        objection.
12/02/20       Nancy A. Peterman        Telephone conference with E. Howe (GT)         0.70        805.00
                                        re open issues concerning DIP financing.
12/02/20       Nancy A. Peterman        Review and comment on revised final DIP        1.00       1,150.00
                                        financing order.
12/03/20       Eric J. Howe             Telephone conference with S. Andron            0.40        336.00
                                        (Broward County), and P. Muthig
                                        (Maricopa) and S. Hoffman (GT) to
                                        discuss DIP financing and lease rejection
                                        motions
12/03/20       Eric J. Howe             Analyze various issues related to DIP          2.30       1,932.00
                                        financing and other second day hearing
                                        matters
12/03/20       Eric J. Howe             Telephone conference with B. Rich              0.60        504.00
                                        (Berger Singerman) regarding DIP
                                        financing hearing
12/03/20       Eric J. Howe             Telephone conference with C. Schreiber         1.00        840.00
                                        (W&S) regarding DIP financing and other
                                        second day matters
12/03/20       Eric J. Howe             Review revised budget for DIP financing        1.70       1,428.00
                                        (.3); review and comment on notice of
                                        proposed order for DIP financing motion
                                        (.4); review and comment on proposed DIP
                                        order (1.0)
12/03/20       Eric J. Howe             Email correspondence with taxing               0.70        588.00
                                        authority parties regarding DIP financing
                                        and lease rejection motions
12/03/20       Dennis A. Meloro         Review CNO and proposed final order on         0.30        330.00
                                        bank account motion, prepare for
                                        filing/submission.
12/03/20       Dennis A. Meloro         Review revised proposed DIP order and          0.70        770.00
                                        related notice, prepare for filing.
12/03/20       Nancy A. Peterman        Review and comment on revised DIP              0.50        575.00
                                        financing order.
12/03/20       Nancy A. Peterman        Telephone conference with E. Howe (GT)         0.50        575.00
                                        re DIP financing issues and committee
                                        settlement/issues.
12/03/20       Jeffrey M. Wolf          Review committee objection to DIP and          0.60        597.00
                                        sale process.
12/04/20       Dennis A. Meloro         Review, prepare notice of DIP budget and       0.20        220.00
                                        budget for filing.
12/09/20       Eric J. Howe             Telephone conference with C. Schrieber         0.80        672.00
                                        (Winston) to discuss DIP draw request (.2);
                                        follow up analysis regarding, and
                                        telephone conference with M. Karbiner
                                        (Phoenix) to discuss, DIP draw request (.6)
12/09/20       Eric J. Howe             Telephone conference with M. Karbiner          0.50        420.00
                                        (Phoenix) to discuss payment of lender
                                        professional invoices (.3); review lender
                                        professional invoices (.2)
12/09/20       Jeffrey M. Wolf          Attention to draw request and e-               0.40        398.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21       Page 15 of 92
Invoice No.:      5578625                                                                        Page 13
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        communication re: Credit Agreement and
                                        Final Order.
12/11/20       Jeffrey M. Wolf          E-communication with Mr. Mayer (YF)           0.50       497.50
                                        and Mr. Lazar (GT) re: reporting matters
                                        (.2). Review DIP Credit Agreement (.3).
12/15/20       Jeffrey M. Wolf          E-communication with Mr. Howe (GT),           0.50       497.50
                                        Ms. Peterman (GT) and review DIP Credit
                                        Agreement and DIP Order re: certain
                                        expenses.
12/16/20       Jeffrey M. Wolf          Attention to DIP Credit Agreement, DIP        0.70       696.50
                                        Order and budget re: payment of certain
                                        expenses and e-communication with Mr.
                                        Howe (GT) re: same.
12/23/20       Nancy A. Peterman        Draft email to B. Gleason (Phoenix) re bid    0.20       230.00
                                        amount, DIP financing budget.
12/23/20       Jeffrey M. Wolf          Attention to DIP Credit Agreement and         0.50       497.50
                                        DIP Budget and final draw on DIP. E-
                                        communication with Mr. Gleason
                                        (Phoenix), Ms. Peterman (GT), Mr. Howe
                                        (GT) re: same.
12/24/20       Nicholas E. Ballen       Call with N. Peterman (GT) re motion to       0.20       110.00
                                        amend DIP credit agreement
12/24/20       Nicholas E. Ballen       Preliminary drafting work for motion to       0.60       330.00
                                        amend DIP credit agreement and motion to
                                        shorten notice therefor
12/24/20       Eric J. Howe             Analyze issues related to DIP extension       0.40       336.00
12/24/20       Eric J. Howe             Analyze issues related to additional          0.40       336.00
                                        funding request
12/24/20       Eric J. Howe             Telephone conference wtih B. Gleason          1.10       924.00
                                        (CRO) and N. Peterman (GT) to discuss
                                        DIP funding and DIP budget issues (.5);
                                        Telephone conference with C. Schreiber
                                        (W&S), G. Gartland (W&S), N. Peterman
                                        (GT), and B. Gleason (CRO) to discuss
                                        DIP financing issues (.6)
12/24/20       Nancy A. Peterman        Telephone conference with C. Schreiber        0.30       345.00
                                        (Winston), E. Howe (GT) re DIP financing
                                        extension.
12/24/20       Nancy A. Peterman        Telephone conference with B. Gleason          0.50       575.00
                                        (Phoenix), E. Howe (GT) re DIP financing
                                        budget.
12/24/20       Nancy A. Peterman        Telephone conference with C. Schreiber        0.60       690.00
                                        (Phoenix), B. Gleason (Phoenix),
                                        Mackinaw representatives re DIP budget.
12/24/20       Nancy A. Peterman        Telephone conference with D. Meloro           0.30       345.00
                                        (GT) re financing motion, extension and
                                        hearing procedures.
12/24/20       Nancy A. Peterman        Review and comment on draft DIP               0.70       805.00
                                        motion/order.
12/24/20       Jeffrey M. Wolf          Review DIP Credit Agreement (.2). E-          0.60       597.00
                                        communication with Messrs. Howe (GT),
                                        Gleason (Phoenix), Ms. Peterman (GT) re:
                                        DIP Draw (.4).
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21       Page 16 of 92
Invoice No.:      5578625                                                                         Page 14
Matter No.:       157998.010800

Description of Professional Services Rendered

12/26/20       Nicholas E. Ballen       Drafting (0.40) of challenge period notice    0.60        330.00
                                        and revisions (0.20) thereto
12/26/20       Nicholas E. Ballen       Drafting of motion to extend DIP maturity     2.50       1,375.00
                                        date
12/26/20       Nicholas E. Ballen       Drafting of motion to shorten notice on       0.90        495.00
                                        motion re DIP credit agreement
12/26/20       Eric J. Howe             Review and comment on proposed DIP            0.30        252.00
                                        budget
12/26/20       Eric J. Howe             Review and comment on motion to extend        2.60       2,184.00
                                        DIP financing (1.8) and motion to shorten
                                        notice on same (.5); email to B. Gleason
                                        (CRO) regarding DIP financing motion (.3)
12/26/20       Dennis A. Meloro         Revise motion to shorten notice on motion     0.60        660.00
                                        to modify DIP (.4); discuss with N.
                                        Peterman (GT) and E. Howe (GT) (.2).
12/26/20       Dennis A. Meloro         Review motion to modify DIP (.6);             1.30       1,430.00
                                        review/analysis of related issues and
                                        underlying order (.5); emails with E. Howe
                                        (GT) and N. Peterman (GT) re: same (.2).
12/26/20       Nancy A. Peterman        Review and comment on draft notice            0.30        345.00
                                        regarding investigation period and waiving
                                        of same.
12/26/20       Nancy A. Peterman        Review and comment on draft motion to         0.60        690.00
                                        extend the DIP financing maturity date and
                                        sale milestones.
12/26/20       Jeffrey M. Wolf          Review and comment on motion to amend         0.50        497.50
                                        the DIP (.4) and order and e-
                                        communication re: same (.1).
12/27/20       Nicholas E. Ballen       Revisions to motion to extend DIP maturity    0.50        275.00
                                        date and motion to shorten notice thereon
12/27/20       Eric J. Howe             Further revisions to DIP financing motion     1.00        840.00
                                        (.8); email to H. McCullum regarding DIP
                                        financing motion (.2)
12/27/20       Dennis A. Meloro         Review, revise, file motion to amend DIP      2.80       3,080.00
                                        and extend milestones, including review of
                                        DIP order and credit agreement provisions
                                        (2.5); emails with E. Howe (GT) re: same
                                        (.3).
12/27/20       Dennis A. Meloro         Revise, file motion to shorten notice on      1.00       1,100.00
                                        motion to approve DIP amendment (.7);
                                        emails with E. Howe (GT) re: same (.2);
                                        email with chambers re: same (.1).
12/27/20       Dennis A. Meloro         Emails with E. Howe (GT) and DRC re:          0.30        330.00
                                        service of DIP amendment motion and
                                        motion to shorten notice.
12/27/20       Nancy A. Peterman        Review and comment on DIP financing           0.40        460.00
                                        extension motion comments from Lenders.
12/27/20       Jeffrey M. Wolf          Review DIP amendment motion and order         0.50        497.50
                                        (.3). E-communication with Ms. Peterman
                                        (GT), Ms. Corrie (YF), Mr. Gleason
                                        (Phoenix), Mr. March (GT) (.2) regarding
                                        same.
12/28/20       Nicholas E. Ballen       Revisions to challenge termination notice     0.20        110.00
               Case 20-12841-MFW           Doc 681-1          Filed 01/25/21         Page 17 of 92
Invoice No.:      5578625                                                                                Page 15
Matter No.:       157998.010800

Description of Professional Services Rendered

12/28/20       Eric J. Howe             Telephone conference with N. Peterman              1.70        1,428.00
                                        (GT) and M. Karbiner (Phoenix) regarding
                                        DIP budget (.3); telephone conference with
                                        J. Wolf (GT) regarding DIP budget and
                                        other DIP financing issues (.4); telephone
                                        conference with N. Peterman (GT) and B.
                                        Gleason (CRO) to discuss DIP budget and
                                        DIP financing issues (.4); telephone
                                        conference with N. Peterman (GT) to
                                        discuss DIP financing issues (.6)
12/28/20       Eric J. Howe             Review and analyze credit agreement and            2.30        1,932.00
                                        DIP order regarding budgeting and
                                        financing issues
12/28/20       Dennis A. Meloro         Final review/preparation of sale order,            1.70        1,870.00
                                        revise certification and file/submit same
                                        (1.6); email with chambers re: same (.1).
12/28/20       Dennis A. Meloro         Revise certification for order on DIP              1.40        1,540.00
                                        amendment (.6); review updated form of
                                        order, budget, and blackline (.2); emails
                                        with E. Howe, N. Peterman re: same (.3);
                                        emails with chambers re: same (.2).
12/28/20       Nancy A. Peterman        Address DIP financing budget issues.               0.70          805.00
12/28/20       Nancy A. Peterman        Telephone conferences (3) with B. Gleason          0.70          805.00
                                        re DIP financing budget.
12/28/20       Nancy A. Peterman        Review revised budget.                             0.70          805.00
12/28/20       Nancy A. Peterman        Telephone conference with C. Schreiber re          0.50          575.00
                                        budget and sale closing/next steps.
12/28/20       Jeffrey M. Wolf          Review DIP Budget and DIP Credit                   1.10        1,094.50
                                        Agreement/Order (.5). Teleconference and
                                        e-communication with Mr. Howe, Ms.
                                        Peterman re: DIP draws (.4). Review
                                        motion to amend DIP (.2).
12/29/20       Dennis A. Meloro         Review (.2), finalize (.2), file certification     0.40          440.00
                                        and revised proposed order on DIP
                                        amendment; finalize and upload order for
                                        signature.
12/29/20       Dennis A. Meloro         Review lien/claim challenge period                 0.20          220.00
                                        termination notice.
12/29/20       Nancy A. Peterman        Telephone conference with C. Schreiber             0.40          460.00
                                        (Winston) re DIP financing budget,
                                        transition.
12/29/20       Jeffrey M. Wolf          E-communication re: DIP and sale matters.          0.40          398.00

                                                                      Total Hours:        60.20

                                                                                  Total Amount:      $ 56,498.00
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 18 of 92
Invoice No.:     5578625                                                                       Page 16
Matter No.:      157998.010800

Description of Professional Services Rendered

TIMEKEEPER SUMMARY FOR TASK CODE 809,

        FINANCING MATTERS & CASH COLL

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Eric J. Howe                                      20.90                840.00            17,556.00
Dennis A. Meloro                                  11.20              1,100.00            12,320.00
Nancy A. Peterman                                 11.50              1,150.00            13,225.00
Jeffrey M. Wolf                                    6.30                995.00             6,268.50
Nicholas E. Ballen                                 5.50                550.00             3,025.00
Sara Hoffman                                       4.70                860.00             4,042.00
Peter D. Kieselbach                                0.10                615.00                61.50
                        Totals:                   60.20               938.50    $        56,498.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 19 of 92
Invoice No.:      5578625                                                                          Page 17
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:              810        LITIGATION MATTERS


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS       AMOUNT

12/01/20       Avi Benayoun             Review and finalize response to landlord's     0.40        248.00
                                        counsel re TIA demand and requested
                                        documents for YF-Westwood. Calls and
                                        review of issues re potential privilege
                                        applicable to board minutes.
12/02/20       Avi Benayoun             Review multiple correspondence re Coral        0.90        558.00
                                        Way roof leak and proposed demand letter
                                        to landlord. Review lease. Review and
                                        revise demand letter re roof leak and sign
                                        removal.
12/02/20       Samuel Bookhardt         Review YF Coral Way lease (7766), draft        2.10        840.00
                                        demand letter to landlord for YF Coral
                                        Way regarding roof leaks, and incorporate
                                        A. Benayoun's (GT) edits into same.
12/02/20       Matthew Hoxsie           Draft position statement in response to        1.30        409.50
                                        Arizona ADA Charge of Discrimination
12/03/20       Avi Benayoun             Review correspondence and code                 0.90        558.00
                                        requirements re signs permitted and current
                                        signs. Draft correspondence re demand to
                                        landlord.
12/03/20       Samuel Bookhardt         Review Miami-Dade County's municipal           1.00        400.00
                                        code to determine whether You Fit's sign is
                                        prohibited as landlord contends, and update
                                        demand letter to incorporate client's
                                        comments.
12/03/20       Matthew Hoxsie           Draft position statement in response to        2.20        693.00
                                        Arizona ADA Charge of Discrimination
12/04/20       Avi Benayoun             Review and finalize Coral Way letter and       0.70        434.00
                                        correspondence re same.
12/04/20       Samuel Bookhardt         Finalize demand letter to landlord of YF       0.50        200.00
                                        Coral Way (7766) concerning You Fit's
                                        signage at premises.
12/04/20       Dana Hooper              Revise Position Statement in response to       1.90       1,111.50
                                        Arizon ADA Charge of Discrimination.
12/04/20       Eric J. Howe             Analyze potential stay violation issues        0.40        336.00
12/06/20       Matthew Hoxsie           Revise draft position statement in response    2.10        661.50
                                        to Arizona ADA charge of discrimination
12/07/20       Avi Benayoun             Review correspondence from counsel for         0.50        310.00
                                        YF-Westwood re TIA demand. Review As
                                        Built drawings. Draft correspondence re
                                        same. Multiple correspondence re same.
12/07/20       Dana Hooper              Continue working on Position Statement,        1.90       1,111.50
                                        including emails with R. Gayle and E.
                                        Lamontagne regarding facts and YouFit
                                        management
12/07/20       Matthew Hoxsie           Confer with E. Lamontagne regarding            0.30         94.50
                                        YouFit's COVID policies
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 20 of 92
Invoice No.:      5578625                                                                           Page 18
Matter No.:       157998.010800

Description of Professional Services Rendered

12/07/20       Matthew Hoxsie           Prepare exhibits to position statement fro      1.50        472.50
                                        Arizona ADA matter and edit for final
                                        review
12/08/20       Avi Benayoun             Review Planet Fitness ads. Calls and draft      1.90       1,178.00
                                        and review correspondence re same.
                                        Review PF bid and NDA. Call with client
                                        re potential cease and desist letter. Review
                                        preliminary research and outline further
                                        research points.
12/08/20       Samuel Bookhardt         Attend conference call with A. Benayoun         1.50        600.00
                                        and R. Gayle to discuss Planet Fitness'
                                        advertisements concerning You Fit (0.8),
                                        and review non-disclosure agreements
                                        signed by certain Planet Fitness franchisees
                                        to determine whether Planet Fitness'
                                        advertisements violate the terms of the
                                        NDAs (0.7).
12/08/20       Danny Duerdoth           Call from K. Goss re: funding of settlement     0.50        217.50
                                        of insurance proceeds in Stump v. YouFit
                                        Health Clubs.
12/08/20       Sara Hoffman             Review emails re: next steps and inquiry        0.20        172.00
                                        re: litigation settlement payment.
12/08/20       Dana Hooper              Finalize draft Position Statement regarding     0.70        409.50
                                        Arizon ADA matter and email with R.
                                        Gayle and E. Lamontagne regarding
                                        revisions
12/08/20       Matthew Hoxsie           Revise position statement regarding             1.10        346.50
                                        Arizona ADA matter and prepare for
                                        signing and filing
12/08/20       Nancy A. Peterman        Review and respond to emails from P.            0.40        460.00
                                        Corrie, B. Gleason re Planet Fitness
                                        advertising and impact on business.
12/08/20       Nancy A. Peterman        Review options for addressing Planet            0.70        805.00
                                        Fitness business tactics.
12/08/20       Nancy A. Peterman        Telephone conference with A. Benayoun re        0.30        345.00
                                        Planet Fitness litigation options.
12/09/20       Avi Benayoun             Review legal research re potential cease        0.90        558.00
                                        and desist letter to Planet Fitness re
                                        potentially deceptive ad. Outline issues for
                                        potential cease and desist letter.
12/09/20       Samuel Bookhardt         Perform legal research on whether Planet        3.70       1,480.00
                                        Fitness' advertisements concerning You Fit
                                        violate any laws relating to advertisements,
                                        and email A. Benayoun the results of such
                                        research.
12/09/20       Danny Duerdoth           Email K. Goss re: funding of settlement of      0.20         87.00
                                        insurance proceeds in Stump v. YouFit
                                        Health Clubs.
12/09/20       Dana Hooper              Finalize and submit Position Statement to       0.60        351.00
                                        Arizona Attorney General's Office and
                                        email to R. Gayle and E. Lamontagne
12/10/20       Avi Benayoun             Review Planet Fitness ads and legal             1.50        930.00
                                        research re same. Call re strategy for
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 21 of 92
Invoice No.:      5578625                                                                               Page 19
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        potential cease and desist letter. Review
                                        terms of NDA for potential cease and
                                        desist letter.
12/10/20       Nancy A. Peterman        Telephone conference with A. Benayoun re          0.20          230.00
                                        Planet Fitness issues.
12/11/20       Avi Benayoun             Review legal authority re cease and desist        1.70        1,054.00
                                        letter. Review and revise cease and desist
                                        letter.
12/11/20       Samuel Bookhardt         Draft cease and desist letter to Planet           1.80          720.00
                                        Fitness regarding advertisements relating to
                                        You Fit.
12/14/20       Avi Benayoun             Review and finalize cease and desist letter       0.80          496.00
                                        to Planet Fitness. Review further as built
                                        drawings for YF-Westwood and outline
                                        further response to landlord regarding
                                        same. Draft and review correspondence re
                                        Halpern matter.
12/14/20       Samuel Bookhardt         Review updated as built drawings received         0.50          200.00
                                        from client to determine whether they meet
                                        landlord's (University Village)
                                        requirements.
12/15/20       Avi Benayoun             Draft and review correspondence re TIA            0.80          496.00
                                        demand. Review issues re landlord
                                        response. Draft and review further
                                        correspondence re same. Draft and review
                                        correspondence re Halpren class action.
12/16/20       Avi Benayoun             Call with client re TIA demand. Review            2.40        1,488.00
                                        further construction documents and terms
                                        of lease. Review and revise further
                                        response to landlord. Call with counsel re
                                        Halpern class action and vendor demand.
                                        Further call re same. Review response to
                                        cease and desist letter from Planet Fitness
                                        CEO. Correspondence and call re same.
12/16/20       Samuel Bookhardt         Draft letter to counsel for landlord of           2.90        1,160.00
                                        University Village regarding unpaid tenant
                                        allowance, and perform legal research to
                                        locate certain case law relating to technical
                                        defaults being insufficient for landlord to
                                        avoid its payment obligations.
12/22/20       Avi Benayoun             Call with counsel re Halpren class action.        0.30          186.00
                                        Correspondence re same.
12/31/20       Sara Hoffman             Draft motion to extend time to remove civil       1.40        1,204.00
                                        actions.
12/31/20       Dennis A. Meloro         Review draft motion/order to extend               0.20          220.00
                                        removal periods.

                                                                     Total Hours:        45.80

                                                                                 Total Amount:      $ 23,831.50
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 22 of 92
Invoice No.:     5578625                                                                       Page 20
Matter No.:      157998.010800

Description of Professional Services Rendered


TIMEKEEPER SUMMARY FOR TASK CODE 810,

        LITIGATION MATTERS

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Avi Benayoun                                      13.70                620.00             8,494.00
Dana Hooper                                        5.10                585.00             2,983.50
Eric J. Howe                                       0.40                840.00               336.00
Dennis A. Meloro                                   0.20              1,100.00               220.00
Nancy A. Peterman                                  1.60              1,150.00             1,840.00
Samuel Bookhardt                                  14.00                400.00             5,600.00
Danny Duerdoth                                     0.70                435.00               304.50
Sara Hoffman                                       1.60                860.00             1,376.00
Matthew Hoxsie                                     8.50                315.00             2,677.50
                        Totals:                   45.80               520.34    $        23,831.50
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 23 of 92
Invoice No.:      5578625                                                                             Page 21
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:              811         CREDITOR COMMITTEE ISSUES


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS          AMOUNT

12/01/20       Samuel Bookhardt         Perform legal research on whether the           2.30          920.00
                                        company's attorney client privilege can be
                                        invoked against a creditors committee.
12/01/20       Eric J. Howe             Respond to committee information requests       1.40        1,176.00
12/03/20       Avi Benayoun             Review legal research re extension of           0.90          558.00
                                        privilege to creditors' committee. Draft
                                        and review correspondence re same.
12/04/20       Avi Benayoun             Review and analysis of meeting minutes          1.00          620.00
                                        and board presentations. Review research
                                        re privileged communications. Draft
                                        correspondence re same.
12/04/20       Eric J. Howe             Review board minutes and other materials        0.60          504.00
                                        for document response to committee
12/10/20       Eric J. Howe             Telephone conference with M. Karbiner           0.40          336.00
                                        (Phoenix) and R. Gayle (Phoenix)
                                        regarding meeting with committee
12/11/20       Eric J. Howe             Telephone conference with M. Karbiner           0.40          336.00
                                        (Phoenix) regarding committee information
                                        questions
12/13/20       Eric J. Howe             Participate on conference call with B.          0.60          504.00
                                        Gleason, N. Peterman, and committee
                                        advisors (B. Rich, M. Niles, B. Sandler, C.
                                        Robinson, P. Hurwitz, P. Preis) regarding
                                        sale process (.4); follow up email
                                        correspondence with B. Rich regarding
                                        same (.2)

                                                                    Total Hours:        7.60

                                                                               Total Amount:       $ 4,954.00




TIMEKEEPER SUMMARY FOR TASK CODE 811,

           CREDITOR COMMITTEE ISSUES

Timekeeper Name                             Hours Billed                      Rate         Total $ Amount
Avi Benayoun                                        1.90                   620.00                1,178.00
Eric J. Howe                                        3.40                   840.00                2,856.00
Samuel Bookhardt                                    2.30                   400.00                  920.00
                          Totals:                   7.60                   651.84      $         4,954.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 24 of 92
Invoice No.:      5578625                                                                             Page 22
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               812        PLAN & DISCLOSURE STATEMENT


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS         AMOUNT

12/30/20       Nicholas E. Ballen       Email Donlin for cost estimates for bar         0.10           55.00
                                        date notice and plan process
12/31/20       Nicholas E. Ballen       Follow-up with N. Voorheis (Donlin) re          0.20          110.00
                                        additional parameters for requested cost
                                        estimates re bar date notice and plan
                                        process

                                                                    Total Hours:        0.30

                                                                               Total Amount:        $ 165.00




TIMEKEEPER SUMMARY FOR TASK CODE 812,

           PLAN & DISCLOSURE STATEMENT

Timekeeper Name                             Hours Billed                      Rate         Total $ Amount
Nicholas E. Ballen                                  0.30                    550.00                 165.00
                          Totals:                   0.30                    550.00     $           165.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 25 of 92
Invoice No.:      5578625                                                                           Page 23
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               813        FEE/EMPLOYMENT APPLICATIONS


DATE           TIMEKEEPER               DESCRIPTION                                    HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Draft of supplemental declaration.              0.40        220.00
12/01/20       Nicholas E. Ballen       Review of and correspondence with E.            0.10         55.00
                                        Howe (GT) and S. Hoffman (GT) on
                                        committee request from M. Niles (Berger
                                        S) re Focal Point retention
12/01/20       Nicholas E. Ballen       Correspondence (0.10) with D. Meloro            0.30        165.00
                                        (GT) and S. Hoffman (GT) re second days
                                        and retention applications and revisions;
                                        draft correspondence with H. McCollum
                                        (UST) re same (0.20).
12/01/20       Nicholas E. Ballen       Follow-up with N. Voorhies (Donlin) re          0.10         55.00
                                        approval of supplemental declaration
12/01/20       Sara Hoffman             Review of emails from E. Howe (GT) and          1.70       1,462.00
                                        N. Ballen (GT) re: UCC counsel requested
                                        revision to FocalPoint retention
                                        application/order (0.3); review UST
                                        comments to FocalPoint retention
                                        application/order (0.3); revise proposed
                                        order to address UCC counsel's comment
                                        to FocalPoint retention application/order
                                        (0.3); email R. NeJame of FocalPoint re:
                                        proposed revision to FocalPoint retention
                                        application/order (0.1); review reply email
                                        from R. NeJame (0.1); email N. Ballen re:
                                        same (0.1); reply email to E. Howe re:
                                        payment procedure under FocalPoint
                                        retention order (0.3); call with M. Niles
                                        (UCC counsel) re: comment to FocalPoint
                                        retention application (0.2); review of fee
                                        provisions for Red Banyan under proposed
                                        retention.
12/01/20       Dennis A. Meloro         Emails with N. Ballen (GT) re: status of        0.20        220.00
                                        various retention orders / UST comments
                                        to same.
12/02/20       Nicholas E. Ballen       Call with R. Lubbehusen (Red Banyan) re         0.20        110.00
                                        Red Banyan retention application and UST
                                        comments thereto
12/02/20       Nicholas E. Ballen       Final revisions to DRC supplemental             0.20        110.00
                                        declaration.
12/02/20       Nicholas E. Ballen       Revisions to certifications of counsel for      0.90        495.00
                                        various retention applications and motion
                                        to employ Phoenix
12/02/20       Nicholas E. Ballen       Correspondence with H. McCollum (UST)           0.20        110.00
                                        re orders for 12/4 and revisions to order on
                                        motion to employ CRO in particular
12/02/20       Nicholas E. Ballen       Correspondence with N. Peterman (GT) re         0.30        165.00
                                        supplement declaration and revisions
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 26 of 92
Invoice No.:      5578625                                                                           Page 24
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        thereto
12/02/20       Nicholas E. Ballen       Correspondence with R. Lubbehusen (Red           0.20       110.00
                                        Banyan) re Red Banyan retention
                                        application and UST comments thereto
12/02/20       Nicholas E. Ballen       Correspondence with D. Meloro (GT) and           0.10        55.00
                                        S. Hoffman (GT) re certifications of
                                        counsel for certain retention orders
12/02/20       Nicholas E. Ballen       Revisions to GT supplemental declaration         0.40       220.00
12/02/20       Nicholas E. Ballen       Call with S. Hoffman (GT) re Red Banyan          0.10        55.00
                                        inquiry re interim fee applications
12/02/20       Sara Hoffman             Call with N. Ballen re: Red Banyan fee           0.10        86.00
                                        application inquiry.
12/02/20       Dennis A. Meloro         Revise supplemental Voorhies declaration         0.20       220.00
                                        in support of DRC retention, prepare for
                                        filing.
12/02/20       Nancy A. Peterman        Review and comment on supplemental GT            0.20       230.00
                                        declaration.
12/02/20       Patrick Wu               Draft certifications of counsel for multiple     1.20       600.00
                                        retention applications.
12/02/20       Patrick Wu               Draft the certification of counsel for the       0.90       450.00
                                        interim compensation motion (0.5); draft
                                        the certification of counsel for the ordinary
                                        course professionals motion (0.4).
12/03/20       Nicholas E. Ballen       Final review (0.30) of certifications of         0.40       220.00
                                        counsel for retention orders and related
                                        correspondence (0.10) with W. Cathers
                                        (GT) re supplemental revisions thereto
12/03/20       Nicholas E. Ballen       Revision (0.50) of and filing preparations       0.70       385.00
                                        (0.10) for supplemental declaration for GT
                                        retention application and drafting of
                                        certification of counsel therefor (0.10)
12/03/20       Wendy Cathers            Finalize and file Certification of Counsel       0.20        63.00
                                        Requesting Entry of Order Approving
                                        Application of the Debtors for Entry of an
                                        Order Authorizing the Employment and
                                        Retention of Greenberg Traurig, LLP as
                                        Counsel for the Debtors and Debtors in
                                        Possession / file with the Court (.2).
12/03/20       Dennis A. Meloro         Review COC and proposed order on                 0.30       330.00
                                        Phoenix retention application, prepare for
                                        filing/submission.
12/03/20       Dennis A. Meloro         Review COC and proposed order on Hilco           0.30       330.00
                                        retention application, prepare for
                                        filing/submission.
12/03/20       Dennis A. Meloro         Review COC and proposed order on Red             0.30       330.00
                                        Banyan retention application, prepare for
                                        filing/submission.
12/03/20       Dennis A. Meloro         Review COC and proposed order on DRC             0.30       330.00
                                        retention application, prepare for
                                        filing/submission.
12/03/20       Dennis A. Meloro         Review COC and proposed order on                 0.30       330.00
                                        FocalPoint retention application, prepare
                                        for filing/submission.
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 27 of 92
Invoice No.:      5578625                                                                         Page 25
Matter No.:       157998.010800

Description of Professional Services Rendered

12/03/20       Dennis A. Meloro         Review COC and proposed order on OCP           0.20       220.00
                                        application, prepare for filing/submission.
12/03/20       Dennis A. Meloro         Review COC and proposed order on               0.20       220.00
                                        interim compensation procedures motion,
                                        prepare for filing/submission.
12/03/20       Dennis A. Meloro         Review supplemental Peterman declaration       0.10       110.00
                                        in support of GT retention, prepare for
                                        filing.
12/03/20       Dennis A. Meloro         Review COC and proposed order on GT            0.20       220.00
                                        retention application, prepare for
                                        filing/submission.
12/03/20       Patrick Wu               Draft the exhibits for the certification of    1.20       600.00
                                        counsel for the interim compensation
                                        procedures motion (0.6); draft the exhibits
                                        for the certification of counsel for the
                                        ordinary course professionals motion (0.4);
                                        review the certification of counsel for the
                                        Red Banyan retention application (0.2).
12/07/20       Nicholas E. Ballen       Preparation for call with Red Banyan re        0.20       110.00
                                        interim fee applications
12/08/20       Patrick Wu               Analyze issues related to first monthly for    1.60       800.00
                                        applications
12/09/20       Nicholas E. Ballen       Conference call with A. Mink (Phoenix),        0.50       275.00
                                        K. Landis (Phoenix) and P. Wu (GT) re
                                        Phoenix staffing reports and process
                                        therefor
12/09/20       Nicholas E. Ballen       Analyze issues related to Phoenix staffing     0.20       110.00
                                        reports.
12/09/20       Nicholas E. Ballen       Preparation of additional example materials    0.40       220.00
                                        for Red Banyan for fee application process
                                        and explanation to Red Banyan re the same
12/09/20       Nicholas E. Ballen       Confer with P. Wu (GT) re preparation of       0.20       110.00
                                        first monthly fee application
12/09/20       Sara Hoffman             Reply email to N. Ballen (GT) re: fee          0.10        86.00
                                        applications.
12/09/20       Patrick Wu               Confer with N. Ballen, A. Mink, and K.         0.50       250.00
                                        Landis regarding Phoenix's retention and
                                        fee statement.
12/09/20       Patrick Wu               Draft multiple for fee applications.           0.60       300.00
12/10/20       Nicholas E. Ballen       Follow-up with S. Hoffman, P. Wu and C.        0.30       165.00
                                        Greenberg (GT) re GT fee application
                                        drafting and process therefor
12/10/20       Nicholas E. Ballen       Email to P. Wu (GT) re Phoenix staffing        0.20       110.00
                                        report drafting
12/10/20       Nicholas E. Ballen       Call with P. Wu (GT) re GT fee                 0.40       220.00
                                        application, Phoenix staffing report, and
                                        related matters
12/10/20       Sara Hoffman             Review and reply to emails with N. Ballen      0.70       602.00
                                        (GT), P. Wu (GT) and C. Greenberg (GT)
                                        re: fee application preparation (0.4);
                                        discuss fee application with P. Wu (GT)
                                        (0.3).
12/10/20       Patrick Wu               Draft the first monthly fee application of     1.10       550.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 28 of 92
Invoice No.:      5578625                                                                          Page 26
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        Phoenix.
12/10/20       Patrick Wu               Draft GT first monthly fee application         4.50       2,250.00
                                        (2.6); multiple correspondence with N.
                                        Ballen (GT), S. Hoffman (GT), C.
                                        Greenberg (GT), T. Jones (GT) re GT fee
                                        application (1.9)
12/11/20       Nicholas E. Ballen       Review of draft Phoenix staffing report for    0.40        220.00
                                        P. Wu (GT)
12/11/20       Nicholas E. Ballen       Revise GT fee application for P. Wu (GT)       0.80        440.00
12/11/20       Nicholas E. Ballen       Follow-up with P. Wu and C. Greenberg          0.20        110.00
                                        (GT) re status of GT monthly fee
                                        application and related matters
12/11/20       Patrick Wu               Revise first monthly fee application of        0.40        200.00
                                        Phoenix (0.3); e-mail A. Mink (Phoenix)
                                        and K. Landis (Phoenix) regarding the first
                                        monthly fee application of Phoenix (0.1).
12/11/20       Patrick Wu               Confer with T. Jones regarding the prebill     6.30       3,150.00
                                        for the first monthly fee application of GT
                                        (0.4); review and revise application (5.2);
                                        correspondence with N. Ballen regarding
                                        the first monthly fee application of GT
                                        (0.1); correspondence (0.3) with N. Ballen
                                        regarding the first monthly fee application
                                        of GT and review (0.3) comments therein
12/13/20       Patrick Wu               Review and revise first monthly fee            0.80        400.00
                                        application of GT (0.2); review and revise
                                        Compensation by Individual chart (0.6)
12/14/20       Nicholas E. Ballen       Review (.1) and respond (.1) regarding         0.20        110.00
                                        interim compensation procedures order.
12/14/20       Nicholas E. Ballen       Conferences with Hilco, Donlin and             0.20        110.00
                                        Phoenix re status of first fee applications
12/14/20       Nicholas E. Ballen       Confer with P. Wu (GT) re Phoenix              0.20        110.00
                                        staffing report
12/14/20       Nicholas E. Ballen       Review of Donlin fee application               0.20        110.00
12/14/20       Nicholas E. Ballen       Response to various inquires re GT draft       0.30        165.00
                                        invoices and other matters related to GT
                                        fee application
12/14/20       Eric J. Howe             Review GT fee application                      0.90         756.00
12/14/20       Patrick Wu               Review FocalPoint retention order.             0.10          50.00
12/14/20       Patrick Wu               E-mail to A. Mink (Phoenix) and K. Landis      2.20       1,100.00
                                        (Phoenix) regarding the first monthly fee
                                        application of Phoenix (0.2); revise first
                                        monthly fee statement of Phoenix (1.4);
                                        review the Phoenix staff report (0.4); e-
                                        mail N. Ballen and S. Hoffman regarding
                                        the Phoenix staff report (0.2).
12/14/20       Patrick Wu               Review first monthly fee application of        0.40        200.00
                                        Donlin.
12/14/20       Patrick Wu               Review compensation procedures for             0.40        200.00
                                        Phoenix.
12/14/20       Patrick Wu               Continue to draft (.5) and revise (.5) GT      1.00        500.00
                                        fee application.
12/14/20       Patrick Wu               E-mail A. Logan (Donlin) regarding the         0.10         50.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 29 of 92
Invoice No.:      5578625                                                                           Page 27
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        monthly fee statement filings.
12/15/20       Nicholas E. Ballen       Preparation of notice of filing for first GT    0.20        110.00
                                        fee application
12/15/20       Wendy Cathers            Prepare Notice of Fee Application for           0.40        126.00
                                        Donlin, Recano & Co. and email to Patrick
                                        Wu (.2); update service list for Notice of
                                        Fee Application (.2).
12/15/20       Sara Hoffman             Draft first monthly fee application for GT      0.30        258.00
12/15/20       Eric J. Howe             Review and comment on GT fee                    0.60        504.00
                                        application
12/15/20       Dennis A. Meloro         Review application (.3), revise notice (.1),    0.50        550.00
                                        prepare DRC first monthly fee application
                                        for filing (.1).
12/15/20       Dennis A. Meloro         Review draft of GT monthly fee                  0.70        770.00
                                        application.
12/15/20       Patrick Wu               E-mail A. Logan regarding noticing of fee       0.10         50.00
                                        applications.
12/15/20       Patrick Wu               Continue to draft (2.4) and revise (2.4) GT     5.60       2,800.00
                                        Fee application; communication with GT
                                        team re same (.8).
12/15/20       Patrick Wu               Review and revise the notice of fee             0.70        350.00
                                        application for DRC (0.5); review and
                                        revise the monthly fee application of DRC
                                        (0.1); e-mail D. Meloro and W. Cathers
                                        regarding the first monthly fee application
                                        of DRC (0.1).
12/16/20       Sara Hoffman             Call with N. Ballen (GT) re: service of fee     0.20        172.00
                                        applications.
12/16/20       Patrick Wu               Review and revise the notice of fee             0.60        300.00
                                        application of GT (0.1); incorporate
                                        updated prebill into the first monthly fee
                                        application of GT (0.5)
12/17/20       Nicholas E. Ballen       Review of budget and staffing report            0.30        165.00
                                        guidelines
12/17/20       Sara Hoffman             Emails with E. Howe, N. Ballen (GT) and         0.30        258.00
                                        P. Wu (GT) re: fee application.
12/17/20       Dennis A. Meloro         Preparation of GT first monthly fee             0.90        990.00
                                        application.
12/17/20       Patrick Wu               Research budget and staffing report             0.90        450.00
                                        requirements (0.2); review final bill (0.2);
                                        revise the monthly fee application of GT
                                        (0.5)
12/18/20       Nicholas E. Ballen       Discussion with D. Meloro and S. Hoffman        0.40        220.00
                                        (GT) re compensation procedures
                                        applicable to Phoenix and period covered
                                        by Phoenix staffing reports, including
                                        review of underlying orders
12/18/20       Wendy Cathers            Finalize and file First Monthly Fee             0.50        157.50
                                        Application of Greenberg Traurig.
12/18/20       Dennis A. Meloro         Review/revise GT first monthly fee              0.70        770.00
                                        application, prepare for filing.
12/18/20       Patrick Wu               Revise (1.0) and finalize (.5) GT fee           1.50        750.00
                                        application.
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21            Page 30 of 92
Invoice No.:      5578625                                                                                  Page 28
Matter No.:       157998.010800

Description of Professional Services Rendered

12/18/20       Patrick Wu               Draft e-mail to DRC regarding the service           0.40           200.00
                                        of DRC's and GT's first monthly fee
                                        application (0.1); research service list
                                        required for first monthly fee application
                                        (0.2); confer with S. Hoffman regarding
                                        service of the monthly fee applications
                                        (0.1)
12/20/20       Patrick Wu               E-mail DRC noticing for the service of              0.10            50.00
                                        GT's and DRC's first monthly fee
                                        application.
12/30/20       Nicholas E. Ballen       Review of retention and fee orders                  0.20           110.00
                                        applicable to Donlin
12/30/20       Nicholas E. Ballen       Call and follow-up with M. Chaney                   0.20           110.00
                                        (Donlin) re compensation process
12/30/20       Nicholas E. Ballen       Revisions (0.50) to Phoenix monthly                 0.60           330.00
                                        staffing report and filing preparations
                                        (0.10) therefor
12/30/20       Nicholas E. Ballen       Correspondence with D. Meloro (GT) re               0.20           110.00
                                        CRO retention under 363 and related
                                        matters
12/30/20       Dennis A. Meloro         Review/revise Phoenix first monthly fee             1.40         1,540.00
                                        statement (1.1); emails with N. Ballen re:
                                        same (.3)
12/30/20       Patrick Wu               Analyze first monthly fee statement of              1.20           600.00
                                        Phoenix (0.4); analyze the order
                                        authorizing the retention and payment of
                                        professionals utilized by the debtors in the
                                        ordinary course of business (0.2); analyze
                                        the ordinary course professionals detail
                                        (0.6)
12/31/20       Sara Hoffman             Review emails re: OCP declarations and              0.40           344.00
                                        claims agent cost estimates re: go-forward
                                        process.
12/31/20       Patrick Wu               Draft summary for the various ordinary              0.60           300.00
                                        course professional declarations

                                                                     Total Hours:          60.00

                                                                                 Total Amount:         $ 36,464.50
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 31 of 92
Invoice No.:     5578625                                                                       Page 29
Matter No.:      157998.010800

Description of Professional Services Rendered

TIMEKEEPER SUMMARY FOR TASK CODE 813,

        FEE/EMPLOYMENT APPLICATIONS

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Eric J. Howe                                       1.50                840.00             1,260.00
Dennis A. Meloro                                   6.80              1,100.00             7,480.00
Nancy A. Peterman                                  0.20              1,150.00               230.00
Nicholas E. Ballen                                11.60                550.00             6,380.00
Sara Hoffman                                       3.80                860.00             3,268.00
Patrick Wu                                        35.00                500.00            17,500.00
Wendy Cathers                                      1.10                315.00               346.50
                        Totals:                   60.00               607.74    $        36,464.50
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 32 of 92
Invoice No.:      5578625                                                                              Page 30
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               824          PREPARATION/REVIEW REPORTS


DATE           TIMEKEEPER               DESCRIPTION                                    HOURS         AMOUNT

12/07/20       Nicholas E. Ballen       Analyze issues related to MORs in recent         0.30          165.00
                                        gym cases
12/07/20       Nicholas E. Ballen       Email to K. Doyle (Phoenix) re preparation       0.10           55.00
                                        of MOR
12/07/20       Patrick Wu               Review Delaware initial monthly operating        0.30          150.00
                                        reports and monthly operating reports
                                        (0.2); e-mail K. Doyle regarding the initial
                                        monthly operating report and subsequent
                                        monthly operating reports (0.1)
12/14/20       Nicholas E. Ballen       Analysis of MOR-related deadlines                0.20          110.00
12/14/20       Patrick Wu               Review local rules and federal rules of          0.20          100.00
                                        bankruptcy procedure for deadline to file
                                        the monthly operating report (0.1); e-mail
                                        K. Doyle (Phoenix) regarding the deadline
                                        to file the monthly operating report (0.1).
12/18/20       Nicholas E. Ballen       Review of draft MOR and accompanying             0.60          330.00
                                        documentation
12/18/20       Patrick Wu               Review monthly operating report                  1.20          600.00
12/21/20       Nicholas E. Ballen       Correspondence (0.30) with K. Starr              0.90          495.00
                                        (UST's Office) and K. Doyle and M.
                                        Karbiner (Phoenix) re draft MOR and
                                        additional exhibit thereto, review (0.20) of
                                        such additional exhibit and final proof and
                                        revisions to (0.40) MOR before filing
12/21/20       Dennis A. Meloro         Review MOR and notes thereto, prepare            0.40          440.00
                                        for filing.

                                                                    Total Hours:         4.20

                                                                                Total Amount:      $ 2,445.00




TIMEKEEPER SUMMARY FOR TASK CODE 824,

           PREPARATION/REVIEW REPORTS

Timekeeper Name                             Hours Billed                       Rate         Total $ Amount
Dennis A. Meloro                                    0.40                   1,100.00                 440.00
Nicholas E. Ballen                                  2.10                     550.00               1,155.00
Patrick Wu                                          1.70                     500.00                 850.00
                            Totals:                 4.20                     582.14     $         2,445.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 33 of 92
Invoice No.:      5578625                                                                          Page 31
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               832        CREDITOR INQUIRIES


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Return call to individual creditor J. Weick    0.30        165.00
                                        re general inquiry re bankruptcy case
12/08/20       Nicholas E. Ballen       Call (0.30) to YouFit member A. Pascal in      0.40        220.00
                                        response to inquiry therefrom and related
                                        correspondence (0.10) with D. Mayer
                                        (YouFit) to confirm response to inquiry
12/09/20       Nicholas E. Ballen       Call with US Liability Insurance Company       0.20        110.00
                                        in response to inquiry therefrom re scope
                                        of bankruptcy cases
12/09/20       Nicholas E. Ballen       Follow-up call with individual member A.       0.30        165.00
                                        Pascal in response to inquiry therefrom
12/09/20       Nicholas E. Ballen       Review of creditor matrix and all              0.30        165.00
                                        schedules/statements for Texas Education
                                        Agency to determine reason for inclusion
                                        thereon
12/09/20       Nicholas E. Ballen       Call with C. Jones (Texas Department of        0.20        110.00
                                        Education) in response to inquiry
                                        therefrom re bankruptcy cases
12/09/20       Dennis A. Meloro         Calls from creditors.                          0.50        550.00
12/11/20       Nicholas E. Ballen       Call from Dunbar Securities re overview        0.10         55.00
                                        and status of cases generally
12/11/20       Nicholas E. Ballen       Return call to C. Jones (Texas Department      0.20        110.00
                                        of Education) to resolve inquiry therefrom
12/11/20       Sara Hoffman             Review of email from E. Howe and related       3.10       2,666.00
                                        email from creditor taxing authority (0.1);
                                        review of related spreadsheet from Phoenix
                                        (0.1); reply email to E. Howe re: same
                                        (0.1); prepare draft response email to
                                        taxing authority with relevant information
                                        and provide to E. Howe (2.6); email to P.
                                        Bellot re: spreadsheet (0.2).
12/11/20       Eric J. Howe             Email to S. Hoffman (GT) regarding             0.60        504.00
                                        Broward County information request (.2);
                                        review response to same (.4)
12/12/20       Sara Hoffman             Email to B. Gleason regarding draft            0.20        172.00
                                        response to counsel for taxing authority.
12/14/20       Sara Hoffman             Follow up email to B. Gleason re: response     0.80        688.00
                                        to taxing authority information request
                                        (0.2); review of emails re: email from
                                        creditor taxing authority re: informal
                                        objection (0.4); review email from E.
                                        Howe re: addressing objection to sale
                                        motion (0.2).
12/15/20       Nicholas E. Ballen       Call and follow-up to S. Willinger (SWG        0.40        220.00
                                        Lawyers) in response to general inquiry
                                        from landlord Innex II re case status and
                                        payment of postpetition rents, including
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21            Page 34 of 92
Invoice No.:      5578625                                                                                 Page 32
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        retrieval and transmission of proof of
                                        payment of such rents
12/15/20       Dennis A. Meloro         Call with E. Howe re: 341 meeting.                  0.20          220.00
12/17/20       Nicholas E. Ballen       Request to Donlin team to update service            0.10           55.00
                                        lists in response to creditor inquiry and
                                        follow-up with inquiring creditor re same
12/17/20       Dennis A. Meloro         Creditor inquiry re: claim ; email to N.            0.10          110.00
                                        Ballen re: same.
12/21/20       Nicholas E. Ballen       Call in response to general creditor inquiry        0.10           55.00
                                        re status of bankruptcy case
12/22/20       Nicholas E. Ballen       Call in response to general bankruptcy              0.20          110.00
                                        inquiry from potential creditor

                                                                     Total Hours:           8.30

                                                                                Total Amount:          $ 6,450.00




TIMEKEEPER SUMMARY FOR TASK CODE 832,

           CREDITOR INQUIRIES

Timekeeper Name                             Hours Billed                       Rate            Total $ Amount
Eric J. Howe                                        0.60                     840.00                    504.00
Dennis A. Meloro                                    0.80                   1,100.00                    880.00
Nicholas E. Ballen                                  2.80                     550.00                  1,540.00
Sara Hoffman                                        4.10                     860.00                  3,526.00
                          Totals:                   8.30                     777.11        $         6,450.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 35 of 92
Invoice No.:      5578625                                                                            Page 33
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               833        COURT HEARINGS


DATE           TIMEKEEPER               DESCRIPTION                                    HOURS        AMOUNT

12/01/20       Nancy A. Peterman        Telephone conference with E. Howe re             0.20        230.00
                                        UCC document request, upcoming hearing
                                        and pending objections.
12/02/20       Nicholas E. Ballen       Review (.1) of and revise (.1) draft agenda      0.10         55.00
                                        for 12/4/20 hearing.
12/02/20       Nicholas E. Ballen       Correspondence with Donlin and D.                0.10         55.00
                                        Meloro (GT) re service of the agenda for
                                        Friday's hearing
12/02/20       Wendy Cathers            Finalize cirulate and upload multiple            1.00        315.00
                                        certifications of counsel for multiple order
                                        to be entered in connection w/second day
                                        hearing.
12/02/20       Wendy Cathers            Finanlize circulate and upload multiple          1.60        504.00
                                        certificates of no objection for matters set
                                        for second day hearing.
12/02/20       Wendy Cathers            File Supplemental Declaration of Nellwyn         1.10        346.50
                                        Voorhies in Support of the Application of
                                        the Debtors for Entry of an Order
                                        Authorizing the Employment and
                                        Retention of Donlin, Recano & Company,
                                        Inc. as Administrative Agent for the
                                        Debtors with the Court (.2); prepare
                                        Certification of Counsel Requesting Entry
                                        of Administrative Order Establishing
                                        Procedures for Monthly, Interim, and Final
                                        Compensation and Reimbursement of
                                        Expenses of Professionals Retained in
                                        These Chapter 11 Cases and circulate for
                                        review (.3); verify links in hearing agenda
                                        and add missing links (.5); file Agenda of
                                        Matters Scheduled for Telephonic Hearing
                                        on December 4, 2020 at 10:30 a.m. with
                                        the Court (.1).
12/02/20       Sara Hoffman             Review of draft agenda for 12/4 hearing.         0.60         516.00
12/02/20       Dennis A. Meloro         Draft, revise, and prepare 12/4 hearing          3.20       3,520.00
                                        agenda for filing (2.9); emails with S.
                                        Hoffman, N. Ballen, W. Cathers, E. Howe
                                        re: same (.3).
12/03/20       Nicholas E. Ballen       Review of draft amended agenda for               0.20        110.00
                                        second day hearing.

12/03/20       Wendy Cathers            File with the Court the Supplemental             0.30         94.50
                                        Declaration of Nancy A. Peterman in
                                        Support of Application of the Debtors for
                                        Entry of an Order Authorizing the
                                        Employment and Retention of Greenberg
                                        Traurig, LLP as Counsel for the Debtors
               Case 20-12841-MFW           Doc 681-1          Filed 01/25/21         Page 36 of 92
Invoice No.:      5578625                                                                             Page 34
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        and Debtors-in-Possession (.3).
12/03/20       Wendy Cathers            Finalize and circulate Certification of           0.30         94.50
                                        Counsel Requesting Entry of Final Order
                                        Authorizing the Debtors to (I) File (A)
                                        Consolidated Master List of Creditors and
                                        (B) a Consolidated List of the Debtors' 30
                                        Largest General Unsecured Creditors, and
                                        (II) Authorizing the Debtors to Redact
                                        Personally Identifiable Information for
                                        Certain Individual Creditors and Parties in
                                        Interest / file with the Court / upload order.
12/03/20       Wendy Cathers            Finalize and circulate Certification of           0.60        189.00
                                        Counsel Requesting Entry of
                                        Administrative Order Establishing
                                        Procedures for Monthly, Interim, and Final
                                        Compensation / file with the Court / upload
                                        order (.3); finalize and circulate
                                        Certification of Counsel Requesting Entry
                                        of Order Authorizing the Retention of
                                        Professionals Utilized in the Ordinary
                                        Course of Business / file with the Court /
                                        upload order (.3).
12/03/20       Wendy Cathers            Finalize and circulate Notice of Revised          0.40        126.00
                                        Proposed Final Order (I) Authorizing the
                                        Debtors to Obtain Postpeititon Senior
                                        Secured Superpriority Financing, (II)
                                        Authorizing the Debtors' Limited Use of
                                        Cash Collateral, (III) Granting Adequate
                                        Protection to the Prepetition Secured
                                        Parties, and (IV) Granting Related Relief.
12/03/20       Wendy Cathers            Finalize and circulate Certification of           0.80        252.00
                                        Counsel Requesting Entry of Order
                                        Establishing Procedures for and
                                        Authorizing the Sale or Abandonment of
                                        De Minimus Assets / file with the Court/
                                        upload order.
12/03/20       Wendy Cathers            Finalize and circulate Certification of           0.50        157.50
                                        Counsel Requesting Entry of Final Order
                                        (A) Prohibiting Utility Providers from
                                        Discontinuing, Altering or Refusing
                                        Service; (B) Deeming Utility Providers
                                        Adequately Assured of Future
                                        Performance; (C) Establishing and
                                        Approving Procedures for Determining
                                        Assurance of Payment; and (D) Granting
                                        Related Relief / file with the Court / upload
                                        order.
12/03/20       Sara Hoffman             Prepare amended agenda for second day             1.40       1,204.00
                                        hearing.

12/03/20       Eric J. Howe             Review and comment on agenda for next             0.30        252.00
                                        day hearing
12/03/20       Dennis A. Meloro         Call with E. Howe re: 12/4 hearing.               0.20        220.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 37 of 92
Invoice No.:      5578625                                                                           Page 35
Matter No.:       157998.010800

Description of Professional Services Rendered

12/03/20       Nancy A. Peterman        Telephone conference with E. Howe re            0.40        460.00
                                        upcoming court hearing and various issues.
12/04/20       Wendy Cathers            Circulate Final Order (I) Authorizing the       1.40        441.00
                                        Debtors to Obtain Postpetition Senior
                                        Secured Superpriority Financing (.2);
                                        reformat Order for required space for
                                        Judge's signature (.3); file with the Court
                                        (.1); upload Order (.1); finalize and
                                        circulate Certification of Counsel re Lease
                                        Rejection Motion (.3); file Certification of
                                        Counsel with the Court (.1); file Notice of
                                        Filing of First Amendment to Asset
                                        Purchase Agreement with the Court (.3).
12/04/20       Sara Hoffman             Revise draft amended agenda for 12/4            0.10         86.00
                                        hearing.
12/04/20       Eric J. Howe             Prepare for second day hearing (.9);            1.60       1,344.00
                                        participate in second day hearing (.7)
12/04/20       Dennis A. Meloro         Revise 12/4 hearing agenda.                     0.90         990.00
12/04/20       Dennis A. Meloro         Prepare for and attend 12/4 hearing.            1.10       1,210.00
12/04/20       Nancy A. Peterman        Participate in second day court hearing.        0.70         805.00
12/04/20       Nancy A. Peterman        Telephone conference with E. Howe re            0.30         345.00
                                        follow-up after hearing.
12/09/20       Dennis A. Meloro         Emails with chambers, C. Robinson               0.10        110.00
                                        (committee counsel) re: hearing dates.
12/10/20       Wendy Cathers            File Certification of Counsel Regarding         0.20         63.00
                                        Omnibus Hearing Date filed with the
                                        Court.
12/10/20       Dennis A. Meloro         Review certification and order for omnibus      0.10        110.00
                                        hearing date, prepare for filing.
12/17/20       Sara Hoffman             Email with E. Howe and N. Ballen re:            0.30        258.00
                                        hearing agenda (0.2); email with P.
                                        Kieselbach (GT), N. Ballen (GT) and P.
                                        Wu (GT) re: same (0.1).
12/18/20       Sara Hoffman             Begin drafting agenda for sale hearing          1.60       1,376.00
                                        (1.6).
12/19/20       Sara Hoffman             Finalize draft Agenda for sale hearing.         2.20       1,892.00
12/20/20       Sara Hoffman             Review updated draft agenda.                    0.20         172.00
12/20/20       Dennis A. Meloro         Review/revise 12/23 hearing agenda.             0.50         550.00
12/20/20       Dennis A. Meloro         Emails with E. Howe and N. Ballen re:           0.20         220.00
                                        12/23 hearing agenda.
12/21/20       Nicholas E. Ballen       Further revisions to sale hearing agenda        0.90        495.00
12/21/20       Nicholas E. Ballen       Conference with Donlin team re service of       0.20        110.00
                                        agenda and supplemental declaration
12/21/20       Nicholas E. Ballen       Call with P. Kieselbach (GT) re service of      0.10         55.00
                                        supplemental declaration and agenda
12/21/20       Wendy Cathers            Finalize and file Supplemental Declaration      0.30         94.50
                                        of Richard NeJame in Support of Sale
                                        Motion with the Court (.2); file Debtor-In-
                                        Possession Monthly Operating Report for
                                        Filing Period November 2020 (.1).
12/21/20       Dennis A. Meloro         Emails with N. Ballen and DRC re: service       0.10        110.00
                                        of 12/23 hearing agenda.
12/21/20       Dennis A. Meloro         Revise, file 12/23 agenda (.3); email with      0.40        440.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 38 of 92
Invoice No.:      5578625                                                                               Page 36
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        chambers re: same (.1).
12/21/20       Nancy A. Peterman        Telephone conference with D. Meloro re            0.30          345.00
                                        upcoming sale hearing.
12/22/20       Nicholas E. Ballen       Draft second amended agenda for                   0.40          220.00
                                        upcoming hearing
12/22/20       Nicholas E. Ballen       Draft (0.50) of and revise (0.10) to first        0.70          385.00
                                        amended agenda and instructions to Donlin
                                        re service (0.10) thereof
12/22/20       Dennis A. Meloro         Revise, file amended 12/23 agenda (.4);           0.60          660.00
                                        email with N. Ballen re: same and service
                                        (.1); email with chambers re: same (.1).
12/22/20       Nancy A. Peterman        Strategy conference with E. Howe re court         0.80          920.00
                                        hearing/argument regarding outstanding
                                        objections.
12/22/20       Nancy A. Peterman        Telephone conference with C. Schreiber re         0.30          345.00
                                        sale hearing strategy.
12/23/20       Eric J. Howe             Prepare for (2.0) and attend sale hearing,        4.40        3,696.00
                                        including continuances (2.4)
12/23/20       Dennis A. Meloro         Draft, file 12/28 agenda (.2); email with         0.40          440.00
                                        chambers re: same (.1); emails with DRC
                                        re: service (.1).
12/23/20       Dennis A. Meloro         Revise 12/23 agenda.                              0.20          220.00
12/23/20       Dennis A. Meloro         File amended 12-23 agenda (.1); email to          0.20          220.00
                                        chambers re: same (.1).
12/23/20       Dennis A. Meloro         Prepare for and attend first portion of sale      2.80        3,080.00
                                        hearing.
12/23/20       Dennis A. Meloro         Attend second portions of sale hearing (.5);      0.70          770.00
                                        emails with chambers (.1) and parties re:
                                        same (.1).
12/23/20       Nancy A. Peterman        Participate in court hearing re sale motion.      2.00        2,300.00
12/27/20       Dennis A. Meloro         Drafting amended 12-28 hearing agenda.            0.30          330.00
12/28/20       Wendy Cathers            Download exhibits for uploading with              0.30           94.50
                                        order to be filed.
12/28/20       Eric J. Howe             Prepare for (.4) and attend (.6) sale hearing     1.00          840.00
12/28/20       Dennis A. Meloro         Prepare for and attend 12/28 sale hearing.        1.10        1,210.00
12/28/20       Nancy A. Peterman        Preparation for and attend court hearing re       1.40        1,610.00
                                        sale order, DIP financing motion.

                                                                     Total Hours:        44.70

                                                                                 Total Amount:      $ 37,663.00
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 39 of 92
Invoice No.:     5578625                                                                       Page 37
Matter No.:      157998.010800

Description of Professional Services Rendered

TIMEKEEPER SUMMARY FOR TASK CODE 833,

        COURT HEARINGS

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Eric J. Howe                                       7.30                840.00             6,132.00
Dennis A. Meloro                                  13.10              1,100.00            14,410.00
Nancy A. Peterman                                  6.40              1,150.00             7,360.00
Nicholas E. Ballen                                 2.70                550.00             1,485.00
Sara Hoffman                                       6.40                860.00             5,504.00
Wendy Cathers                                      8.80                315.00             2,772.00
                        Totals:                   44.70               842.57    $        37,663.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 40 of 92
Invoice No.:      5578625                                                                             Page 38
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               834        GENERAL CORPORATE MATTERS


DATE           TIMEKEEPER               DESCRIPTION                                  HOURS           AMOUNT

12/03/20       Eric J. Howe             Analyze issues related to board minutes        0.40           336.00
                                        and confidentiality
12/08/20       Bruce I. March           Correspondence re requests from Grey           0.10           110.00
                                        Lion
12/10/20       Eric J. Howe             Telephone conference with T. Woodman           0.40           336.00
                                        regarding insurance coverage
12/14/20       Bruce I. March           Correspondence re inquiries from D.            0.20           220.00
                                        Mayer (CFO)
12/17/20       Nicholas E. Ballen       Review of backup material from D. Mayer        0.10            55.00
                                        (YouFit) re Amex issue and related
                                        correspondence
12/18/20       Nicholas E. Ballen       Review of additional backup                    0.20           110.00
                                        documentation on Amex issue provided by
                                        K. Tomlinson (YouFit)
12/18/20       Nicholas E. Ballen       Call with D. Mayer (YF), K. Tomlinson          0.20           110.00
                                        (YF) and S. Edwards (YouFit) re Amex
                                        debit/ACH hold issue
12/19/20       Bruce I. March           Correspondence with N. Peterman and J.         0.20           220.00
                                        Wolf re delay in closing and implications
                                        of same
12/20/20       Gregory Daddario         Attention to TSA; conference calls re the      7.40         5,883.00
                                        same.
12/21/20       Nicholas E. Ballen       Follow-up calls (0.40) to Amex re              0.70           385.00
                                        debit/ACH hold issue and updates (0.30) to
                                        D. Mayer and K. Tomlinson (YouFit) and
                                        E. Howe (GT) re same
12/21/20       Gregory Daddario         Attention to TSA.                              1.00           795.00
12/21/20       Bruce I. March           Update call with Corrie, Peterman, Wolf,       0.70           770.00
                                        Howe and follow up re same
12/21/20       Nancy A. Peterman        Participate on board call re sale, TSA and     1.10         1,265.00
                                        DIP financing.
12/22/20       Patrick Wu               Analyze the insurance policies and             2.30         1,150.00
                                        contracts for the employment benefit plans
12/23/20       Bruce I. March           Call with N. Peterman (GT) and E. Howe         0.50           550.00
                                        (GT) re hearing and alternative avenues to
                                        resolve open issues

                                                                   Total Hours:       15.50

                                                                              Total Amount:       $ 12,295.00
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 41 of 92
Invoice No.:     5578625                                                                       Page 39
Matter No.:      157998.010800

Description of Professional Services Rendered

TIMEKEEPER SUMMARY FOR TASK CODE 834,

        GENERAL CORPORATE MATTERS

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Gregory Daddario                                   8.40                795.00             6,678.00
Eric J. Howe                                       0.80                840.00               672.00
Bruce I. March                                     1.70              1,100.00             1,870.00
Nancy A. Peterman                                  1.10              1,150.00             1,265.00
Nicholas E. Ballen                                 1.20                550.00               660.00
Patrick Wu                                         2.30                500.00             1,150.00
                        Totals:                   15.50               793.23    $        12,295.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 42 of 92
Invoice No.:      5578625                                                                           Page 40
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               835        LEASES AND EXECUTORY CONTRACTS


DATE           TIMEKEEPER               DESCRIPTION                                    HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Review of informal cure objection and           0.10         55.00
                                        correspondence re same with P. Bellot
                                        (Phoenix)
12/01/20       Sara Hoffman             Call to counsel for Broward County re:          1.30       1,118.00
                                        objection to lease rejection motion (0.4);
                                        call to E. Howe re: same (0.3); discuss
                                        same with N. Ballen (0.6).
12/01/20       Eric J. Howe             Telephone conferences (2 calls) with R.         1.00        840.00
                                        Gayle to discuss lease and customer notice
                                        issues (.7); telephone conference with A.
                                        Benyoun to discuss lease dispute issues (.3)
12/01/20       Steven M. Levick         Revising form amendment to leases               0.70        315.00
                                        regarding assignment
12/02/20       Eric J. Howe             Review cure notices regarding covenants         0.40        336.00
                                        not to compete
12/02/20       Eric J. Howe             Email from R. Gayle (Phoenix) regarding         0.20        168.00
                                        contract rejection issues
12/02/20       Eric J. Howe             Review correspondence from landlord at          0.40        336.00
                                        Paradise Square
12/02/20       Eric J. Howe             Email to R. Gayle (Phoenix), P. Bellot          0.40        336.00
                                        (Phoenix) and N. Ballen (GT) regarding
                                        cure issues
12/02/20       Steven M. Levick         Drafting lease amendments for the               2.30       1,035.00
                                        following locations: 7361,7765, and 7795.
12/02/20       Patrick Wu               Draft certification of counsel for the lease    0.20        100.00
                                        rejection motion.
12/03/20       Nicholas E. Ballen       Analyze executory contracts to be removed       0.20        110.00
                                        from cure schedule
12/03/20       Nicholas E. Ballen       Final preparation of supplemental cure          0.20        110.00
                                        notice and exhibit thereto for filing
12/03/20       Nicholas E. Ballen       Correspondence with J. Leggett (Bast            0.10         55.00
                                        Amron) re informal cure objection
12/03/20       Nicholas E. Ballen       Call with K. Wagner and A. Logan                0.80        440.00
                                        (Donlin) re supplemental cure notice,
                                        preparation of supplemental cure schedule,
                                        and service of the same
12/03/20       Nicholas E. Ballen       Revisions to draft supplemental cure            0.30        165.00
                                        schedules/exhibits
12/03/20       Nicholas E. Ballen       Drafting of notice for supplemental cure        0.60        330.00
                                        schedules
12/03/20       Nicholas E. Ballen       Correspondence with A. Logan (Donlin)           0.30        165.00
                                        and K. Wagner (Donlin) re service of
                                        supplemental cure notice and exhibits
                                        thereto
12/03/20       Nicholas E. Ballen       Follow-up with P. Bellot and R. Gayle           0.30        165.00
                                        (Phoenix) re various informal cure
                                        objections and analysis thereof
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 43 of 92
Invoice No.:      5578625                                                                           Page 41
Matter No.:       157998.010800

Description of Professional Services Rendered

12/03/20       Sara Hoffman             Call with counsel for Broward County re:        0.60        516.00
                                        objection to Lease Rejection Motion (0.1);
                                        call with E. Howe and counsel for
                                        Maricopa County Treasuer and Broward
                                        County taxing authority re: objections to
                                        lease rejection motion (0.5).
12/03/20       Eric J. Howe             Telephone conference with R. Gayle              0.60        504.00
                                        (Phoenix) to discuss cure objections
12/03/20       Eric J. Howe             Review supplemental cure notice (.3);           0.50        420.00
                                        emails with N. Ballen (GT) regarding
                                        supplemental cure notice (.2)
12/03/20       Peter D. Kieselbach      Analyze issues relating to notice of lease      0.20        123.00
                                        rejection
12/03/20       Steven M. Levick         Drafting amendments for 7361, 7370, 7336        2.00        900.00
                                        and 7460.
12/03/20       Dennis A. Meloro         Review Dutch Plaza cure response.               0.10        110.00
12/04/20       Nicholas E. Ballen       Review (0.10) of backup re PMAT Algiers         0.20        110.00
                                        informal cure objection, provided by P.
                                        Bellot (Phoenix), and correspondence with
                                        T. Surden (Hartman Simons) re same
12/04/20       Nicholas E. Ballen       Review of newly-filed cure objections           0.40        220.00
12/04/20       Nicholas E. Ballen       Review (0.10) of backup re Partridge            0.20        110.00
                                        informal cure objection, provided by
                                        counsel thereto M. Terranova Fissel
                                        (Richards Layton), and related
                                        correspondence (0.10) with M. Terranova
                                        Fissel (Richards Layton) and with P. Bellot
                                        and R. Gayle (Phoenix) re the same
12/04/20       Sara Hoffman             Revise order for lease rejection motion.        0.30        258.00
12/04/20       Eric J. Howe             Review and revise lease rejection order         0.50        420.00
12/04/20       Peter D. Kieselbach      Draft and send adequate assurance email to      0.20        123.00
                                        requesting counterparties
12/04/20       Steven M. Levick         Drafting lease amendments for the               5.70       2,565.00
                                        following locations: 7378, 7850, 7794,
                                        7797, 7798, 7344, 7397,
12/04/20       Bruce I. March           Conferences with Gleason and with               0.40        440.00
                                        McCawley re real estate lease modification
                                        issues
12/04/20       Daniel D. McCawley       Draft multiple to lease amendments;             1.60       1,264.00
                                        correspondence regarding same; attention
                                        to percentage rent issues.
12/04/20       Dennis A. Meloro         Emails re: multiple lease/cure issues.          0.30         330.00
12/05/20       Zachary O. Bazara        Prepare (1.0), review (1.0) and revise (1.0)    3.00       1,425.00
                                        lease amendments.
12/05/20       Peter D. Kieselbach      Review and confirm requests for adequate        0.60        369.00
                                        assurance information (.4); email adequate
                                        assurance information to requesting parties
                                        (.1)
12/05/20       Steven M. Levick         Drafting lease amendments for the               3.20       1,440.00
                                        following locations: 7348, 7789, 7460,
                                        2602
12/05/20       Daniel D. McCawley       Multiple telephone conferences and              1.30       1,027.00
                                        correspondence regarding open lease issues
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21       Page 44 of 92
Invoice No.:      5578625                                                                         Page 42
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        (.4); review lease amendment forms (.9).
12/05/20       Dennis A. Meloro         Review of filed cure objections.              0.50        550.00
12/06/20       Peter D. Kieselbach      Email correspondence with lender counsel      0.10         61.50
                                        regarding adequate assurance information
12/06/20       Daniel D. McCawley       Multiple telephone conferences and            1.00        790.00
                                        correspondence regarding lease assignment
                                        issues (.2); review and comment on lease
                                        amendment issues (.8).
12/07/20       Nicholas E. Ballen       Review of newly-filed cure objection          0.30        165.00
12/07/20       Nicholas E. Ballen       Revisions to current cure objection           0.20        110.00
                                        tracking chart
12/07/20       Nicholas E. Ballen       Analysis of Partridge lease terms relating    0.70        385.00
                                        to late fees (0.30) and follow-up (0.40)
                                        with P. Bellot and R. Gayle (Phoenix) and
                                        M. Terranova Fissel (Richards Layton) re
                                        Partridge informal cure objection
12/07/20       Nicholas E. Ballen       Correspondence with R. Gayle (Phoenix)        0.10         55.00
                                        re backup for second omnibus rejection
                                        motion
12/07/20       Nicholas E. Ballen       Review of charts on cure objections           0.50        275.00
                                        prepared by Winston and Mackinac
12/07/20       Eric J. Howe             Emails (4) with R. Gayle and P. Bellot        0.80        672.00
                                        regarding lease amendment negotiations
12/07/20       Peter D. Kieselbach      Review adequate assurance disclosures         0.80        492.00
                                        (.5); telephone call with N. McCullogh
                                        regarding same (.1); email correspondence
                                        with C. Schreiber (LO & S)regarding
                                        adequate assurance requests and sale order
                                        (.2)
12/07/20       Steven M. Levick         Drafting/reviewing lease amendments for       2.50       1,125.00
                                        the following locations: 7766, 7392, 6443,
                                        175 Altamonte.
12/07/20       Bruce I. March           Correspondence re Taplinger and possible      0.10        110.00
                                        hiring by lenders
12/07/20       Daniel D. McCawley       Multiple telephone conferences and            0.70        553.00
                                        correspondence regarding open lease
                                        issues.
12/07/20       Dennis A. Meloro         Review Shiloh Station objection to            0.10        110.00
                                        assumption.
12/07/20       Dennis A. Meloro         Review summary chart of lease/cure            0.20        220.00
                                        objections.
12/08/20       Nicholas E. Ballen       Instructions to P. Wu (GT) re legal           0.20        110.00
                                        research question raised by certain cure
                                        objections
12/08/20       Nicholas E. Ballen       Instructions (0.10) to P. Wu (GT) re          0.40        220.00
                                        revisions to cure objections chart and
                                        review (0.30) of product provided by P.
                                        Wu (GT)
12/08/20       Nicholas E. Ballen       Calls with P. Bellot (Phoenix) re cure        0.50        275.00
                                        objections and responses thereto
12/08/20       Nicholas E. Ballen       Follow-up with P. Bellot and R. Gayle         0.30        165.00
                                        (Phoenix) and M. Terranova Fissel
                                        (Richards Layton) re Partridge informal
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 45 of 92
Invoice No.:      5578625                                                                           Page 43
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        cure objection
12/08/20       Nicholas E. Ballen       Revise cure objections chart.                   0.50        275.00
12/08/20       Nicholas E. Ballen       Follow-up with P. Bellot and R. Gayle           0.30        165.00
                                        (Phoenix) and N. McCullagh (Spots Fain)
                                        re Midlo cure objection
12/08/20       Nicholas E. Ballen       Follow-up with S. Hoffman (GT) re               0.20        110.00
                                        approach to and strategy on cure objections
12/08/20       Nicholas E. Ballen       Review of backup from P. Bellot (Phoenix)       0.30        165.00
                                        re Midlo cure objection, including lease
                                        amendment and tenant ledger
12/08/20       Eric J. Howe             Analyze ABC financial agreement                 0.40        336.00
12/08/20       Eric J. Howe             Telephone conference with R. Gayle              0.40        336.00
                                        regarding landlord issues
12/08/20       Peter D. Kieselbach      Email to landlord counsel regarding             0.10         61.50
                                        adequate assurance request
12/08/20       Steven M. Levick         Reviewing and revising lease amendments         0.70        315.00
                                        for the following locations: 7765, 7394,
                                        7362, 6443
12/08/20       Daniel D. McCawley       Attention to open lease issues (.3);            0.50        395.00
                                        correspondence regarding same (.2).
12/09/20       Nicholas E. Ballen       Revisions to cure objections chart              0.10         55.00
12/09/20       Nicholas E. Ballen       Drafting of various additional messages re      0.60        330.00
                                        cure objections to counsel for objecting
                                        parties
12/09/20       Nicholas E. Ballen       Conference call with E. Howe (GT), P.           0.50        275.00
                                        Bellot (Phoenix) and R. Gayle (Phoenix) re
                                        cure objections
12/09/20       Nicholas E. Ballen       Review of postpetition rent checks from         0.20        110.00
                                        November and December received from P.
                                        Bellot (Phoenix) for use in resolving cure
                                        objections
12/09/20       Nicholas E. Ballen       Follow-up with M. Terranova Fissel              0.30        165.00
                                        (Richards Layton) and with P. Bellot and
                                        R. Gayle (Phoenix) re Partridge informal
                                        cure objection and resolution thereof
12/09/20       Zachary O. Bazara        Review and revise lease amendments.             2.20       1,045.00
12/09/20       Danny Duerdoth           Email M. Klitenic re: December rent             0.20          87.00
                                        payment for YouFit at Liberty & Old Court
                                        Roads in Randallstown, MD.
12/09/20       Danny Duerdoth           Draft second omnibus rejection of               0.20         87.00
                                        unexpired leases and executory contract
                                        motion
12/09/20       Steven M. Levick         Drafting lease amendments for the               2.40       1,080.00
                                        following locations: 7738, 7908, 7360,
                                        7348.
12/09/20       Bruce I. March           Review of all Taplinger agreements for          0.50        550.00
                                        non-competes
12/09/20       Bruce I. March           Correspondence re Taplinger non-compete         0.10        110.00
                                        agreements
12/09/20       Daniel D. McCawley       Review lease amendments.                        0.30        237.00
12/10/20       Nicholas E. Ballen       Review of results of processed and              0.40        220.00
                                        organized backup materials, especially
                                        postpetition rent checks, for cure objection
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 46 of 92
Invoice No.:      5578625                                                                          Page 44
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        discussions
12/10/20       Nicholas E. Ballen       Correspondence (0.20) with M. Scott             0.50       275.00
                                        (Kelley Drye) re Regency Centers cure
                                        objection and debtors' initial position
                                        thereon, review of landlord backup (0.20)
                                        and follow-up (0.10) with P. Bellot and R.
                                        Gayle (Phoenix) re same
12/10/20       Nicholas E. Ballen       Correspondence with R. Miller (Ferry            0.30       165.00
                                        Joseph) re EBLR cure objection (0.10), S.
                                        Kaufman (Kaufman Law) re Simon
                                        Property cure objection (0.10), and E.
                                        Miller and D. Brogan (Bayard Law) re
                                        Westwood Plaza cure objection (0.10)
12/10/20       Nicholas E. Ballen       Review of newly-filed Carrollwood               0.20       110.00
                                        Partners cure objection
12/10/20       Nicholas E. Ballen       Drafting of additional correspondence to        0.50       275.00
                                        counsel for objecting parties re cure
                                        objections
12/10/20       Nicholas E. Ballen       Ongoing updates to cure objections chart        0.10        55.00
12/10/20       Nicholas E. Ballen       Correspondence with I. Gold (Allen              0.20       110.00
                                        Matkins) re Weingarten and WRI JT cure
                                        objection
12/10/20       Nicholas E. Ballen       Follow-up with T. Surden (Hartman               0.20       110.00
                                        Simons) re resolution of informal PMAT
                                        cure objection
12/10/20       Nicholas E. Ballen       Correspondence with R. Merksy                   0.20       110.00
                                        (Monzack) re Kimco Realty cure objection
                                        and debtors' initial position thereon
12/10/20       Nicholas E. Ballen       Follow-up with P. Bellot and K. Landis          0.20       110.00
                                        (Phoenix) re cure objection backup,
                                        including certain December rent checks
12/10/20       Nicholas E. Ballen       Call (0.10) with P. Bellot (Phoenix) re         0.30       165.00
                                        Puffin Management cure objection and
                                        follow-up (0.20) with counsel for Puffin
                                        Management re cure objection thereby and
                                        basis therefor
12/10/20       Eric J. Howe             Analyze issues related to ABC financial         0.20       168.00
                                        agreement
12/10/20       Eric J. Howe             Review and comment on correspondence            0.30       252.00
                                        with landlords
12/10/20       Eric J. Howe             Review and comment on multiple lease            0.50       420.00
                                        amendments
12/10/20       Steven M. Levick         Drafting/reviewing lease amendments for         1.70       765.00
                                        following locations: 7360, 7780, 2602.
12/10/20       Daniel D. McCawley       Review multiple lease amendments.               0.60       474.00
12/11/20       Nicholas E. Ballen       Response to follow-up inquiry from N.           0.10        55.00
                                        McCullagh (Spotts Fain) re Midlo cure
                                        objection, including retrieval and provision
                                        of backup re postpetition rents
12/11/20       Nicholas E. Ballen       Follow-up with P. Bellot and R. Gayle           0.10        55.00
                                        (Phoenix) to confirm computation of dollar
                                        amount for potential resolution of Partridge
                                        informal cure objection
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 47 of 92
Invoice No.:      5578625                                                                         Page 45
Matter No.:       157998.010800

Description of Professional Services Rendered

12/11/20       Nicholas E. Ballen       Review (0.10) of backup from I. Gold           0.30       165.00
                                        (Allen Matkins) re Weingarten and WRI
                                        JT cure objection and follow-up (0.20)
                                        with I. Gold (Allen Matkins) and P. Bellot
                                        (Phoenix) respectively re the same
12/11/20       Nicholas E. Ballen       Review (0.10) of backup from B. DeRiter        0.20       110.00
                                        (Simon) re Simon Properties cure objection
                                        and follow-up (0.10) with B. DeRiter
                                        (Simon) and P. Bellot (Phoenix) re same
12/11/20       Nicholas E. Ballen       Follow-up with R. Miller (Ferry Joseph)        0.10        55.00
                                        and P. Bellot (Phoenix) re EBLR cure
                                        objection and progress resolving the same
12/11/20       Nicholas E. Ballen       Review of backup and landlord                  0.30       165.00
                                        reconciliation from A. Neiwirth
                                        (Quintairos) re Puffin Management cure
                                        objection
12/11/20       Nicholas E. Ballen       Review (0.40) of various Phoenix               0.60       330.00
                                        reconciliation charts for cure objections
                                        and ongoing correspondence (0.20) with P.
                                        Bellot (Phoenix) re status of outstanding
                                        cure objection reconciliations and related
                                        matters
12/11/20       Eric J. Howe             Email with R. Nussbaum, counsel to             0.30       252.00
                                        Paradise Square landlord, regarding
                                        potential sale of equipment
12/11/20       Eric J. Howe             Review and analyze issues related to ABC       0.60       504.00
                                        agreements
12/11/20       Eric J. Howe             Review and comment on lease amendments         0.50       420.00
12/11/20       Eric J. Howe             Review and comment on lease amendments         0.30       252.00
12/11/20       Eric J. Howe             Analyze lease designation rights and sale      0.70       588.00
                                        order
12/11/20       Peter D. Kieselbach      Analyze APA and sale order provisions          0.50       307.50
                                        regarding assumed contract and lease
                                        liabilities
12/11/20       Steven M. Levick         Reviewing lease amendment for location         0.80       360.00
                                        7789.
12/11/20       Daniel D. McCawley       Review Landlord comments to proposed           0.40       316.00
                                        Amendments.
12/14/20       Nicholas E. Ballen       Follow-up with D. Brogan (Bayard), R.          0.40       220.00
                                        Mersky (Monzack), R. Miller (Ferry
                                        Joseph) and M. Martinez (Saul) re status of
                                        landlord reconciliations or other responses
                                        on Westwood, Kimco Realty, EBLR and
                                        Shiloh Station cure objections
12/14/20       Nicholas E. Ballen       Analysis of original and newly-revised         0.40       220.00
                                        Petinos cure objection reconciliation chart
                                        and related backup provided by Phoenix
12/14/20       Nicholas E. Ballen       Review of cure objections tracking chart       0.30       165.00
                                        and follow-up with P. Wu (GT) re
                                        revisions to same
12/14/20       Nicholas E. Ballen       Review (0.20) of Phoenix reconciliation re     0.30       165.00
                                        Gator cure objection and correspondence
                                        (0.10) with J. Weaver (J. Weaver Law) re
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 48 of 92
Invoice No.:      5578625                                                                         Page 46
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        the same
12/14/20       Nicholas E. Ballen       Follow-up and feedback to P. Wu (GT) on        0.20       110.00
                                        research on certain fees for cure objection
                                        discussions
12/14/20       Nicholas E. Ballen       Ongoing correspondence with P. Bellot          0.50       275.00
                                        (Phoenix) re status and contents of cure
                                        objection reconciliations and related
                                        matters
12/14/20       Nicholas E. Ballen       Review (0.20) of Phoenix reconciliation        0.80       440.00
                                        and backup re Cocowalk cure objection,
                                        correspondence (0.30) with D. Pollack
                                        (Ballard) re Cocowalk cure objection and
                                        related follow-up (0.30) with R. Gayle and
                                        P. Bellot (Phoenix)
12/14/20       Nicholas E. Ballen       Call with P. Bellot (Phoenix) re cure          0.40       220.00
                                        objections and reconciliations therefor, in
                                        particular for the Petinos and Cocowalk
                                        objections
12/14/20       Nicholas E. Ballen       Review (0.40) of leases and lease              0.50       275.00
                                        amendments relating to certain cure
                                        objections available in case file and
                                        requests (0.10) to P. Bellot (Phoenix) and
                                        S. Levick (GT) for complete copies of all
                                        leases, amendments and other related
                                        documents relating to cure objections
12/14/20       Danny Duerdoth           Draft second omnibus rejection of              1.20       522.00
                                        unexpired leases and executory contract
                                        motion
12/14/20       Danny Duerdoth           Research whether the Debtors can assume        0.10        43.50
                                        executory contract
12/14/20       Steven M. Levick         Discussing leases with real estate team        0.50       225.00
12/14/20       Daniel D. McCawley       Correspondence regarding lease                 0.40       316.00
                                        amendment issues.
12/14/20       Patrick Wu               Review and update cure objection               0.70       350.00
                                        information for Kimco Realty (0.1); review
                                        and update cure objection information for
                                        Westwood Plaza, LLC (0.1); review and
                                        update adequate assurance information for
                                        Partridge Equity Group (0.1); review and
                                        update informal objection from local Texas
                                        Tax Authorities (0.1); confer with N.
                                        Ballen regarding cure objections (0.1);
                                        review and update cure objection
                                        information for FRIT Cocowalk Owners,
                                        LLC (0.1); review and update cure
                                        objection information for Shiloh Station
                                        LLC (0.1)
12/15/20       Nicholas E. Ballen       Drafting of further response to D. Pollack     0.30       165.00
                                        (Ballard) re Cocowalk cure objection
12/15/20       Nicholas E. Ballen       Analysis of Cigna cure objection compared      0.30       165.00
                                        to backup thereon provided by D. Mayer
                                        (YouFit)
12/15/20       Nicholas E. Ballen       Analysis (0.20) of prepetition lease           0.40       220.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 49 of 92
Invoice No.:      5578625                                                                           Page 47
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        amendment and other backup re
                                        Promenade cure objection and summary
                                        (0.20) of debtors' position thereon, for use
                                        in discussions with B. Sullivan (Sullivan)
                                        re Promenade cure objection
12/15/20       Nicholas E. Ballen       Call with E. Howe (GT) re status of cure        0.30        165.00
                                        objections and discussions thereon
12/15/20       Nicholas E. Ballen       Calls with P. Bellot (Phoenix) re various       0.60        330.00
                                        cure objections and Phoenix analysis
                                        thereof
12/15/20       Nicholas E. Ballen       Follow-up with R. Miller (Ferry Joseph), I.     0.40        220.00
                                        Gold (Allen Matkins) and R. Mersky
                                        (Monzack) re EBLR, Weingarten/WRI,
                                        Kimco Realty and Petinos cure objections
                                        and status of landlord responses thereon
12/15/20       Nicholas E. Ballen       Call with M. Scott (Kelley Drye) re             0.20        110.00
                                        Regency Centers cure objection
12/15/20       Nicholas E. Ballen       Revisions to cure objections chart              0.20        110.00
12/15/20       Nicholas E. Ballen       Review (0.20) of Phoenix analysis of SCC        0.30        165.00
                                        /RPT cure objection and correspondence
                                        (0.10) with S. Fleischer (Barclay) re same
12/15/20       Nicholas E. Ballen       Call and follow-up correspondence with A.       0.40        220.00
                                        Neiwirth (Quintairos) re Puffin
                                        Management cure objection
12/15/20       Nicholas E. Ballen       Call with J. Lemkin (Stark) re Gator            0.20        110.00
                                        Argate, Gateway Retail and Gator Green
                                        cure objection
12/15/20       Nicholas E. Ballen       Review of Phoenix reconciliation analysis       0.20        110.00
                                        for Selig cure objection
12/15/20       Nicholas E. Ballen       Review of Phoenix reconciliation re Shiloh      0.10         55.00
                                        Station cure objection and follow-up with
                                        M. Martinez (Saul) re same
12/15/20       Nicholas E. Ballen       Ongoing correspondence with P. Bellot           0.50        275.00
                                        and R. Gayle (Phoenix) re status and
                                        content of Phoenix analysis for cure
                                        objections and related matters
12/15/20       Nicholas E. Ballen       Further review of certain leases and            0.30        165.00
                                        amendments thereto
12/15/20       Nicholas E. Ballen       Message for and follow-up correspondence        0.20        110.00
                                        with J. Wisler (Connolly) re Cigna cure
                                        objection, including request for specific
                                        sale order language to resolve objection
12/15/20       Nicholas E. Ballen       Review of Phoenix reconciliation for Gator      0.10         55.00
                                        Argate, Gateway Retail and Gator Green
                                        cure objection
12/15/20       Danny Duerdoth           Research whether Debtors can assign             1.80        783.00
                                        executory contracts.
12/15/20       Eric J. Howe             Telephone conference with N. Ballen to          1.70       1,428.00
                                        discuss cure objections (.3); telephone
                                        conference with R. Gayle to discuss cure
                                        objections and reconciliations (.3);
                                        telephone conferences (three) with M.
                                        Schriro (counsel to Bethany Station
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 50 of 92
Invoice No.:      5578625                                                                          Page 48
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        landlord) regarding cure objection (.4);
                                        analyze multiple cure objections and
                                        reconciliation of same from company (.7)
12/15/20       Steven M. Levick         Drafting and reviewing lease amendment          1.00       450.00
                                        for location 7446 and kimco leases
12/15/20       Daniel D. McCawley       Review lease amendment issues; review           1.20       948.00
                                        and revise Amendments to Lease.
12/15/20       Patrick Wu               Update cure objection information               1.20       600.00
                                        regarding EBLR, LLC (0.1); e-mail N.
                                        Ballen cure objection information
                                        regarding Partridge Equity Group I, LLC
                                        (0.1); e-mail N. Ballen cure objection
                                        information regarding PMAT Algiers Plaza
                                        (0.1); confer with P. Kieselbach regarding
                                        sale objections (0.1); confer with N. Ballen
                                        on status of cure objections (0.1); confer
                                        with N. Ballen on outstanding cure
                                        objections (0.7)
12/16/20       Nicholas E. Ballen       Call with P. Bellot (Phoenix) re status of      0.20       110.00
                                        certain cure objections
12/16/20       Nicholas E. Ballen       Review (0.20) of new documentation              0.30       165.00
                                        received from R. Mersky (Monzack) re
                                        Kimco Realty objection and follow-up
                                        (0.10) re same with P. Bellot (Phoenix) and
                                        R. Merksy (Monzack) respectively
12/16/20       Nicholas E. Ballen       Review (0.30) of new reconciliation             0.60       330.00
                                        analysis from Phoenix re Promenade cure
                                        objection and prepetition lease amendment
                                        thereon and summary (0.30) to B. Sullivan
                                        (Sullivan) re new analysis and effect on
                                        cure objection discussions
12/16/20       Nicholas E. Ballen       Ongoing correspondence with P. Bellot           0.50       275.00
                                        (Phoenix) re various cure objections and
                                        related matters
12/16/20       Nicholas E. Ballen       Call with E. Howe (GT) re summary of            0.70       385.00
                                        status of cure objection discussions
12/16/20       Nicholas E. Ballen       Further revisions to cure objection chart,      1.00       550.00
                                        including draft new summaries re status of
                                        negotiations and substantial revisions to
                                        other content as well as format
12/16/20       Nicholas E. Ballen       Review (0.40) of revised Phoenix analysis       0.60       330.00
                                        of Midlo cure objection and prepetition
                                        lease amendment, and summary (0.20) of
                                        debtors' revised position, in light of new
                                        analysis and backup, on cure and related
                                        matters for N. McCullagh (Spotts Fain)
12/16/20       Nicholas E. Ballen       Follow-up with S. Fleischer (Barclay), R.       0.20       110.00
                                        Miller (Ferry Joseph) and J. Wislery
                                        (Connolly) re SCC/RPT, EBLR and Cigna
                                        cure objections
12/16/20       Nicholas E. Ballen       Analysis of Westwood cure objection in          0.50       275.00
                                        response to inquiry from S. Bookhardt
                                        (GT) re effect of cure objection and
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 51 of 92
Invoice No.:      5578625                                                                          Page 49
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        bankruptcy case generally on debtors'
                                        tenant allowance demand against
                                        Westwood
12/16/20       Nicholas E. Ballen       Call with E. Howe (GT) re status of cure       0.10         55.00
                                        objections generally
12/16/20       Nicholas E. Ballen       Call with J. Leggett (Bast Amron) re status    0.20        110.00
                                        and resolution of Margate informal cure
                                        objection
12/16/20       Eric J. Howe             Telephone conference with N. Ballen (GT)       2.30       1,932.00
                                        to discuss cure objections and resolutions
                                        (1.0); review and analyze cure objections
                                        and resolutions (1.3)
12/16/20       Steven M. Levick         Drafting and reviewing lease amendment         5.40       2,430.00
                                        for the following locations: 7444, 2602,
                                        7360, 7788, 7765, 7762, 7360, 7369 and
                                        7334
12/16/20       Daniel D. McCawley       Assist with drafting lease amendments.         1.20         948.00
12/16/20       Cushla E. Talbut         Lease amendments to locations 7788, 7762       3.60       1,638.00
                                        and 7444.
12/16/20       Patrick Wu               Review and update information regarding        0.60        300.00
                                        the cure objection of Kimco Realty (0.1);
                                        review and update information regarding
                                        the cure objection of Shiloh Station LLC
                                        (0.1); review correspondence and update
                                        information regarding the cure objection of
                                        Puffin Management, Inc. (0.2); review and
                                        update information regarding the cure
                                        objection of Midlo Properties, LLC (0.1);
                                        review and update information regarding
                                        the cure objection of Weingarten Realty
                                        investors and WRI JT Northridge, LP
                                        (0.1).
12/17/20       Nicholas E. Ballen       Call with J. Leshaw (Cousins Law) re           0.30        165.00
                                        Carrollwood cure objection
12/17/20       Nicholas E. Ballen       Call with N. McCullagh (Spotts Fain) re        0.30        165.00
                                        Midlo cure and sale objection
12/17/20       Nicholas E. Ballen       Update from R. Gayle (Phoenix) re plan         0.10         55.00
                                        for January rents
12/17/20       Nicholas E. Ballen       Ongoing correspondence with P. Bellot          0.60        330.00
                                        (Phoenix) re updates to cure objection
                                        analysis and related matters
12/17/20       Nicholas E. Ballen       Follow-up with B. DeRiter (Simon), R.          0.50        275.00
                                        Gold (FBT Law), S. Arden (Arden Law)
                                        and D. Brogan (Bayard) re status of
                                        landlord responses on Simon Properties,
                                        Washington, Selig and Westwood cure
                                        objections
12/17/20       Nicholas E. Ballen       Call with P. Bellot (Phoenix) re status of     0.30        165.00
                                        various cure objections
12/17/20       Nicholas E. Ballen       Review of numerous newly-executed              0.80        440.00
                                        postpetition lease amendments from P.
                                        Bellot (Phoenix) for various landlords
12/17/20       Nicholas E. Ballen       Updates to cure objection tracking chart       0.20        110.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 52 of 92
Invoice No.:      5578625                                                                           Page 50
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        based on postpetition lease amendments
12/17/20       Nicholas E. Ballen       Call with R. Mersky (Monzack) re Kimco          0.40        220.00
                                        and Petinos sale objections
12/17/20       Steven M. Levick         Drafting, reviewing and revising lease          0.10         45.00
                                        amendments for locations 7369, 7339,
                                        7760, 7334, 7438, 7362 and 7765.
12/17/20       Daniel D. McCawley       Correspondence regarding open lease             0.80        632.00
                                        amendment issues.
12/17/20       Patrick Wu               Analyze cure objection information (1.6);       3.10       1,550.00
                                        research allowing late fees in cure claims
                                        (1.5)
12/18/20       Nicholas E. Ballen       Call with N. McCullagh (Spotts Fain) re         0.30        165.00
                                        Midlo cure objection
12/18/20       Nicholas E. Ballen       Call with P. Bellot (Phoenix) re Promenade      0.30        165.00
                                        and other cure objections
12/18/20       Nicholas E. Ballen       Call with E. Howe re cure objections and        0.10         55.00
                                        related matters
12/18/20       Nicholas E. Ballen       Review (0.20) of further response and new       0.30        165.00
                                        backup from S. Fleischer (Barclay) re
                                        SCC/RPT cure objection and follow-up
                                        (0.10) re same with S. Fleischer (Barclay)
                                        and P. Bellot (Phoenix)
12/18/20       Nicholas E. Ballen       Call with D. Brogan (Bayard) re Westwood        0.30        165.00
                                        cure objection
12/18/20       Nicholas E. Ballen       Further analysis of case law on interest and    0.80        440.00
                                        late fees in cure amounts, including cases
                                        provided by counsel for certain landlords
                                        as well as supplemental research re the
                                        same
12/18/20       Nicholas E. Ballen       Calls and messages to Amex re debit/ACH         0.50        275.00
                                        hold issue
12/18/20       Nicholas E. Ballen       Call and follow-up with B. Sullivan             0.40        220.00
                                        (Sullivan Law) re Promenade cure
                                        objection
12/18/20       Steven M. Levick         Drafting, reviewing and revising lease          4.50       2,025.00
                                        amendments for locations 7339, 7438,
                                        7760, 7334, 7394, 7362, and 2602.
12/18/20       Daniel D. McCawley       Review Lease Amendments;                        0.70        553.00
                                        correspondence regarding open issues.
12/18/20       Cushla E. Talbut         Draft ease amendments for locations 7760        3.10       1,410.50
                                        Garland and 7438 Quail Roost (Miami, FL)
12/18/20       Patrick Wu               Research validity of late fees in cure          1.30        650.00
                                        amount (.2); Review (0.3) and update (0.1)
                                        information regarding the cure objection of
                                        SCC Market Square LLC and RPT Realty,
                                        L.P.; review (0.2) and update (0.1)
                                        information regarding the cure objection of
                                        Westwood Plaza, LLC; review (0.3) and
                                        update (0.1) information regarding the cure
                                        objection of Simon Property Group
12/21/20       Nicholas E. Ballen       Calls with N. McCullagh (Spotts Fain) re        0.60        330.00
                                        Midlo cure objection
12/21/20       Nicholas E. Ballen       Review of additional postpetition lease         0.40        220.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 53 of 92
Invoice No.:      5578625                                                                            Page 51
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        amendments and related leases
12/21/20       Danny Duerdoth           Draft second omnibus rejection of                3.40       1,479.00
                                        unexpired leases and executory contract
                                        motion
12/21/20       Eric J. Howe             Review and comment on proposed lease             0.80        672.00
                                        amendments
12/21/20       Steven M. Levick         Drafting, reviewing and revising lease           1.30        585.00
                                        amendments for locations 7336, 7369,
                                        7730, 7908, 7438, 7760 and 7789.
12/21/20       Daniel D. McCawley       Review lease amendment issues;                   0.40        316.00
                                        correspondence regarding open lease
                                        amendment issues.
12/21/20       Patrick Wu               Review the redline of the proposed sale          2.50       1,250.00
                                        order from Washington Prime Group Inc.
                                        (0.3); analyze informal cure objections
                                        (2.2)
12/22/20       Nicholas E. Ballen       Follow-up with J. Wisler (Connolly) re           0.20        110.00
                                        Cigna cure objection in light of latest draft
                                        sale order
12/22/20       Nicholas E. Ballen       Call with N. McCullagh (Spotts Fain) re          0.30        165.00
                                        Midlo cure objection
12/22/20       Nicholas E. Ballen       Review of additional postpetition lease          0.40        220.00
                                        amendment
12/22/20       Nicholas E. Ballen       Review of new backup and reconciliation          0.30        165.00
                                        from Simon Properties re Simon Properties
                                        cure objection
12/22/20       Danny Duerdoth           Draft motion for rejection of executory          0.70        304.50
                                        contracts and leases.
12/22/20       Danny Duerdoth           Revise second omnibus motion for                 1.00        435.00
                                        rejection of executory contracts and leases.
12/22/20       Danny Duerdoth           Draft declaration in support of motion for       1.00        435.00
                                        rejection of executory contracts and leases.
12/22/20       Sara Hoffman             Review/revise draft rejection motion (4.4);      5.20       4,472.00
                                        review draft declaration re: same (0.8).
12/22/20       Eric J. Howe             Telephone conferences (2) with R. Gayle          0.80        672.00
                                        to discuss lease rejections (.5); review and
                                        comment on rejection motion (.3)
12/22/20       Steven M. Levick         Drafting, reviewing and revising lease           4.70       2,115.00
                                        amendments for locations 7369, 7730,
                                        7751, 7438, 7455, 7335, 7336, 7757, 7908
                                        and 7789.
12/22/20       Daniel D. McCawley       Review Landlord comments to Lease                0.60        474.00
                                        Amendments.
12/22/20       Dennis A. Meloro         Email with D. Klauder, E. Howe re: JEM           0.10        110.00
                                        lease/cure.
12/22/20       Nancy A. Peterman        Review lease rejection/assumption                0.70        805.00
                                        procedures in sale order/TSA.
12/22/20       Jeffrey M. Wolf          Conference call with Winston team, Ms.           1.80       1,791.00
                                        Peterman (GT), Messrs. Howe (GT) and
                                        Daddario re: TSA (.8). Follow
                                        teleconference up with Ms. Peterman (GT)
                                        and Mr. Howe (GT) (.3) and e-
                                        communicaiton with Mr. Daddario (.1).
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 54 of 92
Invoice No.:      5578625                                                                           Page 52
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        Attention to lease rejection and sale of
                                        drafts (.6)
12/22/20       Patrick Wu               Analyze the informal cure objections            1.60        800.00
12/23/20       Nicholas E. Ballen       Review of additional postpetition lease         0.30        165.00
                                        amendments
12/23/20       Nicholas E. Ballen       Confirmation of resolution of Selig cure        0.20        110.00
                                        objection with S. Arden (Arden Law)
12/23/20       Danny Duerdoth           Draft declaration in support of motion for      0.40        174.00
                                        rejection of executory contracts and leases.
12/23/20       Danny Duerdoth           Revise second omnibus motion for                2.40       1,044.00
                                        rejection of executory contracts and leases.
12/23/20       Sara Hoffman             Review of draft second omnibus rejection        3.30       2,838.00
                                        motion and related supporting declaration
                                        (0.5); review emails from E. Howe re:
                                        same (0.2); review procedures order (0.2);
                                        reply email re: modifying draft omnibus
                                        rejection motion (0.1); review revised draft
                                        of second omnibus rejection motion (1.8);
                                        review revised draft of Gleason declaration
                                        in support of second omnibus rejection
                                        motion (0.5).
12/23/20       Eric J. Howe             Review and comment on lease rejection           0.30        252.00
                                        motion
12/23/20       Eric J. Howe             Review and comment on lease amendments          0.30        252.00
12/23/20       Eric J. Howe             Telephone conference with R. Gayle              0.40        336.00
                                        (Phoenix) regarding landlord and rent
                                        issues
12/23/20       Steven M. Levick         Drafting, reviewing and revising lease          2.00        900.00
                                        amendments for locations 7438, 7751 and
                                        7455.
12/23/20       Daniel D. McCawley       Review Landlord comments to Lease               0.70        553.00
                                        Amendment drafts.
12/24/20       Danny Duerdoth           Revise second omnibus motion for                0.40        174.00
                                        rejection of executory contracts and leases.
12/24/20       Danny Duerdoth           Revise form motion for rejection of             0.10         43.50
                                        executory contracts and leases.
12/26/20       Eric J. Howe             Revise motion to reject leases                  0.50        420.00
12/28/20       Nicholas E. Ballen       Call (0.20) with P. Kieselbach (GT) re          0.30        165.00
                                        landlord request for adequate assurance
                                        information and drafting (0.10) of response
                                        thereto
12/28/20       Nicholas E. Ballen       Review of and agreement with                    0.10         55.00
                                        service/notice instructions to Donlin for
                                        second omnibus rejection motion
12/28/20       Danny Duerdoth           Email DRC regarding service for second          0.40        174.00
                                        omnibus motion rejecting leases.
12/28/20       Sara Hoffman             Review of emails re: second omnibus             1.00        860.00
                                        rejection motion and adequate assurance
                                        requests.
12/28/20       Eric J. Howe             Review and revise motion to reject              0.80        672.00
                                        contracts (.6); email with R. Gayle
                                        (Phoenix) and B. Gleason (CRO) regarding
                                        rejection motion (.2)
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 55 of 92
Invoice No.:      5578625                                                                           Page 53
Matter No.:       157998.010800

Description of Professional Services Rendered

12/28/20       Steven M. Levick         Drafting, reviewing and revising lease          0.20         90.00
                                        amendments for locations 7336 and 7760.
12/28/20       Daniel D. McCawley       Review open lease amendment issues.             0.30         237.00
12/28/20       Dennis A. Meloro         Review, revise, file second omnibus             1.00       1,100.00
                                        rejection motion (.8); emails with E. Howe,
                                        S. Hoffman re: same (.2).
12/28/20       Dennis A. Meloro         Emails with DRC and D. Duerdoth re:             0.20        220.00
                                        service of omnibus rejection motion.
12/29/20       Nicholas E. Ballen       Follow-up call with B. Sullivan (Sullivan       0.30        165.00
                                        Law) re Promenade cure objection
12/29/20       Nicholas E. Ballen       Follow-up correspondence (0.20) with P.         0.30        165.00
                                        Bellot (Phoenix) on backup re Promenade
                                        cure objection and review (0.10) of
                                        additional document received
12/29/20       Eric J. Howe             Review and comment on lease surrender           0.30        252.00
                                        letter
12/29/20       Peter D. Kieselbach      Review landlord correspondence and              0.60        369.00
                                        objection regarding adequate assurance
                                        (.2); email to C. Schreiber and L. Krucks
                                        regarding adequate assurance request (.3);
                                        email correspondence with N. Ballen
                                        regarding same (.1)
12/29/20       Patrick Wu               Analyze cure objection information of           0.30        150.00
                                        Promenade Plaza Partnership
12/30/20       Nicholas E. Ballen       Response to R. Cohen (Richard Cohen             0.20        110.00
                                        Law) landlord inquiry re designation list
                                        coverage

                                                                    Total Hours:      168.00

                                                                               Total Amount:   $ 100,164.50
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 56 of 92
Invoice No.:     5578625                                                                       Page 54
Matter No.:      157998.010800

Description of Professional Services Rendered

TIMEKEEPER SUMMARY FOR TASK CODE 835,

        LEASES AND EXECUTORY CONTRACTS

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Eric J. Howe                                      17.20                840.00            14,448.00
Bruce I. March                                     1.10              1,100.00             1,210.00
Daniel D. McCawley                                12.70                790.00            10,033.00
Dennis A. Meloro                                   2.50              1,100.00             2,750.00
Nancy A. Peterman                                  0.70              1,150.00               805.00
Jeffrey M. Wolf                                    1.80                995.00             1,791.00
Nicholas E. Ballen                                38.80                550.00            21,340.00
Zachary O. Bazara                                  5.20                475.00             2,470.00
Danny Duerdoth                                    13.30                435.00             5,785.50
Sara Hoffman                                      11.70                860.00            10,062.00
Peter D. Kieselbach                                3.10                615.00             1,906.50
Steven M. Levick                                  41.70                450.00            18,765.00
Cushla E. Talbut                                   6.70                455.00             3,048.50
Patrick Wu                                        11.50                500.00             5,750.00
                        Totals:                  168.00               596.22    $       100,164.50
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 57 of 92
Invoice No.:      5578625                                                                          Page 55
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               836        SCHEDULES AND STATEMENTS


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Correspondence with A. Mink (Phoenix)          0.20        110.00
                                        and Phoenix team re question regarding
                                        SOFA
12/01/20       Nicholas E. Ballen       Analysis legal issues related to SOFA          0.30        165.00
12/01/20       Nicholas E. Ballen       Correspondence with P. Wu (GT)                 0.20        110.00
                                        regarding research on SOFA issues.
12/01/20       Nicholas E. Ballen       Correspondence with E. Howe (GT) re            0.20        110.00
                                        insider analysis
12/01/20       Eric J. Howe             Analyze issues related to payments listed      0.80        672.00
                                        on schedules
12/02/20       Nicholas E. Ballen       Follow-up correspondence with A. Mink          0.10         55.00
                                        (Phoenix) and K. Wagner (Donlin) re
                                        questions on SOFA part 2 items 3 and 4
12/02/20       Nicholas E. Ballen       Analysis (0.10) of new issue re SOFA and       0.20        110.00
                                        correspondence (0.10) with E. Howe re
                                        same
12/02/20       Nicholas E. Ballen       Correspondence to K. Wagner (Donlin) re        0.10         55.00
                                        correction of landlord address on draft
                                        schedules/statements
12/02/20       Patrick Wu               Research regarding SOFA issues                 2.10       1,050.00
12/03/20       Nicholas E. Ballen       Review of research results regarding SOFA      0.30         165.00
                                        issues
12/03/20       Nicholas E. Ballen       Correspondence (0.20) with A. Mink             0.40        220.00
                                        (Phoenix) and K. Wagner (Donlin) re
                                        SOFA part 2 and inquiries thereon and
                                        correspondence (0.20) with Phoenix team
                                        and D. Mayer (YouFit) re global notes
12/03/20       Nicholas E. Ballen       Call with D. Mayer (YouFit), A. Mink           1.00        550.00
                                        (Phoenix), M. Karbiner (Phoenix), K.
                                        Doyle (Phoenix), E. Howe (GT), A. Logan
                                        (Donlin) and K. Wagner (Donlin) re
                                        outstanding items for schedules/statements
12/03/20       Eric J. Howe             Telephone conference(partial) with             0.70        588.00
                                        Phoenix team (K. Doyle, M. Karbiner, A.
                                        Mink), Donlin team (K. Wagner, A.
                                        Logan), and N. Ballen (GT) to discuss
                                        schedules and statements
12/03/20       Eric J. Howe             Analyze legal issues regarding insiders and    0.70        588.00
                                        schedules
12/04/20       Nicholas E. Ballen       Instructions to and correspondence with K.     0.10         55.00
                                        Wagner (Donlin) and Donlin team re
                                        revising certain line items on the
                                        schedules/statements
12/04/20       Nicholas E. Ballen       Review of most recent draft of                 0.80        440.00
                                        schedules/statements
12/04/20       Nicholas E. Ballen       Review of and correspondence re                0.10         55.00
                                        suggested change to schedules/statements
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 58 of 92
Invoice No.:      5578625                                                                           Page 56
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        from D. Mayer (YouFit) and A. Mink
                                        (Phoenix) to treatment of sales taxes and
                                        related matters
12/04/20       Nicholas E. Ballen       Drafting (0.10) of cover page for               0.20        110.00
                                        schedules/statements and instructions
                                        (0.10) to P. Wu (GT) re same
12/04/20       Nicholas E. Ballen       Review of content for global notes              0.40        220.00
                                        provided by D. Mayer (YouFit) and A.
                                        Mink (Phoenix)
12/04/20       Nicholas E. Ballen       Drafting of global notes                        4.90       2,695.00
12/04/20       Nicholas E. Ballen       Correspondence with D. Meloro, S.               0.20         110.00
                                        Bratton and W. Cathers (GT) and A. Logan
                                        and K. Wagner (Donlin) re timing of
                                        completion of schedules/statements and
                                        filing thereof
12/04/20       Nicholas E. Ballen       Follow-up with D. Mayer (YouFit), A.            0.30        165.00
                                        Mink (Phoenix) and K. Wagner (Donlin) to
                                        confirm various points re
                                        schedules/statements for purpose of
                                        drafting global notes
12/04/20       Sandy Bratton            Prepare Schedules and Statements of             1.50        562.50
                                        Financial Affairs for numerous debtors for
                                        filing
12/04/20       Eric J. Howe             Telephone conference with M. Karbiner,          1.40       1,176.00
                                        A. Mink, and D. Doyle to discuss
                                        schedules and statements (.9); review
                                        schedules and statements legal issues (.5)
12/04/20       Dennis A. Meloro         Call with E. Howe re:                           0.10        110.00
                                        schedules/statements.
12/04/20       Patrick Wu               Research global notes on schedules and          1.00        500.00
                                        SOFAs (.3); organize schedules and
                                        statements (0.2); confer with S. Bratton
                                        regarding the preparation of schedules and
                                        statements (0.1); correspondence with S.
                                        Bratton regarding the preparation of
                                        schedules and statements (0.4)
12/05/20       Sandy Bratton            Prepare schedules and Statements of             1.60        600.00
                                        Financial Affairs for numerous debtors for
                                        filing
12/05/20       Sara Hoffman             Review draft Global Notes (1.5); provide        2.60       2,236.00
                                        N. Ballen comments to the same (0.4);
                                        review emails with comments from
                                        Phoenix professionals (M. Karbiner, P.
                                        Bellot, A. Mink) (0.4); email N. Ballen re:
                                        same (0.3).
12/05/20       Eric J. Howe             Review and comment on global notes to           0.50        420.00
                                        schedules and statements
12/06/20       Sara Hoffman             Update Global Notes for SOALs/SOFAs             4.50       3,870.00
                                        (2.4); review emails re: same (0.5); revise
                                        draft Global Notes (0.6); call with A. Mink
                                        re: Global Notes (0.3); further revise draft
                                        Global Notes (0.5); email final version of
                                        Global Notes to B. Gleason and Donlin
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 59 of 92
Invoice No.:      5578625                                                                          Page 57
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        Recano for approval and incorporation into
                                        final form of SOALs and SOFAs (0.2).
12/06/20       Eric J. Howe             Telephone conference with M. Karbiner          1.40       1,176.00
                                        regarding revisions to schedules (.2);
                                        emails (3) to Phoenix team regarding
                                        revisions to schedules and global notes
                                        (.8); emails (3) with S. Hoffman regarding
                                        same (.4)
12/06/20       Dennis A. Meloro         Call with N. Ballen re: schedules and          0.30        330.00
                                        statements (.2); email with S. Bratton re:
                                        same (.1).
12/06/20       Dennis A. Meloro         Review schedules/SOFAs in preparation          2.20       2,420.00
                                        for filing.
12/07/20       Nicholas E. Ballen       Call with S. Bratton (GT) re filing of         0.40        220.00
                                        schedules/statements and related matters
12/07/20       Sandy Bratton            Correspond with N. Ballen, D. Meloro and       7.20       2,700.00
                                        W. Cathers of GT and K. Wagner of
                                        Donlin Recano regarding status of
                                        Schedules and Statements of Financial
                                        Affairs (.8); electronically file Schedules
                                        and Statements of Financial Affairs for
                                        numerous debtors in main jointly
                                        administered case (6.4)
12/07/20       Wendy Cathers            File Schedules and Statements of Financial    10.20       3,213.00
                                        Affairs with the Court (5.6); download the
                                        Schedules and Statements of Financial
                                        Affairs for printing and delivery to the
                                        Trustee (Hannah McCollum) per her
                                        request (4.6).
12/07/20       Sara Hoffman             Review emails from DRC re: final forms of      0.50        430.00
                                        SOALs and SOFAs.
12/07/20       Eric J. Howe             Finalize schedules and statements              0.30         252.00
12/07/20       Dennis A. Meloro         Review schedules/statements, coordinate        4.20       4,620.00
                                        filing of same.
12/08/20       Nicholas E. Ballen       Request (0.20) to A. Mink (Phoenix) and        0.60        330.00
                                        K. Wagner (Donlin); call (0.10) with A.
                                        Mink (Phoenix) re the same, and review
                                        (0.30) of revised YF Suwanee
                                        schedules/statements
12/08/20       Sandy Bratton            Electronically file Schedules and              4.80       1,800.00
                                        Statements of Financial Affairs in
                                        numerous individual cases
12/08/20       Wendy Cathers            Prepare Notice of Withdrawal of certain        7.00       2,205.00
                                        documents filed (.4); file Schedules and
                                        Statements of Financial Affairs with the
                                        Court (2.0); send documents to vendor for
                                        preparation of binder for the Trustee (.8);
                                        prepare Table of Contents and cover for
                                        binder for the Trustee (.4); file Schedules
                                        and Statements of Financial Affairs in
                                        individual cases (3.4).
12/08/20       Dennis A. Meloro         Confer with S. Bratton and W. Cathers re:      0.30        330.00
                                        schedules and statements.
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21           Page 60 of 92
Invoice No.:      5578625                                                                                Page 58
Matter No.:       157998.010800

Description of Professional Services Rendered

12/11/20       Eric J. Howe             Analyze data regarding insider payments           0.30           252.00
12/16/20       Dennis A. Meloro         Call with Phoenix and E. Howe in                  0.30           330.00
                                        preparation for 12/17 section 341 meeting.

                                                                    Total Hours:         67.50

                                                                               Total Amount:         $ 38,480.50




TIMEKEEPER SUMMARY FOR TASK CODE 836,

           SCHEDULES AND STATEMENTS

Timekeeper Name                             Hours Billed                      Rate           Total $ Amount
Eric J. Howe                                        6.10                    840.00                 5,124.00
Dennis A. Meloro                                    7.40                  1,100.00                 8,140.00
Nicholas E. Ballen                                 11.00                    550.00                 6,050.00
Sara Hoffman                                        7.60                    860.00                 6,536.00
Patrick Wu                                          3.10                    500.00                 1,550.00
Sandy Bratton                                      15.10                    375.00                 5,662.50
Wendy Cathers                                      17.20                    315.00                 5,418.00
                         Totals:                   67.50                   570.08        $        38,480.50
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21          Page 61 of 92
Invoice No.:      5578625                                                                            Page 59
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               837        UTILITY MATTERS


DATE           TIMEKEEPER               DESCRIPTION                                      HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Correspondence with E. Howe (GT) re               0.10        55.00
                                        utility objection and proposed settlement
                                        thereof
12/01/20       Nicholas E. Ballen       Call with M. Karbiner (Phoenix), D. Mayer         0.50       275.00
                                        (YouFit) and K. Doyle (Phoenix) re utility
                                        objection, additional adequate assurance
                                        requests and related utility matters
12/01/20       Nicholas E. Ballen       Call with E. Howe (GT) re ongoing                 0.20       110.00
                                        settlement discussions with objecting
                                        utilities
12/01/20       Nicholas E. Ballen       Summary of call with R. Johnson re                0.20       110.00
                                        settlement of utilities objection for lenders'
                                        counsel
12/01/20       Nicholas E. Ballen       Call with M. Karbiner (Phoenix) and               0.40       220.00
                                        Phoenix team re proposed settlement of
                                        utility objection
12/01/20       Nicholas E. Ballen       Call with R. Johnson re utilities objection       0.10        55.00
                                        and potential settlement thereof
12/01/20       Nicholas E. Ballen       Correspondence with D. Mayer (YouFit)             0.40       220.00
                                        and M. Karbiner (Phoenix) re utilities
                                        objection and potential settlement thereof
12/01/20       Nicholas E. Ballen       Review (0.30) of DIP credit agreement             0.40       220.00
                                        provisions respecting variances and other
                                        flexibility, if any, in the budget re utility
                                        deposit amounts and correspondence (0.10)
                                        with M. Karbiner (Phoenix) re same
12/01/20       Nicholas E. Ballen       Follow-up correspondence with E. Howe             0.10        55.00
                                        re utilities objection and settlement thereof
12/01/20       Nicholas E. Ballen       Follow-up call with R. Johnson re                 0.20       110.00
                                        settlement of utilities objection
12/01/20       Nicholas E. Ballen       Follow-up correspondence (0.10) with R.           0.30       165.00
                                        Johnson re utilities objection and review
                                        (0.20) of new backup and settlement letter
                                        provided thereby
12/01/20       Sara Hoffman             Review email re: objection to utilities           0.40       344.00
                                        motion.
12/01/20       Eric J. Howe             Telephone conference with M. Karbiner to          0.30       252.00
                                        discuss utilities deposit
12/01/20       Dennis A. Meloro         Email with E. Howe and N. Ballen re:              0.10       110.00
                                        adequate assurance issues.
12/01/20       Dennis A. Meloro         Review Mesa's adequate assurance request.         0.10       110.00
12/01/20       Patrick Wu               Review utilities motion objections (0.3);         0.60       300.00
                                        draft certificate of counsel for the utility
                                        motion (0.3)
12/02/20       Nicholas E. Ballen       Review (0.20) of past settlement examples         0.30       165.00
                                        provided by counsel for objecting utilities
                                        and summary (0.10) of the same to E.
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21          Page 62 of 92
Invoice No.:      5578625                                                                            Page 60
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        Howe and D. Meloro (GT)
12/02/20       Nicholas E. Ballen       Revisions to draft certification for utilities    0.10        55.00
                                        order
12/02/20       Nicholas E. Ballen       Follow-up with R. Johnson re settlement of        0.10        55.00
                                        utilities objection
12/02/20       Nicholas E. Ballen       Drafting of response to new settlement            0.20       110.00
                                        letter from objecting utilities
12/02/20       Nicholas E. Ballen       Correspondence with E. Howe (GT) re               0.10        55.00
                                        utilities settlement and utilities order
12/02/20       Sara Hoffman             Call with N. Ballen re: utilities objection       0.60       516.00
                                        and tasks.
12/02/20       Eric J. Howe             Email to B. Gleason (CRO) and M.                  0.20       168.00
                                        Karbiner (Phoenix) regarding utility
                                        deposits
12/02/20       Eric J. Howe             Analyze issues related to utilities'              0.50       420.00
                                        objections
12/02/20       Dennis A. Meloro         Review/analysis of FPL supplemental               0.30       330.00
                                        utilities objection.
12/02/20       Dennis A. Meloro         Call with E. Howe re: utility/adequate            0.40       440.00
                                        assurance issues (.2); email with N.
                                        Peterman re: same (.2).
12/03/20       Eric J. Howe             Multiple (2-3) emails with R. Johnson,            0.60       504.00
                                        counsel to Florida Power and Light, to
                                        discuss utility deposits (.3); multiple (2-3)
                                        emails with M. Karbiner (Phoenix) and D.
                                        Mayer (YouFit) regarding utility deposits
                                        (.3)
12/03/20       Dennis A. Meloro         Review COC and proposed order on utility          0.30       330.00
                                        motion, prepare for filing/submission.
12/04/20       Nicholas E. Ballen       Response to inquiry from S. Martel (NRG)          0.10        55.00
                                        re utility provider accounts included in case
12/07/20       Eric J. Howe             Email correspondence with D. Mayer                0.40       336.00
                                        regarding Florida Power and Light
12/08/20       Nicholas E. Ballen       Follow-up with R. Klein (Southwest Gas)           0.10        55.00
                                        re utility inquiry concerning scope of cases
12/08/20       Eric J. Howe             Email with R. Johnson, counsel for FPL,           0.30       252.00
                                        and with D. Mayer (YF) regarding utilities
                                        bills
12/09/20       Nicholas E. Ballen       Return call to utility provider Infinity Gas      0.10        55.00
                                        in response to general inquiry re
                                        bankruptcy cases
12/11/20       Nicholas E. Ballen       Analysis (0.20) of documentation provided         0.50       275.00
                                        by D. Mayer (YouFit) re City of
                                        Tallahassee utility and Great American
                                        Insurance Company utility bond issue and
                                        research (0.30) on postpetition efforts to
                                        collect on prepetition utility claims against
                                        bonds
12/11/20       Nicholas E. Ballen       Calls in response to inquiry from utility         0.20       110.00
                                        provider Memphis Light, Gas & Water
12/11/20       Nicholas E. Ballen       Analysis (0.40) re FPL settlement                 0.80       440.00
                                        agreement and terms thereof for D. Mayer
                                        (YouFit) and E. Howe) and follow-up
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21         Page 63 of 92
Invoice No.:      5578625                                                                          Page 61
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        (0.40) with D. Mayer (YouFit) and M.
                                        Karbiner (Phoenix), and with R. Johnson
                                        (Russell Johnson Law), re wiring of funds
                                        in accordance with settlement terms
12/11/20       Nicholas E. Ballen       Attempts to reach City of Tallahassee           0.30       165.00
                                        utility department re utility bond issue
12/11/20       Nicholas E. Ballen       Calls to and message left with Great            0.20       110.00
                                        American Insurance Company re City of
                                        Tallahassee utility bond issue
12/14/20       Nicholas E. Ballen       Informal request for information and            0.20       110.00
                                        follow-up re utility bond issue to client
                                        contact at City of Tallahassee utility
                                        department
12/14/20       Patrick Wu               Review and update information from the          0.10        50.00
                                        City of Tallahassee regarding their
                                        provision of utility services
12/15/20       Nicholas E. Ballen       Call with Great American Insurance              0.20       110.00
                                        Company re Tallahassee utility bond issue
12/16/20       Nicholas E. Ballen       Follow-up call and correspondence to City       0.10        55.00
                                        of Tallahassee re utility bond issue
12/17/20       Nicholas E. Ballen       Calls with E. Howe (GT) re utility provider     0.20       110.00
                                        issues and related matters
12/17/20       Nicholas E. Ballen       Call to Cobb EMC re potential issue with        0.20       110.00
                                        postpetition utility service
12/18/20       Nicholas E. Ballen       Follow-up with S. Bristol (City of              0.10        55.00
                                        Tallahassee) re utility bond issue
12/18/20       Nicholas E. Ballen       Follow-up call to S. Wood at Cobb EMC re        0.20       110.00
                                        utility service issue
12/28/20       Nicholas E. Ballen       Call and follow-up with M. Scanlan (City        0.30       165.00
                                        of Tallahassee) re utility bond issue
12/28/20       Nicholas E. Ballen       Explanation and request for approval of         0.20       110.00
                                        proposed agreed resolution of Jackson
                                        EMC request for additional utility adequate
                                        assurance for B. Gleason (Phoenix), D.
                                        Mayer (YouFit) and Phoenix team
12/28/20       Nicholas E. Ballen       Further voice mail and correspondence to        0.20       110.00
                                        S. Wood (Cobb EMC) re postpetition
                                        utility service
12/29/20       Nicholas E. Ballen       Follow-up with M. Scanlan (City of              0.20       110.00
                                        Tallahassee) re utility bond issue
12/30/20       Nicholas E. Ballen       Follow-up with S. Woods (Cobb EMC) re           0.10        55.00
                                        postpetition utility service
12/30/20       Nicholas E. Ballen       Follow-up with R. Mannoll (Fortson              0.20       110.00
                                        Bentley), D. Mayer (YouFit) and M.
                                        Karbiner (Phoenix) re resolution of
                                        Jackson EMC's request for additional
                                        adequate assurance
12/31/20       Nicholas E. Ballen       Confirmation of payment pursuant to             0.10        55.00
                                        resolution of Jackson EMC adequate
                                        assurance request

                                                                    Total Hours:       13.70
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21     Page 64 of 92
Invoice No.:     5578625                                                                           Page 62
Matter No.:      157998.010800

Description of Professional Services Rendered

                                                                            Total Amount:      $ 9,137.00




TIMEKEEPER SUMMARY FOR TASK CODE 837,

        UTILITY MATTERS

Timekeeper Name                             Hours Billed                Rate            Total $ Amount
Eric J. Howe                                       2.30                840.00                 1,932.00
Dennis A. Meloro                                   1.20              1,100.00                 1,320.00
Nicholas E. Ballen                                 8.50                550.00                 4,675.00
Sara Hoffman                                       1.00                860.00                   860.00
Patrick Wu                                         0.70                500.00                   350.00
                        Totals:                   13.70               666.93        $         9,137.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 65 of 92
Invoice No.:      5578625                                                                            Page 63
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               838        SALE OF PROPERTY


DATE           TIMEKEEPER               DESCRIPTION                                     HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Correspondence with M. Martinez (Saul            0.10         55.00
                                        Ewing) re informal cure objection by
                                        Shiloh
12/01/20       Nicholas E. Ballen       Correspondence with P. Bellot and R.             0.10         55.00
                                        Gayle (Phoenix) re strategic considerations
                                        in responding to cure objections
12/01/20       Eric J. Howe             Telephone conference with S. Hoffman to          0.40        336.00
                                        discuss de minimis asset sale motion
12/01/20       Eric J. Howe             Review indications of interest and analyze       1.30       1,092.00
                                        issues related to sale process
12/01/20       Dennis A. Meloro         Review Maricopa's bid procedures/sale            0.10        110.00
                                        objection.
12/01/20       Nancy A. Peterman        Telephone conference with C. Schreiber           1.00       1,150.00
                                        (Winston) re CEO candidates, DIP
                                        financing order issues and sale related
                                        matters.
12/01/20       Nancy A. Peterman        Telephone conference with C. Schreiber re        0.10        115.00
                                        Planet Fitness LOI.
12/01/20       Nancy A. Peterman        Review Planet Fitness LOI.                       0.30        345.00
12/01/20       Patrick Wu               Update list of adequate assurance                1.00        500.00
                                        information requests (0.3); organize
                                        information in data room (0.3); review cure
                                        objections (0.4)
12/02/20       Nicholas E. Ballen       Correspondence with P. Wu (GT) re                0.10         55.00
                                        processing of cure objections
12/02/20       Nicholas E. Ballen       Initial correspondence with Donlin team re       0.10         55.00
                                        prospect of supplemental cure notice
12/02/20       Nicholas E. Ballen       Correspondence with E. Howe, D. Meloro           0.10         55.00
                                        and S. Hoffman (GT) re Partridge lease
                                        and late fees
12/02/20       Nicholas E. Ballen       Revisions to spreadsheet from K. Doyle           0.20        110.00
                                        (Phoenix) setting forth additions to the cure
                                        schedule
12/02/20       Nicholas E. Ballen       Correspondence with P. Bellot and R.             0.10         55.00
                                        Gayle (Phoenix) re Partridge late fees and
                                        other issues raised by Partridge cure
                                        objection
12/02/20       Nicholas E. Ballen       Follow-up (0.10) with P. Bellot and R.           0.20        110.00
                                        Gayle (Phoenix) re Partridge cure objection
                                        and correspondence with M. Terranova
                                        Fissel (Richards Layton) re status of the
                                        same
12/02/20       Nicholas E. Ballen       Correspondence with T. Surden (Hartman           0.10         55.00
                                        Simons) and P. Bellot and R. Gayle
                                        (Phoenix) re new informal cure objection
12/02/20       Nicholas E. Ballen       Correspondence with Phoenix team to              0.10         55.00
                                        confirm additions to and removal from cure
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 66 of 92
Invoice No.:      5578625                                                                          Page 64
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        schedule
12/02/20       Nicholas E. Ballen       Correspondence with M. Martinez (Saul)         0.10         55.00
                                        re informal cure objection
12/02/20       Nicholas E. Ballen       Follow-up correspondence with M.               0.10         55.00
                                        Terranova Fissel (Richards Layton) setting
                                        forth substantive response on Partridge
                                        cure objection
12/02/20       Nicholas E. Ballen       Review of bidding procedures order             0.10         55.00
                                        provisions re assumption process for
                                        purpose of confirming process and
                                        requirements for supplementing the cure
                                        schedule
12/02/20       Nicholas E. Ballen       Analysis of Partridge lease terms on late      0.30        165.00
                                        fees for purpose of responding on cure
                                        objection
12/02/20       Sara Hoffman             Emails with counsel to objecting parties       1.30       1,118.00
                                        and lenders' counsel re: proposed revisions
                                        to proposed orders to DIP and De Minimis
                                        Asset Sale motions (0.9); revise proposed
                                        order to De Minimis Asset Sale motion
                                        (0.4).
12/02/20       Eric J. Howe             Analyze issues related to SBA noticing         0.30        252.00
12/02/20       Eric J. Howe             Review and comment on de minimis asset         0.40        336.00
                                        sale order
12/02/20       Nancy A. Peterman        Analyze PPP loan/sale related issues.          0.30        345.00
12/02/20       Nancy A. Peterman        Draft email to C. Schreiber re non-            0.20        230.00
                                        competes.
12/02/20       Patrick Wu               Update list of adequate assurance              0.70        350.00
                                        information requests (0.1); review cure
                                        objections (0.6)
12/03/20       Nicholas E. Ballen       Follow-up with B. Gleason (Phoenix) and        0.40        220.00
                                        D. Mayer (YouFit) and N. Morales
                                        (Donlin) re sale publication notice
12/03/20       Dennis A. Meloro         Review COC and proposed order on de            0.30        330.00
                                        minimis asset procedures motion (.2),
                                        prepare for filing/submission (.1).
12/03/20       Patrick Wu               Draft the notice of revised proposed order     0.40        200.00
                                        for the de minimis asset sale order.
12/03/20       Patrick Wu               Compile list of adequate assurance requests    0.60         300.00
12/04/20       Sara Hoffman             Review emails re: first amendment to APA       1.60       1,376.00
                                        (0.3); coordinate execution of first
                                        amendment to APA by B. Gleason (0.8);
                                        prepare execution version of first
                                        amendment to APA (0.5).
12/04/20       Sara Hoffman             Prepare certification of counsel for order     0.50        430.00
                                        for de minimis asset sale motion.
12/04/20       Sara Hoffman             Coordinate filing of lease rejection motion    0.30        258.00
                                        certification of counsel and revised order.
12/04/20       Dennis A. Meloro         Review, prepare notice of APA amendment        0.10        110.00
                                        for filing.
12/04/20       Dennis A. Meloro         Email from S. Venezia re: North                0.10        110.00
                                        Providence location; email to N. Peterman,
                                        E. Howe re: same.
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 67 of 92
Invoice No.:      5578625                                                                           Page 65
Matter No.:       157998.010800

Description of Professional Services Rendered

12/04/20       Nancy A. Peterman        Review and respond to email from B.             0.40        460.00
                                        Gleason re transition issues.
12/04/20       Nancy A. Peterman        Telephone conference with C. Schreiber re       0.50        575.00
                                        sale and potential issues.
12/04/20       Patrick Wu               Draft notice of filing for the amendment to     1.00        500.00
                                        the asset purchase agreement (0.6);
                                        compile cure objections (0.4)
12/05/20       Eric J. Howe             Telephone conference with P. Kieselbach         0.20        168.00
                                        (GT) to discuss adequate assurance notices
12/05/20       Patrick Wu               Review and analyze multiple adequate            4.50       2,250.00
                                        assurance and cure ojections
12/06/20       Eric J. Howe             Telephone conference with B. Gleason and        0.60        504.00
                                        N. Peterman to discuss sale process
12/06/20       Patrick Wu               Summarize multiple adequate assurance           3.60       1,800.00
                                        and cure objections.
12/07/20       Nicholas E. Ballen       Correspondence with S. Hoffman (GT) and         0.10         55.00
                                        to K. Klausner (TSG Reporting) to
                                        schedule court reporter for auction date
12/07/20       Sara Hoffman             Review emails re: cure objections to P. Wu      0.40        344.00
                                        (GT).
12/07/20       Eric J. Howe             Telephone conference with P. Kieselbach         0.20        168.00
                                        regarding sale process
12/07/20       Eric J. Howe             Participate on conference call with lender      1.00        840.00
                                        advisors (C. Schreiber, L. Krucks, J. Barry,
                                        K. Miramadi, J. Wicker) and debtor
                                        advisors (B. Gleason, R. NeJame, N.
                                        Peterman) to discuss sale process
12/07/20       Eric J. Howe             Analyze cure objections                         0.30        252.00
12/07/20       Dennis A. Meloro         Email with counsel to potential purchaser,      0.10        110.00
                                        email with N. Peterman, E. Howe re: same.
12/07/20       Nancy A. Peterman        Telephone conference with Lenders’              1.00       1,150.00
                                        representatives (YCST, Winston,
                                        Mackinaw Partners), B. Gleason, E. Howe
                                        re sale process, cure objections.
12/07/20       Nancy A. Peterman        Telephone conference with B. Gleason re         0.50        575.00
                                        sale and transition process.
12/07/20       Patrick Wu               E-mail N. Ballen regarding the cure             1.90        950.00
                                        objection deadline (0.2); review the
                                        Objection of Shiloh Station LLC to
                                        Debtors' Notice of Potential Assumption
                                        and Assignment (0.4); incorporate
                                        Winston's Summary Chart of Objections to
                                        Assumption of Certain Executory
                                        Contracts into the cure objections chart
                                        (0.5); update cure objections list (0.4);
                                        review the Objection of Mosaic Oxbridge
                                        Owners, LLC to Notice of Potential
                                        Assumption and Assignment (0.4)
12/08/20       Nicholas E. Ballen       Follow-up with N. Morales (Donlin) re           0.10         55.00
                                        proof of publication of sale notice and
                                        review of affidavit re same
12/08/20       Danny Duerdoth           Research treatment of PPP loans in the          1.20        522.00
                                        event of change of ownership.
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 68 of 92
Invoice No.:      5578625                                                                          Page 66
Matter No.:       157998.010800

Description of Professional Services Rendered

12/08/20       Sara Hoffman             Review bid procedures order (0.4); discuss     0.70        602.00
                                        with N. Ballen certain deadlines per bid
                                        procedures order (0.3).
12/08/20       Sara Hoffman             Review emails re: cure and adequate            0.50        430.00
                                        assurance objections.
12/08/20       Eric J. Howe             Telephone conference with N. Peterman          0.20        168.00
                                        regarding sale issues
12/08/20       Eric J. Howe             Telephone conference with K. Bigloo and        0.60        504.00
                                        J. Blackmore regarding preparation for sale
                                        closing
12/08/20       Eric J. Howe             Analyze issues related to cure objections      0.80        672.00
12/08/20       Eric J. Howe             Review potential bid and potential issues      0.80        672.00
                                        related to same
12/08/20       Eric J. Howe             Draft sale closing issues list                 0.40        336.00
12/08/20       Nancy A. Peterman        Analyze buyer request to hire former           0.40        460.00
                                        employee as consultant for sale process.
12/08/20       Nancy A. Peterman        Telephone conference with C. Schreiber re      0.30        345.00
                                        sale issues.
12/08/20       Nancy A. Peterman        Telephone conference with B. Gleason re        0.90       1,035.00
                                        sale, financing issues and transition
                                        process.
12/08/20       Nancy A. Peterman        Draft email to C. Schreiber re transition      0.30        345.00
                                        funding, sale closing and related issues.
12/08/20       Nancy A. Peterman        Strategy conference with E. Howe re sale       0.20        230.00
                                        options.
12/08/20       Patrick Wu               Draft cure objections chart to send to         3.10       1,550.00
                                        Phoenix and D. Mayer (0.8); cross-check
                                        cure objection information with the values
                                        provided by Mackinac (0.3);
                                        correspondence with N. Ballen regarding
                                        cure objection information (0.2); compile
                                        list of adequate assurance information
                                        (0.1); update cure objections chart (0.1);
                                        review informal objection from Partridge
                                        Equity Group I, LLC (0.2); research
                                        regarding cure claims (1.4)
12/09/20       Nicholas E. Ballen       Review of Maricopa sale objection              0.10         55.00
12/09/20       Nicholas E. Ballen       Summary of service of sale notice,             0.20        110.00
                                        including review of notice provisions in
                                        bidding procedures order, affidavit of
                                        service for sale notice, and internal notes
                                        thereon
12/09/20       Nicholas E. Ballen       Review of latest draft of proposed sale        0.30        165.00
                                        order
12/09/20       Eric J. Howe             Analyze issues related to PPP loan             0.30        252.00
                                        forgiveness
12/09/20       Eric J. Howe             Telephone conference with D. Mayer (YF),       0.50        420.00
                                        M. Karbiner (Phoenix), R. Gayle (YF), P.
                                        Bellot, and N. Ballen (GT) to discuss cure
                                        reconciliation process
12/09/20       Eric J. Howe             Telephone conference with L. Krucks            0.30        252.00
                                        regarding draft sale order
12/09/20       Eric J. Howe             Review (1.6), analyze (1.6), and revise        4.80       4,032.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21            Page 69 of 92
Invoice No.:      5578625                                                                              Page 67
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        (1.6) draft sale order from buyer.
12/09/20       Peter D. Kieselbach      Review and revise sale order (2.8); email          3.00       1,845.00
                                        correspondence with counsel for landlords
                                        regarding sale issues (.2)
12/09/20       Jeffrey M. Wolf          Review draft sale order and e-                     0.60        597.00
                                        communication re: same.
12/09/20       Patrick Wu               Update cure objection chart (0.4); research        4.60       2,300.00
                                        related to cure amounts (3.7); confer with
                                        E. Howe, N. Ballen, M. Karbiner, R.
                                        Gayle, P. Bellot, K. Landis, K. Doyle, and
                                        D. Mayer regarding the cure objection
                                        reconciliation plan (0.5)
12/10/20       Eric J. Howe             Revise draft sale order (1.3); email to C.         1.80       1,512.00
                                        Schreiber regarding sale order (.2);
                                        telephone conference with P. Kieselbach
                                        regarding sale order (.3)
12/10/20       Eric J. Howe             Analyze issues related to potential bids           0.30        252.00
12/10/20       Peter D. Kieselbach      Analyze sale order draft (.8); email               0.90        553.50
                                        correspondence with landlord counsel
                                        regarding sale issues (.1)
12/10/20       Nancy A. Peterman        Review and comment on draft sale order.            0.40        460.00
12/10/20       Nancy A. Peterman        Review and analysis of A. Taplinger                0.40        460.00
                                        agreement and noncompete.
12/10/20       Nancy A. Peterman        Review email from investment banker re             0.10        115.00
                                        Planet Fitness sale proposal.
12/10/20       Jeffrey M. Wolf          Review and comment on draft Sale Order.            0.60        597.00
12/10/20       Patrick Wu               Research regarding cure claims (0.3); e-           1.50        750.00
                                        mail N. Ballen regarding same (0.1);
                                        review the cure objection from EBLR,
                                        LLC (0.1); review the cure objection from
                                        Regency Centers L.P. (0.2); update cure
                                        objections chart (0.6); review (0.1)
                                        Objection of Carrollwood Partners LLC to
                                        Debtors' Notice of Potential Assumption
                                        and Assignment and add (0.1) to cure
                                        objection chart
12/11/20       Sara Hoffman             Review of emails from creditors re:                0.50        430.00
                                        objections to sale (0.2); emails to P.
                                        Kieselbach, D. Duerdoth and N. Ballen re:
                                        same (0.3).
12/11/20       Eric J. Howe             Telephone to P. Weintreib, counsel to              0.40        336.00
                                        Regency landlords, regarding sale motion
12/11/20       Eric J. Howe             Telephone conference with B. Rich                  1.20       1,008.00
                                        regarding sale motion (.5); telephone
                                        conference with C. Schreiber regarding
                                        sale motion (.7)
12/11/20       Jeffrey M. Wolf          Review draft sale order.                           0.60        597.00
12/11/20       Patrick Wu               Revise cure objection summary chart                0.80        400.00
12/12/20       Danny Duerdoth           Research treatment of PPP loans in the             1.10        478.50
                                        event of change of ownership.
12/12/20       Sara Hoffman             Prepare notices regarding cancellation of          1.90       1,634.00
                                        contemplated auction and successful
                                        bidder.
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 70 of 92
Invoice No.:      5578625                                                                          Page 68
Matter No.:       157998.010800

Description of Professional Services Rendered

12/12/20       Eric J. Howe             Analyze bid procedures regarding sharing       0.90        756.00
                                        information and consultation rights (.4);
                                        review lender changes to sale order (.5)
12/12/20       Nancy A. Peterman        Review and analysis of LOIs from               0.80        920.00
                                        potential bidders.
12/13/20       Eric J. Howe             Telephone conference with C. Schreiber         1.70       1,428.00
                                        (Winston), N. Peterman (GT), and L.
                                        Krucks (Winston) to discuss sale process
                                        (.8); follow up email to B. Gleason
                                        (Phoenix) and R. NeJame (Phoenix)
                                        summarizing same (.3); email to and from
                                        L. Krucks (Winston) regarding same order
                                        (.3); telephone conference with N.
                                        Peterman (GT) to discuss sale process (.3)
12/13/20       Peter D. Kieselbach      Analyze revisions to proposed sale order       0.90        553.50
12/14/20       Nicholas E. Ballen       Review of Washington Prime and Regency         0.40        220.00
                                        Centers sale objections
12/14/20       Nicholas E. Ballen       Review of Berks sale objection                 0.20        110.00
12/14/20       Danny Duerdoth           Draft certificate of counsel to amend de       0.80        348.00
                                        minimis procedures order.
12/14/20       Danny Duerdoth           Draft notice of de minimis asset sale.         2.10         913.50
12/14/20       Danny Duerdoth           Research treatment of PPP loans in the         3.60       1,566.00
                                        event of change of ownership.
12/14/20       Sara Hoffman             Review email from E. Howe re: sale             0.10         86.00
                                        objection.
12/14/20       Eric J. Howe             Telephone conference with P. Kieselbach        4.30       3,612.00
                                        to discuss sale objections (.4); review and
                                        analyze sale objections (1.6); analyze
                                        issues related to sale closing (2.3)
12/14/20       Eric J. Howe             Telephone conference with N. Peterman          2.70       2,268.00
                                        (GT) and B. Rich (Berger Singerman)
                                        regarding sale process and interested
                                        bidders (.4); telephone conference with B.
                                        Gleason (Phoenix), N. Peterman (GT), and
                                        R. NeJame (FocalPoint) regarding sale
                                        process and interested bidders (.8);
                                        telephone conference with R. NeJame
                                        (FocalPoint), C. Schreiber (W&S),
                                        Mackinac, and lender representatives
                                        regarding sale process (.8); multiple
                                        telephone conferences with N. Peterman to
                                        discuss sale process
12/14/20       Eric J. Howe             Email with R. Gayle (Phoenix) and with R.      0.40        336.00
                                        Nussbaum (SaksTierney) regarding
                                        Paradise Square equipment
12/14/20       Peter D. Kieselbach      Review sale objections (1.5); draft reply      6.40       3,936.00
                                        (3.5); research case law for same (01);
                                        email and telephone correspondence with
                                        counsel for taxing authority regarding sale
                                        objection (.4)
12/14/20       Dennis A. Meloro         Review de minimis sale notice (.1); review     0.30        330.00
                                        approval order (.1) and email with D.
                                        Duerdoth (GT) re: update to same (.1).
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 71 of 92
Invoice No.:      5578625                                                                            Page 69
Matter No.:       157998.010800

Description of Professional Services Rendered

12/14/20       Nancy A. Peterman        Telephone conference with UCC re                 0.20        230.00
                                        sale/transition.
12/14/20       Nancy A. Peterman        Strategy conference with E. Howe re sale         0.50        575.00
                                        transaction and transition services
                                        agreement.
12/14/20       Nancy A. Peterman        Exchange emails with J. Wolf re TSA.             0.20        230.00
12/14/20       Nancy A. Peterman        Review sale objection filed by Blank, class      0.40        460.00
                                        plaintiff.
12/14/20       Nancy A. Peterman        Review and comment on TSA.                       1.40       1,610.00
12/14/20       Jeffrey M. Wolf          Teleconferences with Ms. Peterman (GT)           1.30       1,293.50
                                        re: asset sale matters (.3). Conference call
                                        with Ms. Peterman (GT), Mr. Howe (GT),
                                        Mr. Gleason (Phoenix), Mr. Nejame
                                        (Phoenix) re: TriArtisan and Planet
                                        Hollywood bids and status of lender
                                        transaction (.5). Conference call with
                                        lender group, Messrs. Nejame (Phoenix),
                                        Gleason (Phoenix), Ms. Peterman (GT) and
                                        Mr. Howe (GT), Mr. Schreiber (Winston)
                                        re: competing offers (.5).
12/15/20       Nicholas E. Ballen       Review of draft committee objection to           0.20        110.00
                                        sale
12/15/20       Nicholas E. Ballen       Drafting of summaries of certain sale and        0.60        330.00
                                        adequate assurance objections
12/15/20       Danny Duerdoth           Draft reply to objection of Rick Berks et al.    3.50       1,522.50
12/15/20       Danny Duerdoth           Research whether membership agreements           6.00       2,610.00
                                        are considered executory contracts.
12/15/20       Sara Hoffman             Emails to E. Howe (GT) re: draft notice of       0.20        172.00
                                        cancellation of auction and designation of
                                        successful bidder (0.1); revise draft notice
                                        of cancellation of auction and designation
                                        of successful bidder (0.1).
12/15/20       Sara Hoffman             Prepare notice of filing sale order (0.6);       1.90       1,634.00
                                        coordinate filing of (a) notice of
                                        cancellation of auction and designation of
                                        successful bidder and (b) filing of proposed
                                        sale order and related notice (0.4); review
                                        confirmation emails re: filing of notices
                                        (0.2); coordinate service of notice of
                                        cancellation of auction with DRC (0.5);
                                        provide as-filed copy of proposed sale
                                        order to P. Kieselbach (0.1); provide as-
                                        filed copy of proposed sale order to
                                        lenders' counsel (0.1).
12/15/20       Eric J. Howe             Telephone conferences (two) with P.              4.60       3,864.00
                                        Kieselbach to discuss sale objections (.7);
                                        review and analyze sale objections filed by
                                        class action plaintiff, Stross parties, and
                                        multiple landlords (3.9)
12/15/20       Eric J. Howe             Telephone conference with N. Peterman            0.90        756.00
                                        (GT) to discuss sale issues (.4); telephone
                                        conference with B. Gleason (Phoenix), P.
                                        Corrie (YouFit), N. Peterman (GT) and J.
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 72 of 92
Invoice No.:      5578625                                                                          Page 70
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        Wolfe (GT) to discuss sale process and
                                        related issues (.5)
12/15/20       Eric J. Howe             Review and revise sale order and notice of     0.60        504.00
                                        filing same
12/15/20       Eric J. Howe             Review background information related to       0.90        756.00
                                        class action lawsuit
12/15/20       Eric J. Howe             Review and comment on notice of auction        0.50        420.00
                                        cancellation
12/15/20       Eric J. Howe             Telephone conference with B. Gleason           0.30        252.00
                                        (Phoenix) regarding membership
                                        agreements
12/15/20       Eric J. Howe             Telephone conference with C. Schrieber         0.50        420.00
                                        (W&S) to discuss sale objections and other
                                        case issues
12/15/20       Peter D. Kieselbach      Review sale objections (1.5); research        11.70       7,195.50
                                        issues relating to same (1.6); revise
                                        omnibus reply to sale objections (7); email
                                        correspondence with counsel for taxing
                                        authority and landlords regarding sale
                                        objections (.5); analyze issues relating to
                                        service of auction cancellation notice (.1)
12/15/20       Dennis A. Meloro         Review, finalize, and file notice of           0.30        330.00
                                        cancellation of auction and designation of
                                        stalking horse bidder as successful bidder.
12/15/20       Dennis A. Meloro         Review, finalize, file notice of proposed      1.30       1,430.00
                                        sale order and proposed sale order.
12/15/20       Nancy A. Peterman        Exchange emails with UCC counsel,              0.40        460.00
                                        Lenders counsel, client re sale process.
12/15/20       Nancy A. Peterman        Strategy conference with E. Howe re sale       0.40        460.00
                                        process generally.
12/15/20       Nancy A. Peterman        Telephone conference with E. Howe and          0.40        460.00
                                        R. NeJames re bidders and how to move
                                        forward potential competing bids.
12/15/20       Nancy A. Peterman        Telephone conference with P. Corrie and        0.70        805.00
                                        B. Gleason re sale status and TSA.
12/15/20       Nancy A. Peterman        Telephone conference with C. Schreiber re      0.40        460.00
                                        competing bids.
12/15/20       Nancy A. Peterman        Telephone conference with C. Schreiber re      0.30        345.00
                                        sale objections.
12/15/20       Nancy A. Peterman        Telephone conference with E. Howe re sale      0.30        345.00
                                        hearing strategy/reply to objections.
12/15/20       Jeffrey M. Wolf          Conference call with Mr. Gleason               0.80        796.00
                                        (Phoenix), Mr. Howe (GT), Mses.
                                        Peterman (GT) and Collie re: lender credit
                                        bid and sale process (.6) follow up with GT
                                        team re same (.2).
12/16/20       Nicholas E. Ballen       Correspondence with P. Kieselbach re           0.10         55.00
                                        landlord sale objections and with N.
                                        McCullagh (Spotts Fain) and J. Lemkin
                                        (Stark) re combined discussion re sale and
                                        cure objections
12/16/20       Nicholas E. Ballen       Correspondence with S. Hoffman (GT) and        0.20        110.00
                                        directions to Donlin team re service of
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 73 of 92
Invoice No.:      5578625                                                                            Page 71
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        notice of cancellation of auction
12/16/20       Danny Duerdoth           Draft reply to objection of Rick Berks et al.    3.50       1,522.50
12/16/20       Danny Duerdoth           Legal research whether agreements subject        2.20         957.00
                                        of Berks et al. objection are executory
                                        contracts.
12/16/20       Danny Duerdoth           Summarize rights under agreements subject        2.30       1,000.50
                                        to the objection of Rick Berks et al. insert.
12/16/20       Danny Duerdoth           Conference with N. Peterman (GT), E.             1.30        565.50
                                        Howe (GT), S. Hoffman (GT), P.
                                        Kieselbach (GT), N. Ballen (GT), and P.
                                        Wu (GT) re: objections and sale hearing.
12/16/20       Sara Hoffman             Review of summary chart re: sale                 2.30       1,978.00
                                        objections (0.2); review certain sale
                                        objections (0.8); call with N. Peterman, J.
                                        Wolf, E. Howe, P. Kieselbach, N. Ballen,
                                        D. Duerdoth and P. Wu re: same (1.3).
12/16/20       Sara Hoffman             Call with N. Ballen (GT) re: notice of           0.20        172.00
                                        cancellation of auction and resolution of
                                        cure objections.
12/16/20       Eric J. Howe             Telephone conference with C. Schrieber           0.40        336.00
                                        (W&S) to discuss sale issues
12/16/20       Eric J. Howe             Telephone conference with GT Team (N.            1.60       1,344.00
                                        Peterman, J. Wolf (partial) and P.
                                        Kieselbach and W&S team (C. Schreiber,
                                        J. Barry, and L. Krucks) regarding sale,
                                        transition, and sale objections
12/16/20       Eric J. Howe             Email correspondence with multiple               1.30       1,092.00
                                        objecting parties regarding revisions to sale
                                        order
12/16/20       Eric J. Howe             Telephone conference with GT team (N.            1.30       1,092.00
                                        Peterman, J. Wolf, N. Ballen, D. Duerdoth,
                                        and P. Kieselbach) to plan for sale and
                                        transition, and objections to sale
12/16/20       Eric J. Howe             Review and revise reply in support of sale       4.10       3,444.00
                                        motion
12/16/20       Eric J. Howe             Analyze issues related to sale objections        2.10       1,764.00
12/16/20       Peter D. Kieselbach      Revise omnibus reply (9.5); analyze issues      12.10       7,441.50
                                        relating to sale motion (1); telephone
                                        correspondence with lenders' counsel
                                        regarding same (1.6)
12/16/20       Dennis A. Meloro         Call with GT (N. Peterman, E. Howe),             1.50       1,650.00
                                        lenders (C. Schreiber and J. Barry) re: sale
                                        objections, proposed responses, and related
                                        issues.
12/16/20       Nancy A. Peterman        Telephone conference with Winston &              1.50       1,725.00
                                        Strawn team, E. Howe, J. Wolf re sale,
                                        transition issues.
12/16/20       Nancy A. Peterman        Telephone conference with B. Gleason, E.         0.60        690.00
                                        Howe re sale issues.
12/16/20       Jeffrey M. Wolf          Conference call re: sale order and               1.80       1,791.00
                                        objections and transition of assets to
                                        lenders (.7). Conference call with Winston
                                        and GT team re: sale objections and
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 74 of 92
Invoice No.:      5578625                                                                           Page 72
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        TSA/Operating Agreement logistics (.9).
                                        E-communication with Mr. Gleason
                                        (Phoenix) re: operating transition matters.
12/16/20       Patrick Wu               Review sale objections and update               1.80        900.00
                                        summary chart
12/17/20       Nicholas E. Ballen       Review (0.30) of case file, cure schedule       0.40        220.00
                                        and existing agreements for separate PIU
                                        agreement with Jason Stross and related
                                        correspondence (0.10) with E. Howe and
                                        D. Duerdoth (GT)
12/17/20       Danny Duerdoth           Research whether agreements with anti-          4.40       1,914.00
                                        assignment provisions can be assigned
                                        under section 363
12/17/20       Eric J. Howe             Revise reply in support of sale motion          6.00       5,040.00
                                        (3.7); telephone conferences (3-4) with P.
                                        Kieselbach to discuss strategy related to
                                        reply to sale objections (.8); review and
                                        comment on declaration of B. Gleason in
                                        support of sale motion (.7); telephone
                                        conference with B. Gleason regarding sale
                                        motion and declaration (.4); review and
                                        analyze lender comments to sale pleadings
                                        (.4)
12/17/20       Eric J. Howe             Telephone conference with T. Guifoyle           2.90       2,436.00
                                        (Blank Rome) and N. Peterman (GT) to
                                        discuss Stross/Berks' sale objection (.5);
                                        research regarding legal issues raised in
                                        sale objections (2.4)
12/17/20       Peter D. Kieselbach      Revise omnibus reply regarding sale             6.50       3,997.50
                                        motion
12/17/20       Peter D. Kieselbach      Analyze issues relating to sale motion          1.50        922.50
12/17/20       Peter D. Kieselbach      Draft sale declarations for R. NeJame and       1.50        922.50
                                        B. Gleason
12/17/20       Peter D. Kieselbach      Email correspondence with counsel for           0.20        123.00
                                        landlords
12/17/20       Dennis A. Meloro         Review draft reply and Gleason declaration      0.90        990.00
                                        in support of sale.
12/17/20       Dennis A. Meloro         Review Berks and Stross parties' sale           0.80        880.00
                                        objection, analysis of certain agreements in
                                        connection with reply to same.
12/17/20       Dennis A. Meloro         Call (.3), emails (.3) with E. Howe re:         0.60        660.00
                                        sealing issues in connection with sale reply
                                        and hearing.
12/17/20       Nancy A. Peterman        Telephone conference with C. Schreiber re       0.50        575.00
                                        UCC settlement discussions.
12/17/20       Nancy A. Peterman        Telephone conference with C. Schreiber re       0.20        230.00
                                        update on resolution with UCC.
12/17/20       Nancy A. Peterman        Telephone conference with E. Howe re            0.40        460.00
                                        noncompete issues (Strouss/Berks).
12/17/20       Nancy A. Peterman        Draft email to B. Gleason re transition         0.40        460.00
                                        process/management meetings.
12/17/20       Nancy A. Peterman        Telephone conference with C. Schreiber          0.60        690.00
                                        and E. Howe re strategy for addressing sale
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 75 of 92
Invoice No.:      5578625                                                                            Page 73
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        objections.
12/17/20       Nancy A. Peterman        Revise and comment on reply brief.               1.00       1,150.00
12/17/20       Jeffrey M. Wolf          Attention to sale objections (.4). E-            1.00         995.00
                                        communication with Winston and GT team
                                        re: TSA (.3). Preliminary review of TSA
                                        (.3).
12/17/20       Patrick Wu               Review sale objections and update chart          1.70        850.00
                                        summarizing same
12/18/20       Nicholas E. Ballen       Follow-up call with J. Lemkin (Stark) re         0.30        165.00
                                        sale and adequate assurance objection
12/18/20       Wendy Cathers            Finalize and circulate the Declaration of        0.50        157.50
                                        Brian Gleason in Support of Sale Motion
                                        (.1); file Declaration of Brian Gleason with
                                        the Court (.2); file Debtors' Omnibus Reply
                                        in Support of Sale Motion with the Court
                                        (.2).
12/18/20       Eric J. Howe             Telephone conference with N. Peterman            5.60       4,704.00
                                        (GT), J. Wolf (GT), and B. Gleason to
                                        discuss sale issues, including TSA (.7);
                                        telephone conference with B. Gleason
                                        (CRO) to discuss declaration in support of
                                        sale motion (.4); telephone conference with
                                        C. Schreiber (W&S) to discuss sale issues
                                        (.3); review and revise reply in support of
                                        sale motion (2.4); multiple telephone
                                        conferences (2-3) with P. Kieselbach to
                                        discuss reply and declarations in support of
                                        sale (.7); analyze issues related to
                                        executory contracts (.4); telephone
                                        conference with N. Ballen regarding
                                        creditor inquiries (.3); email
                                        correspondence with S. Andron, counsel to
                                        Broward county and B. Weller, counsel for
                                        Texas taxing authorities, regarding
                                        objection resolutions (.4)
12/18/20       Peter D. Kieselbach      Revise and finalize omnibus reply (4);           5.70       3,505.50
                                        revise and finalize B. Gleason declaration
                                        (.5); revise R. NeJame declaration (.5);
                                        email and telephone correspondence
                                        landlord counsel regarding sale issues (.3);
                                        analyze issues relating to service of reply
                                        (.1); analyze issues relating to sale hearing
                                        strategy (.3)
12/18/20       Dennis A. Meloro         Review reply in support of sale, supporting      1.20       1,320.00
                                        declaration, and related documents, prepare
                                        for filing.
12/18/20       Nancy A. Peterman        Review reply brief.                              0.70        805.00
12/18/20       Nancy A. Peterman        Review B. Gleason affidavit in support of        0.50        575.00
                                        sale process/reply.
12/18/20       Nancy A. Peterman        Review R. NeJames affidavit in support of        0.40        460.00
                                        sale process.
12/18/20       Nancy A. Peterman        Exchange emails with C. Schreiber re             0.40        460.00
                                        settlement with committee.
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 76 of 92
Invoice No.:      5578625                                                                            Page 74
Matter No.:       157998.010800

Description of Professional Services Rendered

12/18/20       Nancy A. Peterman        Exchange emails with C. Schreiber re             0.20        230.00
                                        transition issues.
12/18/20       Jeffrey M. Wolf          Review and markup draft Transition               3.80       3,781.00
                                        Services Agreement and review APA (2.1).
                                         Conference call with Ms. Peterman (GT),
                                        Mr. Howe (GT) (.4) and conference call
                                        with Ms. Peterman (GT), Messrs. Howe
                                        (GT) and Gleason (Phoenix) (.7) re: asset
                                        sale, closing and transition of assets to
                                        lenders. Teleconference with Mr. Bigloo
                                        (GT) (.1), teleconference with Mr.
                                        Daddario (.5) re: TSA and asset sale.
12/19/20       Nicholas E. Ballen       Follow-up with K. Doyle and M. Karbiner          0.20        110.00
                                        (Phoenix) re draft MOR
12/19/20       Eric J. Howe             Telephone confence with C. Schreiber             2.60       2,184.00
                                        (W&S), L. Krucks (W&S), N. Peterman
                                        (GT), and J. Wolf (GT) to discuss sale
                                        issues, including TSA (.9); telephone
                                        conference with J. Wolf, N. Peterman, and
                                        T. Woodman (all GT) regarding insurance
                                        issues related to sale transation (.7); draft
                                        proposed sale order revisions to resolve
                                        Birks/Stross objection (.4); email to L.
                                        Krucks regarding sale order revisions (.3);
                                        review proposed sale order changes
                                        regarding taxing authority objections (.4)
12/19/20       Peter D. Kieselbach      Email correspondence with counsel for            0.20        123.00
                                        landlord regarding sale and lease issues
12/19/20       Dennis A. Meloro         Review lenders' reply and joinder in             0.10        110.00
                                        support of sale.
12/19/20       Nancy A. Peterman        Telephone conference with T. Woodman re          0.50        575.00
                                        D&O insurance issues during transition
                                        period.
12/19/20       Nancy A. Peterman        Telephone conference with Winston team,          0.70        805.00
                                        E. Howe re upcoming sale hearing and
                                        strategy for addressing objections.
12/19/20       Nancy A. Peterman        Follow-up strategy call with E. Howe re          0.40        460.00
                                        sale hearing.
12/19/20       Nancy A. Peterman        Draft email to client re TSA issues.             0.30         345.00
12/19/20       Jeffrey M. Wolf          Review and comment on TSA (1.4).                 2.10       2,089.50
                                        Exchange emails with GT team re same
                                        (.2). Conference call with Mr. Schreiber
                                        (Winston), Ms. Peterman (GT), Mr. Howe
                                        (GT) regarding same (.5).
12/20/20       Nicholas E. Ballen       Search for certain employee benefit              0.30        165.00
                                        contracts and related documentation
12/20/20       Danny Duerdoth           Research transition service agreements in        3.20       1,392.00
                                        363 sales.
12/20/20       Sara Hoffman             Emails with buyer's counsel re: requested        0.20        172.00
                                        documents.
12/20/20       Eric J. Howe             Telephone conference with J. Wolf (GT),          2.40       2,016.00
                                        N. Peterman (GT), and G. Daddario (GT)
                                        to discuss transition services agreement
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 77 of 92
Invoice No.:      5578625                                                                           Page 75
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        (.8); review mark up to TSA (.3); review
                                        proposed sale order changes from counsel
                                        to landlords (.4); email correspondence
                                        with L. Krucks (W&S) regarding sale
                                        order (.3); analyze issues related to TSA
                                        (.6)
12/20/20       Peter D. Kieselbach      Revise R. NeJame supplemental sale              0.20        123.00
                                        declaration
12/20/20       Nancy A. Peterman        Participate in call with J. Wolf, E. Howe re    1.00       1,150.00
                                        TSA.
12/20/20       Nancy A. Peterman        Telephone conference with J. Wolf re TSA        0.30        345.00
                                        issues/DIP financing issues.
12/20/20       Nancy A. Peterman        Telephone conference with B. Gleason re         0.60        690.00
                                        sale/transition issues.
12/20/20       Nancy A. Peterman        Telephone conference with C. Schreiber re       0.50        575.00
                                        TSA, sale closing, DIP financing
                                        extension.
12/20/20       Jeffrey M. Wolf          Conference call with Messrs. Daddario,          3.50       3,482.50
                                        Howe, Ms. Peterman re: TSA (.6) and
                                        follow up with Ms. Peterman (.3). Review
                                        and revise TSA and related discussions
                                        with Ms. Peterman and Mr. Daddario (2.6).
12/20/20       Patrick Wu               Review employee benefit plans on Datasite       1.20        600.00
                                        (0.5); e-mail S. Hoffman and N. Ballen
                                        employee benefit plans (0.1); cross-check
                                        employee benefit plans on Datasite with
                                        the employee benefit plans from Phoenix
                                        (0.6)
12/21/20       Nicholas E. Ballen       Review of latest draft of proposed sale         0.20        110.00
                                        order and recent revisions thereto
12/21/20       Nicholas E. Ballen       Summary of service/notice done for              0.20        110.00
                                        bidding procedures motion and
                                        sale/auction notice
12/21/20       Nicholas E. Ballen       Review of Jason Blank sale objection reply      0.20        110.00
12/21/20       Nicholas E. Ballen       Review of new proposed landlord revisions       0.30        165.00
                                        to the sale order
12/21/20       Nicholas E. Ballen       Circulation of latest draft proposed sale       0.20        110.00
                                        order to counsel for certain landlords
12/21/20       Eric J. Howe             Review and analyze additional Jason Blank       1.30       1,092.00
                                        objection (.5); telephone conference with
                                        C. Schreiber to discuss Jason Blank
                                        objection (.4); telephone conference with
                                        T. Guilfoyle (Blank Rome), counsel for
                                        Birks/Stross, regarding sale objection (.4)
12/21/20       Eric J. Howe             Review and analyze proposed APA                 0.60        504.00
                                        amendment
12/21/20       Eric J. Howe             Prepare for sale hearing, including research    3.20       2,688.00
                                        regarding legal issues related thereto
12/21/20       Eric J. Howe             Telephone conference with N. Peterman to        0.80        672.00
                                        discuss sale hearing and other case issues
12/21/20       Eric J. Howe             Review and comment on R. NeJame                 0.30        252.00
                                        declaration in support of sale
12/21/20       Eric J. Howe             Analyze issues related to service of sale       0.30        252.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 78 of 92
Invoice No.:      5578625                                                                           Page 76
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        motion
12/21/20       Eric J. Howe             Telephone conference with P. Corrie             1.60       1,344.00
                                        (independent manager), B. Gleason (CRO),
                                        B. Marsh (GT), N. Peterman (GT), and J.
                                        Wolf (GT) to discuss sale issues and
                                        strategy (.9); telephone conference with C.
                                        Schreiber (W&S) and L. Krucks (W&S), J.
                                        Wolf (GT), and N. Peterman (GT) to
                                        discuss sale issues (.7)
12/21/20       Eric J. Howe             Review proposed changes to sale order           0.90        756.00
12/21/20       Eric J. Howe             Telephone conferences (three) with P.           0.70        588.00
                                        Kieselbach (GT) to discuss motion in
                                        support of sale
12/21/20       Eric J. Howe             Review and comment on hearing agenda            0.30        252.00
                                        regarding sale motion
12/21/20       Peter D. Kieselbach      Analyze issues related to sale hearing (.8);    8.30       5,104.50
                                        draft motions in furtherance of sale and to
                                        shorten notice periods (7); revise R.
                                        NeJame sale declaration (.1); coordinate
                                        filing and service of same (.1); email and
                                        telephone correspondence with landlord
                                        counsel regarding sale issues (.3)
12/21/20       Dennis A. Meloro         Call with N. Peterman re: sale                  0.60        660.00
                                        hearing/TSA.
12/21/20       Dennis A. Meloro         Review supplemental NeJame declaration          0.10        110.00
                                        in support of sale, prepare for filing.
12/21/20       Nancy A. Peterman        Analyze lease amendment issues and              0.40        460.00
                                        impact on sale transaction.
12/21/20       Nancy A. Peterman        Determine open issues/risks on TSA for          0.90       1,035.00
                                        upcoming board meeting.
12/21/20       Nancy A. Peterman        Review APA amendment.                           0.30         345.00
12/21/20       Nancy A. Peterman        Continue to prepare for sale hearing.           1.50       1,725.00
12/21/20       Jeffrey M. Wolf          Conference call with Messrs. Gleason            2.80       2,786.00
                                        (Phoenix), Howe (GT), March (GT),
                                        Mses. Peterman (GT) and Corrie (YF) re:
                                        sale and TSA matters (1.2). Continued
                                        review and negotiation of TSA (.6).
                                        Conference call with Mr. Schreiber
                                        (Winston), Mses. Kruck (Winston),
                                        Peterman (GT), Mr. Howe (GT) (.6). E-
                                        communication with GT team re: sale of
                                        drafts and lease rejection (.4).
12/22/20       Nicholas E. Ballen       Review (0.20) of draft designation list,        0.50        275.00
                                        follow-up (0.10) with Donlin re revisions
                                        thereto and revisions thereto (0.20)
12/22/20       Nicholas E. Ballen       Review of revised proposed sale orders          0.30        165.00
12/22/20       Nicholas E. Ballen       Request (0.10) to Donlin team re drafting       0.30        165.00
                                        of designation list and call (0.20) with K.
                                        Wagner (Donlin) re designation list
12/22/20       Nicholas E. Ballen       Preparation of notice of filing and exhibits    0.60        330.00
                                        therefor for revised proposed sale order
12/22/20       Sara Hoffman             Review of emails re: de minimis asset           4.10       3,526.00
                                        sale/abandonment procedures (0.2);
               Case 20-12841-MFW           Doc 681-1          Filed 01/25/21         Page 79 of 92
Invoice No.:      5578625                                                                             Page 77
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        prepare summary of timeline/procedures
                                        re: de minimis asset sales/abandonment
                                        (1.3); review draft documents re: de
                                        minimis asset sale notice (0.5); revise same
                                        (0.3); review/reply to emails re:
                                        designation notice (0.3); review email from
                                        counsel to certain taxing authorities re: sale
                                        order (0.1); call with E. Howe re: rejection
                                        motion and inquiry from counsel to certain
                                        taxing authorities re: sale order (0.2); call
                                        with counsel to certain taxing authorities
                                        re: sale order (0.2); email E. Howe and
                                        Winston team re: same (0.1); review of
                                        draft amended agenda (0.1); emails/discuss
                                        contracts re: employee benefit policies
                                        under sale order with P. Wu (0.3); call with
                                        N. Ballen re: same (0.5).
12/22/20       Sara Hoffman             Review emails re: revised proposed sale           0.60        516.00
                                        order (0.5); coordinate with N. Ballen re:
                                        compilation of filing documents (0.1).
12/22/20       Eric J. Howe             Prepare for next day hearing, including           5.20       4,368.00
                                        legal research and analysis regarding same
12/22/20       Eric J. Howe             Telephone conference with N. Peterman             1.20       1,008.00
                                        (GT), J. Wolf (GT), C. Schreiber (W&S)
                                        and J. Krucks (W&S) regarding TSA and
                                        sale issues (.8); telephone conference with
                                        N. Peterman and J. Wolf to discuss TSA
                                        and sale issues (.4)
12/22/20       Eric J. Howe             Telephone conference with E. Monzo,               0.50        420.00
                                        counsel to plaintiff, regarding sale
                                        objection
12/22/20       Eric J. Howe             Draft revisions to transition services            2.10       1,764.00
                                        agreement
12/22/20       Eric J. Howe             Telephone conference with N. Peterman             1.30       1,092.00
                                        (GT) (partial), B. Gleason (CRO) and R.
                                        NeJame (FocalPoint) to discuss sale
                                        hearing (.8) telephone conferences (2) with
                                        J. Wisler, counsel for Cigna, regarding sale
                                        hearing (.5)
12/22/20       Eric J. Howe             Telephone conference with N. Peterman             0.80        672.00
                                        regarding strategy related to sale hearing
12/22/20       Eric J. Howe             Telephone conference with C. Schreiber            1.80       1,512.00
                                        (W&S) and L. Krucks (W&S) regarding
                                        sale order (.5); review and comment on
                                        revisions to sale order (1.3)
12/22/20       Eric J. Howe             Telephone conference with S. Fleischer            0.90        756.00
                                        (Barclay Damon), B. LeHane
                                        (KelleyDrye), P. Weintraub (KelleyDrye),
                                        L. Krucks (W&S), and P. Kieselbach (GT)
                                        to discuss landlord objections
12/22/20       Peter D. Kieselbach      Telephone calls with landlord counsel             5.80       3,567.00
                                        regarding sale issues (1.4); revise motions
                                        in furtherance of sale and to shorten notice
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21          Page 80 of 92
Invoice No.:      5578625                                                                             Page 78
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        (3.2); draft B. Gleason declaration in
                                        support of same (1.1); review proposed
                                        sale order exhibit (.1)
12/22/20       Dennis A. Meloro         Preparation for sale hearing.                     1.80       1,980.00
12/22/20       Dennis A. Meloro         Review revised proposed sale order, file          0.80         880.00
                                        notice of same.
12/22/20       Dennis A. Meloro         Emails with UST and E. Howe re:                   0.20        220.00
                                        revisions to proposed sale order.
12/22/20       Nancy A. Peterman        Analyze insurance issues/options for              0.40        460.00
                                        transition period.
12/22/20       Nancy A. Peterman        Telephone conference with Winston team            0.60        690.00
                                        re sale order, transition issues.
12/22/20       Nancy A. Peterman        Exchange emails with E. Manzo re class            0.20        230.00
                                        action plaintiff’s objection and possible
                                        resolution of same.
12/22/20       Nancy A. Peterman        Participate in call with E. Howe, B.              0.50        575.00
                                        Gleason, R. NeJames re sale hearing prep.
12/22/20       Nancy A. Peterman        Telephone conference with E. Manzo re             0.40        460.00
                                        sale objection and possible resolution of
                                        same.
12/22/20       Nancy A. Peterman        Telephone conference with T. Woodman re           0.40        460.00
                                        insurance questions.
12/22/20       Nancy A. Peterman        Telephone conference with B. Gleason re           0.70        805.00
                                        sale related matters.
12/22/20       Jeffrey M. Wolf          Review sale order (.7). E-communication           1.70       1,691.50
                                        with Ms. Peterman (GT) and Mr. Howe
                                        (GT) re: lease rejection and deminimis
                                        asset sales (.3). Attention to APA and Sale
                                        Order in relation to TSA (.7).
12/23/20       Nicholas E. Ballen       Correspondence with P. Wu and S.                  0.40        220.00
                                        Hoffman (GT) re sale hearing, continuance
                                        thereof and effect going forward
12/23/20       Nicholas E. Ballen       Drafting of proposed notice to members re         0.90        495.00
                                        sale
12/23/20       Sara Hoffman             Review emails re: revisions/proposed              0.90        774.00
                                        revisions to proposed sale order (0.3);
                                        prepare certification of counsel re: entry of
                                        sale order (0.6).
12/23/20       Sara Hoffman             Draft form certification of counsel in            1.30       1,118.00
                                        connection with de minimis asset sales
                                        (0.7); draft proposed form of order for de
                                        minmis asset sales (0.6).
12/23/20       Eric J. Howe             Telephone conference with E. Monzo,               1.50       1,260.00
                                        counsel for Jason Blank, and N. Peterman
                                        (GT) regarding potential resolution of sale
                                        issues (.4); telephone conference with D.
                                        Simonds and C. Bryant (both
                                        HoganLovells) regarding sale issues
                                        following sale hearing (.4); telephone
                                        conference with C. Schreiber (W&S)
                                        regarding sale issues after sale hearing (.3);
                                        telephone conference with B. March, J.
                                        Wolf, and N. Peterman to discuss sale
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 81 of 92
Invoice No.:      5578625                                                                          Page 79
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        hearing (.4)
12/23/20       Eric J. Howe             Review and revise potential notice to          0.90        756.00
                                        members regarding sale
12/23/20       Peter D. Kieselbach      Attend sale hearing (2.3); analyze issues      2.70       1,660.50
                                        relating to sale notice (.4)
12/23/20       Nancy A. Peterman        Draft email update to B. Gleason, P. Corrie    0.30        345.00
                                        re sale hearing and TSA.
12/23/20       Nancy A. Peterman        Telephone conference with B. March, J.         0.40        460.00
                                        Wolf, E. Howe re sale hearing and next
                                        steps.
12/23/20       Nancy A. Peterman        Telephone conference with P. Corrie re         0.30        345.00
                                        update on sale hearing/process.
12/23/20       Nancy A. Peterman        Discussions with Winston team throughout       0.70        805.00
                                        day regarding resolution of outstanding
                                        sale issues.
12/23/20       Nancy A. Peterman        Consider options for addressing Court’s        0.70        805.00
                                        and objector’s issues regarding
                                        Membership agreements and assignment of
                                        same.
12/23/20       Nancy A. Peterman        Telephone conference with B. Gleason re        0.40        460.00
                                        options for membership agreements/notice.
12/23/20       Nancy A. Peterman        Draft email response to UCC counsel re         0.10        115.00
                                        status of sale issues.
12/23/20       Nancy A. Peterman        Telephone conference with E. Monzo re          0.20        230.00
                                        outstanding objection.
12/23/20       Jeffrey M. Wolf          E-communication and teleconferences with       0.70        696.50
                                        Ms. Peterman (GT), Ms. Corrie (YF),
                                        Messrs. Howe (GT), March (GT) and
                                        Gleason (Phoenix) re: sale hearing and
                                        strategy.
12/23/20       Patrick Wu               Analyze insurance policies and contracts       3.10       1,550.00
                                        for the employment benefit plans (1.7),
                                        correspondence with M. Steinman (Hogan
                                        Lovells) and C. Bryant (Hogan Lovells)
                                        regarding the same (0.3), confer with D.
                                        Mayer (YouFit) regarding the same (0.5);
                                        analyze schedules of assets and liabilities
                                        regarding employee benefits (0.3); analyze
                                        the asset purchase agreement regarding the
                                        employee benefits (0.3)
12/23/20       Patrick Wu               Draft the notice of continued hearing for      1.60        800.00
                                        the sale motion (0.9); analyze the
                                        disclosure schedules to the APA (0.7)
12/24/20       Eric J. Howe             Telephone conference with C. Schreiber         0.20        168.00
                                        (W&S), G. Gartland (W&S), N. Peterman
                                        (GT), and B. Gleason (CRO) to discuss
                                        sale issues
12/24/20       Eric J. Howe             Telephone conference with D. Mayer             0.30        252.00
                                        (CFO), insurance broker, L, Krucks
                                        (W&S), and M. Steinman (Hogan Lovells)
                                        regarding insurance issues
12/24/20       Eric J. Howe             Revise member notice                           0.40        336.00
12/24/20       Eric J. Howe             Review proposed sale order                     0.70        588.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 82 of 92
Invoice No.:      5578625                                                                            Page 80
Matter No.:       157998.010800

Description of Professional Services Rendered

12/24/20       Dennis A. Meloro         Review updated draft of proposed sale            0.40        440.00
                                        order.
12/24/20       Dennis A. Meloro         Call with N. Peterman re: open sale issues.      0.30        330.00
12/24/20       Patrick Wu               Analyze the disclosure schedules to the          1.60        800.00
                                        APA (0.9) analyze the LTD policy (0.3);
                                        confer with M. Steinman (Hogan Lovells),
                                        K. Miramadi (Mackinac), L. Maro
                                        (Cundy), D. Mayer (YouFit), E. Howe, and
                                        N. Ballen regarding insurance policis
                                        issues (0.4)
12/26/20       Avi Benayoun             Draft and review multiple correspondence         0.30        186.00
                                        re proposed Arizona draft sale.
12/26/20       Eric J. Howe             Review and revise proposed sale order            0.90         756.00
12/26/20       Eric J. Howe             Review and revise notice to members and          1.80       1,512.00
                                        notice regarding challenge period (1.4);
                                        analyze issues related to member notice
                                        (.4)
12/26/20       Eric J. Howe             Telephone conference with N. Peterman to         0.40        336.00
                                        discuss multiple sale issues
12/26/20       Eric J. Howe             Analyze issues related to de minimis asset       0.30        252.00
                                        sales
12/26/20       Dennis A. Meloro         Review revised proposed sale order.              0.20        220.00
12/26/20       Nancy A. Peterman        Telephone conference with E. Howe re             0.40        460.00
                                        open items for sale hearing and DIP
                                        financing extension and strategy for
                                        addressing same.
12/26/20       Nancy A. Peterman        Review and respond to email from E.              0.30        345.00
                                        Howe re sale of membership lists at
                                        rejected locations.
12/26/20       Nancy A. Peterman        Review and comment on revised sale               0.40        460.00
                                        order.
12/26/20       Jeffrey M. Wolf          Attention to sale order (.2). E-                 0.40        398.00
                                        communicaiton with Messrs. Howe (GT),
                                        Gleason (Phoenix), Ms. Peterman (GT),
                                        Mr. March (GT) (.2).
12/27/20       Danny Duerdoth           Revise COC amending de minimis asset             0.30        130.50
                                        sale order.
12/27/20       Danny Duerdoth           Revise form of omnibus rejection motion.         0.40        174.00
12/27/20       Danny Duerdoth           Draft notice of de minimis sale of assets for    1.70        739.50
                                        AZ clubs.
12/27/20       Danny Duerdoth           Draft COC of de minimis sale of assets for       0.40        174.00
                                        AZ clubs.
12/27/20       Danny Duerdoth           Revise second omnibus motion for                 0.50        217.50
                                        rejection of executory contracts and leases.
12/27/20       Danny Duerdoth           Draft proposed order of de minimis sale of       0.60        261.00
                                        assets for AZ clubs.
12/27/20       Sara Hoffman             Review emails from R. Gayle and E. Howe          0.50        430.00
                                        re: desired draft sales (0.3); emails with D.
                                        Duerdoth re: preparation of requisite
                                        notice, certification of counsel and
                                        proposed order (0.1); review of draft
                                        notice, certification of counsel and
                                        proposed order (0.1).
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 83 of 92
Invoice No.:      5578625                                                                            Page 81
Matter No.:       157998.010800

Description of Professional Services Rendered

12/27/20       Eric J. Howe             Draft purchase agreement related to de           1.70       1,428.00
                                        minimis asset sale of membership drafts
                                        (1.3); email with R. Gayle (Phoenix)
                                        regarding membership draft sale (.4)
12/27/20       Eric J. Howe             Review revisions to sale order (.5); draft       4.10       3,444.00
                                        notice of filing for revised proposed sale
                                        order (1.5); multiple rounds of revisions to
                                        sale order (2.1)
12/27/20       Eric J. Howe             Telephone conferences (2-3) with C.              1.30       1,092.00
                                        Schreiber (W&S) regarding next day sale
                                        hearing and potential resolutions (.8);
                                        telephone conference with N. Peterman
                                        (GT) regarding next day sale hearing (.5)
12/27/20       Eric J. Howe             Revise member notice and draft objection         1.40       1,176.00
                                        instructions
12/27/20       Dennis A. Meloro         Review/revise certification and proposed         0.30        330.00
                                        amended de minimis asset procedures
                                        order.
12/27/20       Dennis A. Meloro         Review revised proposed sale order, revise       0.90        990.00
                                        notice of same, file notice and exhbits (.8);
                                        emails with E. Howe and N. Peterman re:
                                        same (.1).
12/27/20       Nancy A. Peterman        Review and comment on various sale order         0.80        920.00
                                        comments from Blank, puntative members’
                                        representative and Lenders’ counsel.
12/27/20       Nancy A. Peterman        Strategy conference with E. Howe re sale         0.80        920.00
                                        hearing and open issues.
12/27/20       Nancy A. Peterman        Review and comment on draft notice re 75         0.20        230.00
                                        day investigation period.
12/27/20       Nancy A. Peterman        Review and comment on draft notice to            0.20        230.00
                                        members re sale of membership rights.
12/28/20       Nicholas E. Ballen       Revisions to member sale notice                  0.60        330.00
12/28/20       Nicholas E. Ballen       Instructions to A. Logan (Donlin) re             0.20        110.00
                                        revisions to members sale notice web page
12/28/20       Nicholas E. Ballen       Proof of mock up of member sale objection        0.30        165.00
                                        filing instructions on case web page
12/28/20       Danny Duerdoth           Revise notice of de minimis sale of assets       0.70        304.50
                                        for Manatee Investments.
12/28/20       Danny Duerdoth           Revise notice of de minimis sale of assets       2.20        957.00
                                        for AZ clubs.
12/28/20       Danny Duerdoth           Revise COC amending de minimis asset             0.20         87.00
                                        sale order.
12/28/20       Danny Duerdoth           Revise second omnibus motion for                 0.90        391.50
                                        rejection of executory contracts and leases.
12/28/20       Sara Hoffman             Review emails re: revised proposed sale          2.20       1,892.00
                                        order (0.5); update draft certification of
                                        counsel re: entry of sale order (0.8); draft
                                        certification of counsel re: motion to
                                        amend DIP credit agreement (0.9).
12/28/20       Eric J. Howe             Telephone conference with E. Monzo,              0.80        672.00
                                        counsel for Jason Blank, and C. Schreiber
                                        (W&S) to discuss potential resolution of
                                        sale objection (.5); follow up emails with
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21         Page 84 of 92
Invoice No.:      5578625                                                                            Page 82
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        E. Monzo and C. Schreiber regarding
                                        potential resolution (.3)
12/28/20       Eric J. Howe             Review and comment certifications of             0.90        756.00
                                        counsel and revised orders regarding sale
                                        order and order extending DIP financing
12/28/20       Eric J. Howe             Emails with S. Fleischer and other landlord      0.40        336.00
                                        counsel regarding resolution of sale
                                        objections
12/28/20       Eric J. Howe             Conference with P. Kieselbach (GT) to            0.30        252.00
                                        discuss legal research regarding sale
                                        objections
12/28/20       Eric J. Howe             Review and revise purchase agreements            0.90        756.00
                                        regarding Arizona draft sales
12/28/20       Eric J. Howe             Multiple (2-3) telephone conferences with        0.80        672.00
                                        C. Schreiber (W&S) regarding sale hearing
12/28/20       Peter D. Kieselbach      Revise and finalize sale order and exhibits      3.40       2,091.00
                                        (1); revise certificate of counsel for same
                                        (.5); revise and finalize proposed order
                                        regarding DIP extension (.3); revise
                                        certificate of counsel regarding same (.3);
                                        analyze issues relating to sale and member
                                        notice period (1); analyze issues relating to
                                        landlord request for adequate assurance
                                        information (.4)
12/28/20       Nancy A. Peterman        Strategy conference with E. Howe re next         0.60        690.00
                                        steps (sale hearing to closing).
12/29/20       Nicholas E. Ballen       Call with E. Howe re member sale notice          0.10         55.00
12/29/20       Nicholas E. Ballen       Coordination of transmission and posting         0.80        440.00
                                        of member sale notice and instructions,
                                        with R. Gayle (Phoenix), A. Logan
                                        (Donlin) and E. Howe (GT)
12/29/20       Nicholas E. Ballen       Review of informal member sale objections        0.10         55.00
12/29/20       Danny Duerdoth           Revise notice of de minimis sale of assets       1.30        565.50
                                        for AZ clubs.
12/29/20       Danny Duerdoth           Revise COC re: order authorizing sale of         0.40        174.00
                                        de minimis sale of assets for AZ clubs.
12/29/20       Danny Duerdoth           Revise form COC requesting entry of order        0.50        217.50
                                        authorizing de minimis asset sale.
12/29/20       Eric J. Howe             Telephone conference with N. Ballen to           0.60        504.00
                                        discuss sale notices (.3); review and
                                        comment on final sale notices (.3)
12/29/20       Eric J. Howe             Review multiple member sale objections           0.40        336.00
12/29/20       Eric J. Howe             Review legal issues research regarding sale      0.70        588.00
                                        and potential objections
12/29/20       Eric J. Howe             Analyze multiple issues related to               0.60        504.00
                                        transition services agreement
12/29/20       Eric J. Howe             Telephone conference with H. McCullum            1.00        840.00
                                        to discuss de minimis asset sale (.1);
                                        telephone conference with D. Meloro to
                                        discuss de minimis asset sales (.4);
                                        telephone conference with R. Gayle to
                                        discuss lease rejections and de minimis
                                        asset sales (.5)
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21        Page 85 of 92
Invoice No.:      5578625                                                                            Page 83
Matter No.:       157998.010800

Description of Professional Services Rendered

12/29/20       Eric J. Howe             Multiple revisions to notice of Arizona          0.40        336.00
                                        draft sale
12/29/20       Dennis A. Meloro         Finalize and file certification and proposed     0.30        330.00
                                        order re: amended de minimis asset
                                        procedures (.2); upload order for signature
                                        (.1).
12/29/20       Dennis A. Meloro         Review, finalize, file notice and                0.60        660.00
                                        certification and upload proposed order on
                                        de minimis asset sale (.4); call with E.
                                        Howe re: same (.2).
12/29/20       Nancy A. Peterman        Telephone conference with E. Howe re             0.20        230.00
                                        customer notices.
12/29/20       Patrick Wu               Analyze the Sale Order (0.6); review             1.40        700.00
                                        objections to sale of membership assets
                                        (0.8)
12/30/20       Nicholas E. Ballen       Review of member sale objections                 0.30        165.00
12/30/20       Nicholas E. Ballen       Revisions to member sale objection chart         0.30        165.00
12/30/20       Danny Duerdoth           Revise notice of de minimis sale of assets       0.50        217.50
                                        for Manatee Investments.
12/30/20       Eric J. Howe             Email correspondence with R. Gayle               0.40        336.00
                                        (Phoenix) regarding draft sales (.2); email
                                        to D. Duerdoth (GT) regarding Arizona
                                        equipment sale notice (.2)
12/30/20       Eric J. Howe             Telephone conference with B. Gleason             0.90        756.00
                                        (CRO) regarding member sale objections
                                        (.3); telephone conference with C.
                                        Schreiber (W&S) regarding member
                                        objections and potential objection from
                                        Jason Blank (.6)
12/30/20       Eric J. Howe             Telephone conference with P. Kieselbach          1.10        924.00
                                        regarding legal research regarding member
                                        objections (.3); analyze issues related to
                                        member objections (.8)
12/30/20       Peter D. Kieselbach      Analyze issues relating to J. Blank sale         0.40        246.00
                                        objection
12/30/20       Dennis A. Meloro         Review, file notice of de minimis asset sale     0.30        330.00
                                        (Manatee) (.2); email with D. Duerdoth re:
                                        service of notice (.1).
12/30/20       Patrick Wu               Analyze objections to sale of membership         1.60        800.00
                                        assets (1.5); analyze sale order (0.1)
12/31/20       Patrick Wu               Analyze objections to sale of membership         1.50        750.00
                                        assets (0.4); analyze sale order (0.8);
                                        analyze amendment to de minimis assets
                                        order filed (0.3)

                                                                    Total Hours:       382.60

                                                                                Total Amount:   $ 289,005.00
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 86 of 92
Invoice No.:     5578625                                                                       Page 84
Matter No.:      157998.010800

Description of Professional Services Rendered

TIMEKEEPER SUMMARY FOR TASK CODE 838,

        SALE OF PROPERTY

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Avi Benayoun                                       0.30                620.00               186.00
Eric J. Howe                                     115.60                840.00            97,104.00
Dennis A. Meloro                                  14.50              1,100.00            15,950.00
Nancy A. Peterman                                 38.70              1,150.00            44,505.00
Jeffrey M. Wolf                                   21.70                995.00            21,591.50
Nicholas E. Ballen                                12.70                550.00             6,985.00
Danny Duerdoth                                    45.80                435.00            19,923.00
Sara Hoffman                                      22.20                860.00            19,092.00
Peter D. Kieselbach                               71.40                615.00            43,911.00
Patrick Wu                                        39.20                500.00            19,600.00
Wendy Cathers                                      0.50                315.00               157.50
                        Totals:                  382.60               755.37    $       289,005.00
               Case 20-12841-MFW           Doc 681-1         Filed 01/25/21            Page 87 of 92
Invoice No.:      5578625                                                                                 Page 85
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:              845        TAX MATTERS


DATE           TIMEKEEPER               DESCRIPTION                                       HOURS          AMOUNT

12/03/20       Dennis A. Meloro         Review CNO and proposed final order on              0.20          220.00
                                        tax motion, prepare for filing/submission.
12/08/20       Sara Hoffman             Email to E. Howe re: D&O policy                     0.20          172.00
                                        information.
12/15/20       Sara Hoffman             Review emails re: responding to taxing              0.70          602.00
                                        authority information request (0.1); email
                                        taxing authority creditor re: same (0.1);
                                        review emails re: response from taxing
                                        authority creditor re: sale objection (0.3);
                                        email P. Kieselbach, N. Ballen, D.
                                        Duerdoth and P. Wu re: same (0.2).
12/17/20       Bruce I. March           Call with Gleason and Lipshitz re payroll           0.40          440.00
                                        tax issues

                                                                     Total Hours:           1.50

                                                                                 Total Amount:         $ 1,434.00




TIMEKEEPER SUMMARY FOR TASK CODE 845,

           TAX MATTERS

Timekeeper Name                             Hours Billed                        Rate           Total $ Amount
Bruce I. March                                       0.40                   1,100.00                   440.00
Dennis A. Meloro                                     0.20                   1,100.00                   220.00
Sara Hoffman                                         0.90                     860.00                   774.00
                         Totals:                     1.50                     956.00       $         1,434.00
               Case 20-12841-MFW           Doc 681-1        Filed 01/25/21        Page 88 of 92
Invoice No.:      5578625                                                                          Page 86
Matter No.:       157998.010800

Description of Professional Services Rendered


TASK CODE:               964        SECOND DAY MOTIONS


DATE           TIMEKEEPER               DESCRIPTION                                   HOURS       AMOUNT

12/01/20       Nicholas E. Ballen       Correspondence with P. Kieselbach (GT)         0.10         55.00
                                        and S. Hoffman (GT) re landlord objection
                                        to DIP financing
12/01/20       Nicholas E. Ballen       Follow-up correspondence (0.10) with H.        0.30        165.00
                                        McCollum (UST) re resolution of
                                        comments to ordinary course professionals
                                        motion and related correspondence (0.20)
                                        with P. Wu (GT) re revisions to ordinary
                                        course professionals order
12/01/20       Nicholas E. Ballen       Review (0.10) of revised ordinary course       0.20        110.00
                                        professionals order prepared by P. Wu
                                        (GT) and correspondence (0.10) with P.
                                        Wu and then H. McCollum (UST) re same
12/01/20       Sara Hoffman             Review of draft email to UST re:               0.40        344.00
                                        comments to second day filings (0.2); reply
                                        email re: same (0.2).
12/01/20       Sara Hoffman             Summary email for lenders on status of         0.80        688.00
                                        second day motions/orders.
12/01/20       Sara Hoffman             Call with E. Howe re: summary of open          0.50        430.00
                                        items for second day hearing.
12/01/20       Sara Hoffman             Call and email to counsel for Maricopa         0.20        172.00
                                        county treasurer re: motions.
12/01/20       Eric J. Howe             Email to C. Schreiber and L. Krucks            0.50        420.00
                                        regarding status of second day motions and
                                        objections
12/01/20       Eric J. Howe             Telephone conference with N. Peterman to       0.40        336.00
                                        discuss second day motions and objections
12/01/20       Patrick Wu               Draft the application to retain ordinary       1.20        600.00
                                        course professionals to reflect the U.S.
                                        Trustee's comments (0.7); e-mail M.
                                        Karbiner, K. Doyle (Phoenix), and D.
                                        Mayer (YF) regarding ordinary course
                                        professionals order updates (0.1); review
                                        de minimis asset sale motion objections
                                        (0.4)
12/02/20       Sara Hoffman             Call with E. Howe (GT) and L. Kruck            0.50        430.00
                                        (lenders' counsel) re: proposed
                                        changes/issues with second day pleadings.
12/02/20       Sara Hoffman             Coordinate review with N. Ballen and           2.80       2,408.00
                                        review draft CNOs and CoCs for certain
                                        first day and second day pleadings (1.2);
                                        email with N. Ballen re: communications
                                        with UST re: outstanding issues with
                                        second day matters (0.3); review of emails
                                        re: leases/contracts to be rejected (0.3);
                                        review of draft CNOs and COCs for
                                        second day matters (1.0).
               Case 20-12841-MFW            Doc 681-1         Filed 01/25/21           Page 89 of 92
Invoice No.:      5578625                                                                               Page 87
Matter No.:       157998.010800

Description of Professional Services Rendered

12/02/20       Sara Hoffman             Review/reply to emails re: second day               0.90        774.00
                                        hearing matters.
12/02/20       Eric J. Howe             Telephone conference with L. Krucks                 0.50        420.00
                                        (W&S) and S. Hoffman (GT) to discuss
                                        second day motions
12/02/20       Nancy A. Peterman        Address second day hearing issues.                  0.50        575.00
12/02/20       Patrick Wu               E-mail D. Meloro (GT) and W. Cathers                0.30        150.00
                                        (GT) regarding the certifications of counsel
                                        for the second day motions.
12/02/20       Patrick Wu               Draft the general certification of counsel          0.50        250.00
                                        for the second day motions template.
12/02/20       Patrick Wu               E-mail S. Hoffman and N. Ballen regarding           0.70        350.00
                                        the certifications of counsel and certificates
                                        of no objection (0.1); correspondence with
                                        S. Hoffman regarding the certifications of
                                        counsel and certificates of no objection for
                                        the second day motions (0.3);
                                        correspondence with N. Ballen regarding
                                        the certifications of counsel and certificates
                                        of no objection for the second day motions
                                        (0.3)
12/02/20       Patrick Wu               Draft the certification of counsel for the          2.40       1,200.00
                                        utility motion (0.6); draft the certification
                                        of counsel for the DIP financing motion
                                        (0.3); draft the certificate of no objection
                                        for the cash management motion (0.4);
                                        draft the certification of counsel for the
                                        creditor matrix motion (0.4); draft the
                                        certificate of no objection for the tax
                                        motion (0.4); e-mail S. Hoffman and N.
                                        Ballen regarding the certifications of
                                        counsel and certificates of no objection for
                                        the first day motions (0.1); correspondence
                                        with S. Hoffman regarding the
                                        certifications of counsel and certificates of
                                        no objection for the first day motions (0.1);
                                        correspondence with N. Ballen regarding
                                        the certifications of counsel and certificates
                                        of no objection for the first day motions
                                        (0.1)
12/03/20       Nicholas E. Ballen       Revisions to certification of counsel and           0.30        165.00
                                        black line for order on creditor matrix
                                        motion
12/03/20       Sara Hoffman             Review/revise draft notices for certain             2.90       2,494.00
                                        revised orders for first and second day
                                        motions.
12/03/20       Patrick Wu               Draft the notice of filing for the revised          5.50       2,750.00
                                        proposed final DIP order (0.5); draft the
                                        final order for the creditor matrix motion
                                        (0.9); draft the exhibits for the certificate of
                                        no objection for the tax motion (0.8); draft
                                        the exhibits for the certificate of no
                                        objection for the cash management order
               Case 20-12841-MFW            Doc 681-1         Filed 01/25/21          Page 90 of 92
Invoice No.:      5578625                                                                                 Page 88
Matter No.:       157998.010800

Description of Professional Services Rendered

                                        (0.8); draft the exhibits for the certification
                                        of counsel for the creditor matrix motion
                                        (0.7); draft the certification of counsel for
                                        the utility motion (0.6); draft the notice of
                                        revised DIP budget (1.0); correspond with
                                        N. Ballen regarding the certificates of no
                                        objection and certifications of counsel for
                                        the first day motions (0.1); correspond with
                                        S. Hoffman regarding the certificates of no
                                        objection and certifications of counsel for
                                        the first day motions (0.1)
12/04/20       Eric J. Howe             Email with C. Schreiber (Winston) and               0.30          252.00
                                        with counsel for taxing authorities
                                        regarding rejection order
12/28/20       Nicholas E. Ballen       Review (0.30) of OCP order and motion,              0.70          385.00
                                        preparation (0.10) of standalone OCP
                                        declaration template and explanation (0.30)
                                        re OCP declarations and related process for
                                        D. Mayer (YouFit) and Phoenix team
12/28/20       Eric J. Howe             Email with B. Gleason (CRO) regarding               0.30          252.00
                                        potential ordinary course professional
12/29/20       Nicholas E. Ballen       Review (0.10) of OCP declaration chart              0.20          110.00
                                        prepared by K. Doyle (Phoenix) and
                                        follow-up (0.10) re same with D. Mayer
                                        (YouFit) and P. Cunningham (Varitas)
12/30/20       Nicholas E. Ballen       Review (0.20) of ordinary course                    0.40          220.00
                                        professional chart with information from
                                        D. Mayer (YouFit) and P. Cunningham
                                        (Varitas) and follow-up (0.20) with P.
                                        Cunningham to obtain additional
                                        information
12/30/20       Nicholas E. Ballen       Drafting of correspondence to various               1.30          715.00
                                        ordinary course professionals re ordinary
                                        course professional declarations
12/30/20       Nicholas E. Ballen       Response to multiple inquiries from P.              0.40          220.00
                                        Cunningham (Varitas) re ordinary course
                                        professional compensation process
12/30/20       Nicholas E. Ballen       Correspondence with D. Mayer (YouFit) in            0.20          110.00
                                        response to inquiry re certain ordinary
                                        course professionals and prioritizing
                                        authorization to employ the same
12/30/20       Nicholas E. Ballen       Updates to ordinary course professionals            0.20          110.00
                                        tracking chart
12/31/20       Nicholas E. Ballen       Responses (0.60) to various ordinary                0.80          440.00
                                        course professional inquiries re OCP
                                        declarations and review (0.20) of
                                        declarations received
12/31/20       Nicholas E. Ballen       Further updates to chart tracking ordinary          0.10           55.00
                                        course professional declaration responses

                                                                      Total Hours:         27.30

                                                                                   Total Amount:      $ 18,155.00
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 91 of 92
Invoice No.:     5578625                                                                       Page 89
Matter No.:      157998.010800

Description of Professional Services Rendered




TIMEKEEPER SUMMARY FOR TASK CODE 964,

        SECOND DAY MOTIONS

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Eric J. Howe                                       2.00                840.00             1,680.00
Nancy A. Peterman                                  0.50              1,150.00               575.00
Nicholas E. Ballen                                 5.20                550.00             2,860.00
Sara Hoffman                                       9.00                860.00             7,740.00
Patrick Wu                                        10.60                500.00             5,300.00
                        Totals:                   27.30               665.02    $        18,155.00
               Case 20-12841-MFW           Doc 681-1       Filed 01/25/21   Page 92 of 92
Invoice No.:     5578625                                                                       Page 90
Matter No.:      157998.010800

Description of Professional Services Rendered


TIMEKEEPER ACTIVITY GRAND TOTAL SUMMARY

Timekeeper Name                             Hours Billed                Rate        Total $ Amount
Avi Benayoun                                      15.90                620.00             9,858.00
Gregory Daddario                                   8.40                795.00             6,678.00
Dana Hooper                                        5.10                585.00             2,983.50
Eric J. Howe                                     183.80                840.00           154,392.00
Bruce I. March                                     3.20              1,100.00             3,520.00
Daniel D. McCawley                                12.70                790.00            10,033.00
Dennis A. Meloro                                  61.30              1,100.00            67,430.00
Nancy A. Peterman                                 63.20              1,150.00            72,680.00
Jeffrey M. Wolf                                   32.30                995.00            32,138.50
Thomas L. Woodman                                 13.30              1,055.00            14,031.50
Nicholas E. Ballen                               113.70                550.00            62,535.00
Zachary O. Bazara                                  5.20                475.00             2,470.00
Samuel Bookhardt                                  16.30                400.00             6,520.00
Danny Duerdoth                                    61.90                435.00            26,926.50
Sara Hoffman                                      87.30                860.00            75,078.00
Matthew Hoxsie                                     8.50                315.00             2,677.50
Peter D. Kieselbach                               74.60                615.00            45,879.00
Steven M. Levick                                  41.70                450.00            18,765.00
Cushla E. Talbut                                   6.70                455.00             3,048.50
Patrick Wu                                       126.60                500.00            63,300.00
Sandy Bratton                                     15.10                375.00             5,662.50
Wendy Cathers                                     27.60                315.00             8,694.00

                        Totals:                  984.40               706.32    $       695,300.50
